UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 05125 Dreyfus Variable Investment Fund (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: July 1, 2015 - June 30, 2016 Item 1. Proxy Voting Record Dreyfus Variable Investment Fund DVIF – GOVERNMENT MONEY MARKET PORTFOLIO DVIF QUALITY BOND PORTFOLIO The Portfolios did not hold any voting securities and accordingly did not vote any proxies during the reporting period. DVIF - Appreciation Portfolio ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: MAR 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director W. James Farrell For For Management 1.5 Elect Director Edward M. Liddy For For Management 1.6 Elect Director Nancy McKinstry For For Management 1.7 Elect Director Phebe N. Novakovic For For Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director Samuel C. Scott, III For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 06, 2016 Meeting Type: Annual Record Date: MAR 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H.L. Burnside For For Management 1.2 Elect Director Brett J. Hart For For Management 1.3 Elect Director Edward J. Rapp For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Report on Policies for Safe Disposal Against Against Shareholder of Prescription Drugs by Users 7 Report on Lobbying Payments and Policy Against Against Shareholder ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: OCT 22, 2015 Meeting Type: Special Record Date: SEP 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Shares For For Management 2 Change Company Name to Chubb Limited For For Management 3 Issue Shares in Connection with Merger For For Management 4.1 Elect Sheila P. Burke as Director For For Management 4.2 Elect James I. Cash, Jr. as Director For For Management 4.3 Elect Lawrence W. Kellner as Director For For Management 4.4 Elect James M. Zimmerman as Director For For Management 5 Approve the Increase in Maximum For For Management Aggregate Remuneration of Directors A Authorize Independent Representative For Against Management to Vote on Any Amendment to Previous Resolutions AIR PRODUCTS AND CHEMICALS, INC. Ticker: APD Security ID: 009158106 Meeting Date: JAN 28, 2016 Meeting Type: Annual Record Date: NOV 30, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Susan K. Carter For For Management 1b Elect Director Charles I. Cogut For For Management 1c Elect Director Seifi Ghasemi For For Management 1d Elect Director David H. Y. Ho For For Management 1e Elect Director Margaret G. McGlynn For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Amend Executive Incentive Bonus Plan For For Management ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerald L. Baliles For For Management 1.2 Elect Director Martin J. Barrington For For Management 1.3 Elect Director John T. Casteen, III For For Management 1.4 Elect Director Dinyar S. Devitre For For Management 1.5 Elect Director Thomas F. Farrell, II For For Management 1.6 Elect Director Thomas W. Jones For For Management 1.7 Elect Director Debra J. Kelly-Ennis For For Management 1.8 Elect Director W. Leo Kiely, III For For Management 1.9 Elect Director Kathryn B. McQuade For For Management 1.10 Elect Director George Munoz For For Management 1.11 Elect Director Nabil Y. Sakkab For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Report on Health Impacts of Additives Against Against Shareholder and Chemicals in Products 5 Participate in OECD Mediation for Against Against Shareholder Human Rights Violations AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: MAY 02, 2016 Meeting Type: Annual Record Date: MAR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene Barshefsky For For Management 1b Elect Director Ursula M. Burns For For Management 1c Elect Director Kenneth I. Chenault For For Management 1d Elect Director Peter Chernin For For Management 1e Elect Director Ralph de la Vega For For Management 1f Elect Director Anne L. Lauvergeon For For Management 1g Elect Director Michael O. Leavitt For For Management 1h Elect Director Theodore J. Leonsis For For Management 1i Elect Director Richard C. Levin For For Management 1j Elect Director Samuel J. Palmisano For For Management 1k Elect Director Daniel L. Vasella For For Management 1l Elect Director Robert D. Walter For For Management 1m Elect Director Ronald A. Williams For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Prepare Employment Diversity Report Against Against Shareholder 6 Report on Board Oversight of Privacy Against Against Shareholder and Data Security and Requests for Customer Information 7 Provide Right to Act by Written Consent Against Against Shareholder 8 Report on Lobbying Payments and Policy Against Against Shareholder 9 Require Independent Board Chairman Against Against Shareholder ANHEUSER-BUSCH INBEV SA Ticker: ABI Security ID: 03524A108 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Directors' Reports (Non-Voting) None None Management 2 Receive Auditors' Reports (Non-Voting) None None Management 3 Receive Consolidated Financial None None Management Statements and Statutory Reports (Non-Voting) 4 Approve Financial Statements, For For Management Allocation of Income, and Dividends of EUR 3.60 per Share 5 Approve Discharge of Directors For For Management 6 Approve Discharge of Auditors For For Management 7 Ratify Deloitte as Auditors and For For Management Approve Auditors' Remuneration 8a Approve Remuneration Report For Against Management 8b Approve Non-Employee Director Stock For For Management Option Plan and According Stock Option Grants to Non-Executive Directors 9a Approve Change-of-Control Clause Re : For For Management Restated USD 9 Billion Senior Facilities Agreement of Aug. 28, 2015 9b Approve Change-of-Control Clause Re : For For Management USD 75 Billion Senior Facilities Agreement of Oct. 28, 2015 10 Acknowledge Cancellation of VVPR Strips For For Management 11 Authorize Implementation of Approved For For Management Resolutions and Filing of Required Documents/Formalities at Trade Registry APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 26, 2016 Meeting Type: Annual Record Date: DEC 28, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James Bell For For Management 1.2 Elect Director Tim Cook For For Management 1.3 Elect Director Al Gore For For Management 1.4 Elect Director Bob Iger For For Management 1.5 Elect Director Andrea Jung For Against Management 1.6 Elect Director Art Levinson For For Management 1.7 Elect Director Ron Sugar For For Management 1.8 Elect Director Sue Wagner For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Create Feasibility Plan for Net-Zero Against Against Shareholder GHG Emissions, Including for Major Suppliers 6 Adopt Policy to Increase Diversity of Against Against Shareholder Senior Management and Board of Directors 7 Report on Guidelines for Country Against Against Shareholder Selection 8 Adopt Proxy Access Right Against Against Shareholder ASML HOLDING NV Ticker: ASML Security ID: N07059210 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: APR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Discuss the Company's Business, None None Management Financial Situation and Sustainability 3 Discuss Remuneration Policy for None None Management Management Board Members 4 Adopt Financial Statements and For For Management Statutory Reports 5 Approve Discharge of Management Board For For Management 6 Approve Discharge of Supervisory Board For For Management 7 Receive Explanation on Company's None None Management Reserves and Dividend Policy 8 Approve Dividends of EUR 1.05 Per For For Management Ordinary Share 9 Approve Performance Share Arrangement For For Management According to Remuneration Policy 10 Approve Number of Stock Options, For For Management Respectively Shares, for Employees 11 Discussion of the Supervisory Board None None Management Profile 12 Ratify KPMG as Auditors For For Management 13.a Grant Board Authority to Issue Shares For For Management Up To 5 Percent of Issued Capital 13.b Authorize Board to Exclude Preemptive For For Management Rights from Share Issuances Re: Item 13a 13.c Grant Board Authority to Issue Shares For For Management Up To 5 Percent in Case of Takeover/Merger 13.d Authorize Board to Exclude Preemptive For For Management Rights from Share Issuances Re: Item 13c 14.a Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 14.b Authorize Additional Repurchase of Up For For Management to 10 Percent of Issued Share Capital 15 Authorize Cancellation of Repurchased For For Management Shares 16 Other Business (Non-Voting) None None Management 17 Close Meeting None None Management AUTOMATIC DATA PROCESSING, INC. Ticker: ADP Security ID: 053015103 Meeting Date: NOV 10, 2015 Meeting Type: Annual Record Date: SEP 11, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ellen R. Alemany For For Management 1.2 Elect Director Peter Bisson For For Management 1.3 Elect Director Richard T. Clark For For Management 1.4 Elect Director Eric C. Fast For For Management 1.5 Elect Director Linda R. Gooden For For Management 1.6 Elect Director Michael P. Gregoire For For Management 1.7 Elect Director R. Glenn Hubbard For For Management 1.8 Elect Director John P. Jones For Withhold Management 1.9 Elect Director Carlos A. Rodriguez For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors BLACKROCK, INC. Ticker: BLK Security ID: 09247X101 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Abdlatif Yousef Al-Hamad For For Management 1b Elect Director Mathis Cabiallavetta For For Management 1c Elect Director Pamela Daley For For Management 1d Elect Director William S. Demchak For For Management 1e Elect Director Jessica P. Einhorn For For Management 1f Elect Director Laurence D. Fink For For Management 1g Elect Director Fabrizio Freda For For Management 1h Elect Director Murry S. Gerber For For Management 1i Elect Director James Grosfeld For For Management 1j Elect Director Robert S. Kapito For Against Management 1k Elect Director David H. Komansky For For Management 1l Elect Director Deryck Maughan For For Management 1m Elect Director Cheryl D. Mills For For Management 1n Elect Director Gordon M. Nixon For For Management 1o Elect Director Thomas H. O'Brien For For Management 1p Elect Director Ivan G. Seidenberg For For Management 1q Elect Director Marco Antonio Slim Domit For For Management 1r Elect Director John S. Varley For For Management 1s Elect Director Susan L. Wagner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Provide Proxy Access Right For For Management 5 Report on Proxy Voting and Executive Against Against Shareholder Compensation CANADIAN PACIFIC RAILWAY LIMITED Ticker: CP Security ID: 13645T100 Meeting Date: APR 20, 2016 Meeting Type: Annual Record Date: MAR 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Deloitte LLP as Auditors For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4.1 Elect Director William A. Ackman For For Management 4.2 Elect Director John Baird For Withhold Management 4.3 Elect Director Isabelle Courville For Withhold Management 4.4 Elect Director Keith E. Creel For Withhold Management 4.5 Elect Director E. Hunter Harrison For For Management 4.6 Elect Director Rebecca MacDonald For Withhold Management 4.7 Elect Director Anthony R. Melman For For Management 4.8 Elect Director Matthew H. Paul For For Management 4.9 Elect Director Andrew F. Reardon For For Management 5 Amend Omnibus Stock Plan For For Management CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 15, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hugin For For Management 1.2 Elect Director Mark J. Alles For For Management 1.3 Elect Director Richard W. Barker For For Management 1.4 Elect Director Michael W. Bonney For For Management 1.5 Elect Director Michael D. Casey For For Management 1.6 Elect Director Carrie S. Cox For For Management 1.7 Elect Director Jacqualyn A. Fouse For Withhold Management 1.8 Elect Director Michael A. Friedman For For Management 1.9 Elect Director Julia A. Haller For For Management 1.10 Elect Director Gilla S. Kaplan For For Management 1.11 Elect Director James J. Loughlin For For Management 1.12 Elect Director Ernest Mario For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes 6 Call Special Meetings Against For Shareholder 7 Proxy Access Against For Shareholder CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alexander B. Cummings, None None Management Jr. - Resigned 1b Elect Director Linnet F. Deily For For Management 1c Elect Director Robert E. Denham For For Management 1d Elect Director Alice P. Gast For For Management 1e Elect Director Enrique Hernandez, Jr. For For Management 1f Elect Director Jon M. Huntsman, Jr. For For Management 1g Elect Director Charles W. Moorman, IV For For Management 1h Elect Director John G. Stumpf For For Management 1i Elect Director Ronald D. Sugar For For Management 1j Elect Director Inge G. Thulin For For Management 1k Elect Director John S. Watson For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Non-Employee Director Omnibus For For Management Stock Plan 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 7 Annually Assess Portfolio Impacts of Against Against Shareholder Policies to Meet 2 Degree Scenario 8 Annually Report Reserve Replacements Against Against Shareholder in BTUs 9 Increase Return of Capital to Against Against Shareholder Shareholders in Light of Climate Change Risks 10 Report on the Result of Efforts to Against Against Shareholder Minimize Hydraulic Fracturing Impacts 11 Require Director Nominee with Against Against Shareholder Environmental Experience 12 Amend Bylaws Call Special Meetings Against For Shareholder CHUBB LIMITED Ticker: CB Security ID: H1467J104 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2.1 Allocate Disposable Profit For For Management 2.2 Approve Dividend Distribution From For For Management Legal Reserves Through Capital Contributions Reserve Subaccount 3 Approve Discharge of Board and Senior For For Management Management 4.1 Ratify PricewaterhouseCoopers AG For For Management (Zurich) as Auditors 4.2 Ratify PricewaterhouseCoopers LLP For For Management (United States) as Independent Registered Accounting Firm as Auditors 4.3 Ratify BDO AG (Zurich) as Special For For Management Auditors 5.1 Elect Director Evan G. Greenberg For For Management 5.2 Elect Director Robert M. Hernandez For For Management 5.3 Elect Director Michael G. Atieh For For Management 5.4 Elect Director Sheila P. Burke For For Management 5.5 Elect Director James I. Cash For For Management 5.6 Elect Director Mary A. Cirillo For For Management 5.7 Elect Director Michael P. Connors For For Management 5.8 Elect Director John Edwardson For For Management 5.9 Elect Director Lawrence W. Kellner For For Management 5.10 Elect Director Leo F. Mullin For For Management 5.11 Elect Director Kimberly Ross For For Management 5.12 Elect Director Robert Scully For For Management 5.13 Elect Director Eugene B. Shanks, Jr. For For Management 5.14 Elect Director Theodore E. Shasta For For Management 5.15 Elect Director David Sidwell For For Management 5.16 Elect Director Olivier Steimer For For Management 5.17 Elect Director James M. Zimmerman For For Management 6 Elect Evan G. Greenberg as Board For For Management Chairman 7.1 Appoint Michael P. Connors as Member For For Management of the Compensation Committee 7.2 Appoint Mary A. Cirillo as Member of For For Management the Compensation Committee 7.3 Appoint Robert M. Hernandez as Member For For Management of the Compensation Committee 7.4 Appoint Robert Scully as Member of the For For Management Compensation Committee 7.5 Appoint James M. Zimmerman as Member For For Management of the Compensation Committee 8 Designate Homburger AG as Independent For For Management Proxy 9 Issue Shares Without Preemptive Rights For For Management 10 Approve Omnibus Stock Plan For For Management 11.1 Approve the Increase in Maximum For For Management Aggregate Remuneration of Directors 11.2 Approve Remuneration of Executive For For Management Committee in the Amount of CHF 44 Million for Fiscal 2017 12 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 13 Transact Other Business (Voting) For Against Management COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: DEC 10, 2015 Meeting Type: Special Record Date: OCT 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Conversion of Securities For For Management COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Madeline S. Bell For For Management 1.3 Elect Director Sheldon M. Bonovitz For For Management 1.4 Elect Director Edward D. Breen For Withhold Management 1.5 Elect Director Joseph J. Collins For Withhold Management 1.6 Elect Director Gerald L. Hassell For Withhold Management 1.7 Elect Director Jeffrey A. Honickman For For Management 1.8 Elect Director Eduardo G. Mestre For For Management 1.9 Elect Director Brian L. Roberts For For Management 1.10 Elect Director Johnathan A. Rodgers For For Management 1.11 Elect Director Judith Rodin For Withhold Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Amend Restricted Stock Plan For For Management 4 Amend Stock Option Plan For For Management 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Amend Nonqualified Employee Stock For For Management Purchase Plan 7 Report on Lobbying Payments and Policy Against For Shareholder 8 Pro-rata Vesting of Equity Awards Against For Shareholder 9 Require Independent Board Chairman Against For Shareholder 10 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard L. Armitage For For Management 1b Elect Director Richard H. Auchinleck For For Management 1c Elect Director Charles E. Bunch For For Management 1d Elect Director James E. Copeland, Jr. For For Management 1e Elect Director John V. Faraci For For Management 1f Elect Director Jody L. Freeman For For Management 1g Elect Director Gay Huey Evans For For Management 1h Elect Director Ryan M. Lance For For Management 1i Elect Director Arjun N. Murti For For Management 1j Elect Director Robert A. Niblock For For Management 1k Elect Director Harald J. Norvik For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Adjust Executive Compensation Program Against Against Shareholder for Reserve Write-Downs DIAGEO PLC Ticker: DGE Security ID: 25243Q205 Meeting Date: SEP 23, 2015 Meeting Type: Annual Record Date: AUG 12, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect Peggy Bruzelius as Director For For Management 5 Re-elect Lord Davies of Abersoch as For For Management Director 6 Re-elect Ho KwonPing as Director For For Management 7 Re-elect Betsy Holden as Director For For Management 8 Re-elect Dr Franz Humer as Director For For Management 9 Re-elect Deirdre Mahlan as Director For For Management 10 Re-elect Nicola Mendelsohn as Director For For Management 11 Re-elect Ivan Menezes as Director For For Management 12 Re-elect Philip Scott as Director For For Management 13 Re-elect Alan Stewart as Director For For Management 14 Appoint PricewaterhouseCoopers LLP as For For Management Auditors 15 Authorise Board to Fix Remuneration of For For Management Auditors 16 Authorise Issue of Equity with For For Management Pre-emptive Rights 17 Authorise Issue of Equity without For For Management Pre-emptive Rights 18 Authorise Market Purchase of Ordinary For For Management Shares 19 Authorise EU Political Donations and For For Management Expenditure EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: APR 06, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Boskin For For Management 1.2 Elect Director Peter Brabeck-Letmathe For For Management 1.3 Elect Director Angela F. Braly For For Management 1.4 Elect Director Ursula M. Burns For For Management 1.5 Elect Director Larry R. Faulkner For For Management 1.6 Elect Director Jay S. Fishman For For Management 1.7 Elect Director Henrietta H. Fore For For Management 1.8 Elect Director Kenneth C. Frazier For For Management 1.9 Elect Director Douglas R. Oberhelman For For Management 1.10 Elect Director Samuel J. Palmisano For For Management 1.11 Elect Director Steven S. Reinemund For For Management 1.12 Elect Director Rex W. Tillerson For For Management 1.13 Elect Director William C. Weldon For For Management 1.14 Elect Director Darren W. Woods For Withhold Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder 5 Require Director Nominee with Against Against Shareholder Environmental Experience 6 Seek Sale of Company/Assets Against Against Shareholder 7 Proxy Access Against For Shareholder 8 Disclose Percentage of Females at Each Against Against Shareholder Percentile of Compensation 9 Report on Lobbying Payments and Policy Against Against Shareholder 10 Increase Return of Capital to Against Against Shareholder Shareholders in Light of Climate Change Risks 11 Adopt Policy Acknowledging the Against Against Shareholder Imperative for 2 Degree Limit 12 Annually Assess Portfolio Impacts of Against Against Shareholder Policies to Meet 2 Degree Scenario 13 Annually Report Reserve Replacements Against Against Shareholder in BTUs 14 Report on the Result of Efforts to Against Against Shareholder Minimize Hydraulic Fracturing Impacts FACEBOOK, INC. Ticker: FB Security ID: 30303M102 Meeting Date: JUN 20, 2016 Meeting Type: Annual Record Date: APR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For Withhold Management 1.2 Elect Director Erskine B. Bowles For Withhold Management 1.3 Elect Director Susan D. For Withhold Management Desmond-Hellmann 1.4 Elect Director Reed Hastings For For Management 1.5 Elect Director Jan Koum For Withhold Management 1.6 Elect Director Sheryl K. Sandberg For Withhold Management 1.7 Elect Director Peter A. Thiel For For Management 1.8 Elect Director Mark Zuckerberg For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify the Grant of Restricted Stock For Against Management Units to Non-Employee Directors 5 Ratify the Grant of Restricted Stock For Against Management Units to Non-Employee Directors 6 Approve Annual Compensation Program For Against Management for Non-employee Directors 7A Amend Certificate of Incorporation to For Against Management Establish the Class C Capital Stock and to Make Certain Clarifying Changes 7B Increase Authorized Common Stock For Against Management 7C Amend Certificate of Incorporation to For For Management Provide Equal Treatment of Shares of Class A Common Stock, Class B Common Stock, and Class C Capital Stock 7D Amend Certificate of Incorporation to For For Management Provide for Additional Events 8 Amend Omnibus Stock Plan For Against Management 9 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 10 Report on Sustainability Against Against Shareholder 11 Report on Lobbying Payments and Policy Against Against Shareholder 12 Establish International Policy Board Against Against Shareholder Committee 13 Report on Gender Pay Gap Against Against Shareholder GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John F. Cogan For For Management 1b Elect Director Kevin E. Lofton For For Management 1c Elect Director John W. Madigan For For Management 1d Elect Director John C. Martin For For Management 1e Elect Director John F. Milligan For For Management 1f Elect Director Nicholas G. Moore For For Management 1g Elect Director Richard J. Whitley For For Management 1h Elect Director Gayle E. Wilson For For Management 1i Elect Director Per Wold-Olsen For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Provide Right to Act by Written Consent Against Against Shareholder INTERCONTINENTAL EXCHANGE, INC. Ticker: ICE Security ID: 45866F104 Meeting Date: MAY 13, 2016 Meeting Type: Annual Record Date: MAR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charles R. Crisp For For Management 1b Elect Director Jean-Marc Forneri For For Management 1c Elect Director The Rt. Hon. the Lord For For Management Hague of Richmond 1d Elect Director Fred W. Hatfield For For Management 1e Elect Director Frederic V. Salerno For For Management 1f Elect Director Jeffrey C. Sprecher For For Management 1g Elect Director Judith A. Sprieser For For Management 1h Elect Director Vincent Tese For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Report on Sustainability, Including Against Against Shareholder Quantitative Goals JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda B. Bammann For For Management 1b Elect Director James A. Bell For For Management 1c Elect Director Crandall C. Bowles For For Management 1d Elect Director Stephen B. Burke For For Management 1e Elect Director James S. Crown For For Management 1f Elect Director James Dimon For For Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Laban P. Jackson, Jr. For For Management 1i Elect Director Michael A. Neal For For Management 1j Elect Director Lee R. Raymond For For Management 1k Elect Director William C. Weldon For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Require Independent Board Chairman Against Against Shareholder 5 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 6 Prohibit Accelerated Vesting of Awards Against Against Shareholder to Pursue Government Service 7 Appoint Committee to Explore the Against Against Shareholder Feasibly to Divest Non-Core Banking Segments 8 Clawback Amendment Against Against Shareholder 9 Adopt Executive Compensation Against Against Shareholder Philosophy with Social Factors MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lloyd Dean For For Management 1b Elect Director Stephen Easterbrook For For Management 1c Elect Director Robert Eckert For For Management 1d Elect Director Margaret Georgiadis For For Management 1e Elect Director Enrique Hernandez, Jr. For For Management 1f Elect Director Jeanne Jackson For For Management 1g Elect Director Richard Lenny For For Management 1h Elect Director Walter Massey For For Management 1i Elect Director John Mulligan For For Management 1j Elect Director Sheila Penrose For For Management 1k Elect Director John Rogers, Jr. For For Management 1l Elect Director Miles White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 5 Provide Right to Act by Written Consent Against Against Shareholder 6 Adopt Holy Land Principles Against Against Shareholder 7 Adopt Policy to Ban Non-Therapeutic Against Against Shareholder Use of Antibiotics in Meat Supply Chain 8 Report on Consistency Between Against Against Shareholder Corporate Values and Political Contributions 9 Report on Consistency Between Against Against Shareholder Corporate Values and Political Activities MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: DEC 02, 2015 Meeting Type: Annual Record Date: OCT 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H. Gates, lll For For Management 1.2 Elect Director Teri L. List-Stoll For For Management 1.3 Elect Director G. Mason Morfit For For Management 1.4 Elect Director Satya Nadella For For Management 1.5 Elect Director Charles H. Noski For For Management 1.6 Elect Director Helmut Panke For For Management 1.7 Elect Director Sandra E. Peterson For For Management 1.8 Elect Director Charles W. Scharf For For Management 1.9 Elect Director John W. Stanton For For Management 1.10 Elect Director John W. Thompson For For Management 1.11 Elect Director Padmasree Warrior For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors NESTLE SA Ticker: NESN Security ID: 641069406 Meeting Date: APR 07, 2016 Meeting Type: Annual Record Date: FEB 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports 1.2 Approve Remuneration Report For For Management (Non-binding) 2 Approve Discharge of Board and Senior For For Management Management 3 Approve Allocation of Income and For For Management Dividends of CHF 2.25 per Share 4.1a Reelect Peter Brabeck-Letmathe as For For Management Director 4.1b Reelect Paul Bulcke as Director For For Management 4.1c Reelect Andreas Koopmann as Director For For Management 4.1d Reelect Beat Hess as Director For For Management 4.1e Reelect Renato Fassbind as Director For For Management 4.1f Reelect Steven G. Hoch as Director For For Management 4.1g Reelect Naina Lal Kidwai as Director For For Management 4.1h Reelect Jean-Pierre Roth as Director For For Management 4.1i Reelect Ann Veneman as Director For For Management 4.1j Reelect Henri de Castries as Director For For Management 4.1k Reelect Eva Cheng as Director For For Management 4.1l Reelect Ruth K. Oniang'o as Director For For Management 4.1m Reelect Patrick Aebischer as Director For For Management 4.2 Reelect Peter Brabeck-Letmathe as For For Management Board Chairman 4.3.1 Appoint Beat Hess as Member of the For For Management Compensation Committee 4.3.2 Appoint Andreas Koopmann as Member of For For Management the Compensation Committee 4.3.3 Appoint Jean-Pierre Roth as Member of For For Management the Compensation Committee 4.3.4 Appoint Patrick Aebischer as Member of For For Management the Compensation Committee 4.4 Ratify KPMG AG as Auditors For For Management 4.5 Designate Hartmann Dreyer as For For Management Independent Proxy 5.1 Approve Remuneration of Board of For For Management Directors in the Amount of CHF 10.5 Million 5.2 Approve Remuneration of Executive For For Management Committee in the Amount of CHF 60 Million 6 Approve CHF 7.6 Million Reduction in For For Management Share Capital via Cancellation of Repurchased Shares 7 Transact Other Business (Voting) Against Against Management NOVARTIS AG Ticker: NOVN Security ID: 66987V109 Meeting Date: FEB 23, 2016 Meeting Type: Annual Record Date: JAN 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Discharge of Board and Senior For For Management Management 3 Approve Allocation of Income and For For Management Dividends of CHF 2.70 per Share 4 Approve CHF 24.9 Million Reduction in For For Management Share Capital via Cancellation of Repurchased Shares 5 Authorize Repurchase of up to CHF 10 For Against Management Billion in Issued Share Capital 6.1 Approve Maximum Remuneration of Board For For Management of Directors in the Amount of CHF 8.16 Million 6.2 Approve Maximum Remuneration of For For Management Executive Committee in the Amount of CHF 93 Million 6.3 Approve Remuneration Report For For Management (Non-Binding) 7.1 Reelect Joerg Reinhardt as Director For For Management and Chairman 7.2 Reelect Nancy Andrews as Director For For Management 7.3 Reelect Dimitri Azar as Director For For Management 7.4 Reelect Srikant Datar as Director For For Management 7.5 Reelect Ann Fudge as Director For For Management 7.6 Reelect Pierre Landolt as Director For For Management 7.7 Reelect Andreas von Planta as Director For For Management 7.8 Reelect Charles Sawyers as Director For For Management 7.9 Reelect Enrico Vanni as Director For For Management 7.10 Reelect William Winters as Director For For Management 7.11 Elect Tom Buechner as Director For For Management 7.12 Elect Elizabeth Doherty as Director For For Management 8.1 Appoint Srikant Datar as Member of the For For Management Compensation Committee 8.2 Appoint Ann Fudge as Member of the For For Management Compensation Committee 8.3 Appoint Enrico Vanni as Member of the For For Management Compensation Committee 8.4 Appoint William Winters as Member of For For Management the Compensation Committee 9 Ratify PricewaterhouseCoopers AG as For For Management Auditors 10 Designate Peter Andreas Zahn as For For Management Independent Proxy 11 Transact Other Business (Voting) For Against Management OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Spencer Abraham For For Management 1.2 Elect Director Howard I. Atkins For For Management 1.3 Elect Director Eugene L. Batchelder For For Management 1.4 Elect Director Stephen I. Chazen For For Management 1.5 Elect Director John E. Feick For For Management 1.6 Elect Director Margaret M. Foran For For Management 1.7 Elect Director Carlos M. Gutierrez For For Management 1.8 Elect Director Vicki A. Hollub For For Management 1.9 Elect Director William R. Klesse For For Management 1.10 Elect Director Avedick B. Poladian For For Management 1.11 Elect Director Elisse B. Walter For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Review and Assess Membership of Against Against Shareholder Lobbying Organizations 5 Annually Assess Portfolio Impacts of Against Against Shareholder Policies to Meet 2 Degree Scenario 6 Amend Bylaws Call Special Meetings Against For Shareholder 7 Report on Methane and Flaring Against Against Shareholder Emissions Management and Reduction Targets ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 18, 2015 Meeting Type: Annual Record Date: SEP 21, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For Withhold Management 1.2 Elect Director H. Raymond Bingham For Withhold Management 1.3 Elect Director Michael J. Boskin For Withhold Management 1.4 Elect Director Safra A. Catz For Withhold Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For Withhold Management 1.8 Elect Director Hector Garcia-Molina For Withhold Management 1.9 Elect Director Jeffrey O. Henley For Withhold Management 1.10 Elect Director Mark V. Hurd For Withhold Management 1.11 Elect Director Leon E. Panetta For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Adopt Quantitative Renewable Energy Against Against Shareholder Goals 6 Proxy Access Against For Shareholder 7 Approve Quantifiable Performance Against Against Shareholder Metrics 8 Amend Corporate Governance Guidelines Against For Shareholder 9 Proxy Voting Disclosure, Against Against Shareholder Confidentiality, and Tabulation 10 Report on Lobbying Payments and Policy Against Against Shareholder PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Shona L. Brown For For Management 1b Elect Director George W. Buckley For For Management 1c Elect Director Cesar Conde For For Management 1d Elect Director Ian M. Cook For For Management 1e Elect Director Dina Dublon For For Management 1f Elect Director Rona A. Fairhead For For Management 1g Elect Director Richard W. Fisher For For Management 1h Elect Director William R. Johnson For For Management 1i Elect Director Indra K. Nooyi For For Management 1j Elect Director David C. Page For For Management 1k Elect Director Robert C. Pohlad For For Management 1l Elect Director Lloyd G. Trotter For For Management 1m Elect Director Daniel Vasella For For Management 1n Elect Director Alberto Weisser For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Establish a Board Committee on Against Against Shareholder Sustainability 6 Report on Plans to Minimize Against Against Shareholder Pesticides' Impact on Pollinators 7 Adopt Holy Land Principles Against Against Shareholder 8 Adopt Quantitative Renewable Energy Against Against Shareholder Goals PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold Brown For For Management 1.2 Elect Director Andre Calantzopoulos For For Management 1.3 Elect Director Louis C. Camilleri For For Management 1.4 Elect Director Werner Geissler For For Management 1.5 Elect Director Jennifer Li For For Management 1.6 Elect Director Jun Makihara For For Management 1.7 Elect Director Sergio Marchionne For Against Management 1.8 Elect Director Kalpana Morparia For For Management 1.9 Elect Director Lucio A. Noto For For Management 1.10 Elect Director Frederik Paulsen For For Management 1.11 Elect Director Robert B. Polet For For Management 1.12 Elect Director Stephen M. Wolf For For Management 2 Ratify PricewaterhouseCoopers SA as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Adopt Human Rights Policy, Including Against Against Shareholder the Right to Health 5 Participate in OECD Mediation for Against Against Shareholder Human Rights Violations PRAXAIR, INC. Ticker: PX Security ID: 74005P104 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen F. Angel For For Management 1.2 Elect Director Oscar Bernardes For For Management 1.3 Elect Director Nance K. Dicciani For For Management 1.4 Elect Director Edward G. Galante For For Management 1.5 Elect Director Ira D. Hall For For Management 1.6 Elect Director Raymond W. LeBoeuf For For Management 1.7 Elect Director Larry D. McVay For For Management 1.8 Elect Director Denise L. Ramos For For Management 1.9 Elect Director Martin H. Richenhagen For For Management 1.10 Elect Director Wayne T. Smith For For Management 1.11 Elect Director Robert L. Wood For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Adopt a Payout Policy Giving Against Against Shareholder Preference to Share Buybacks Over Dividends QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 08, 2016 Meeting Type: Annual Record Date: JAN 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Barbara T. Alexander For For Management 1b Elect Director Raymond V. Dittamore For For Management 1c Elect Director Jeffrey W. Henderson For For Management 1d Elect Director Thomas W. Horton For For Management 1e Elect Director Paul E. Jacobs For For Management 1f Elect Director Harish Manwani For For Management 1g Elect Director Mark D. McLaughlin For For Management 1h Elect Director Steve Mollenkopf For For Management 1i Elect Director Clark T. 'Sandy' Randt, For For Management Jr. 1j Elect Director Francisco Ros For For Management 1k Elect Director Jonathan J. Rubinstein For Against Management 1l Elect Director Anthony J. Vinciquerra For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Proxy Access Against For Shareholder S&P GLOBAL INC. Ticker: MHFI Security ID: 580645109 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Winfried Bischoff For For Management 1.2 Elect Director William D. Green For For Management 1.3 Elect Director Charles E. Haldeman, Jr. For For Management 1.4 Elect Director Rebecca Jacoby For For Management 1.5 Elect Director Hilda Ochoa-Brillembourg For For Management 1.6 Elect Director Douglas L. Peterson For For Management 1.7 Elect Director Michael Rake For For Management 1.8 Elect Director Edward B. Rust, Jr. For For Management 1.9 Elect Director Kurt L. Schmoke For For Management 1.10 Elect Director Richard E. Thornburgh For For Management 2 Change Company Name from McGraw Hill For For Management Financial, Inc. to S&P Global Inc. 3 Establish Range For Board Size For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Ernst & Young LLP as Auditors For For Management STATE STREET CORPORATION Ticker: STT Security ID: 857477103 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kennett F. Burnes For For Management 1b Elect Director Patrick de Saint-Aignan For For Management 1c Elect Director Lynn A. Dugle For For Management 1d Elect Director William C. Freda For For Management 1e Elect Director Amelia C. Fawcett For For Management 1f Elect Director Linda A. Hill For For Management 1g Elect Director Joseph L. Hooley For For Management 1h Elect Director Richard P. Sergel For For Management 1i Elect Director Ronald L. Skates For For Management 1j Elect Director Gregory L. Summe For For Management 1k Elect Director Thomas J. Wilson For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Ernst & Young LLP as Auditors For For Management TARGET CORPORATION Ticker: TGT Security ID: 87612E106 Meeting Date: JUN 08, 2016 Meeting Type: Annual Record Date: APR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Roxanne S. Austin For For Management 1b Elect Director Douglas M. Baker, Jr. For For Management 1c Elect Director Brian C. Cornell For For Management 1d Elect Director Calvin Darden For For Management 1e Elect Director Henrique De Castro For For Management 1f Elect Director Robert L. Edwards For For Management 1g Elect Director Melanie L. Healey For For Management 1h Elect Director Donald R. Knauss For For Management 1i Elect Director Monica C. Lozano For For Management 1j Elect Director Mary E. Minnick For For Management 1k Elect Director Anne M. Mulcahy For For Management 1l Elect Director Derica W. Rice For For Management 1m Elect Director Kenneth L. Salazar For For Management 1n Elect Director John G. Stumpf For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Guidelines for Country Against Against Shareholder Selection TEXAS INSTRUMENTS INCORPORATED Ticker: TXN Security ID: 882508104 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: FEB 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ralph W. Babb, Jr. For For Management 1b Elect Director Mark A. Blinn For For Management 1c Elect Director Daniel A. Carp For For Management 1d Elect Director Janet F. Clark For For Management 1e Elect Director Carrie S. Cox For For Management 1f Elect Director Ronald Kirk For For Management 1g Elect Director Pamela H. Patsley For For Management 1h Elect Director Robert E. Sanchez For For Management 1i Elect Director Wayne R. Sanders For For Management 1j Elect Director Richard K. Templeton For For Management 1k Elect Director Christine Todd Whitman For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Amend Omnibus Stock Plan For For Management THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert A. Allen For For Management 1.2 Elect Director Ronald W. Allen For For Management 1.3 Elect Director Marc Bolland For For Management 1.4 Elect Director Ana Botin For For Management 1.5 Elect Director Howard G. Buffett For For Management 1.6 Elect Director Richard M. Daley For For Management 1.7 Elect Director Barry Diller For For Management 1.8 Elect Director Helene D. Gayle For For Management 1.9 Elect Director Evan G. Greenberg For For Management 1.10 Elect Director Alexis M. Herman For For Management 1.11 Elect Director Muhtar Kent For For Management 1.12 Elect Director Robert A. Kotick For For Management 1.13 Elect Director Maria Elena Lagomasino For For Management 1.14 Elect Director Sam Nunn For For Management 1.15 Elect Director David B. Weinberg For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Adopt Holy Land Principles Against Against Shareholder 6 Limit/Prohibit Accelerated Vesting of Against Against Shareholder Awards 7 Report on Consistency Between Against Against Shareholder Corporate Values and Political Contributions THE ESTEE LAUDER COMPANIES INC. Ticker: EL Security ID: 518439104 Meeting Date: NOV 12, 2015 Meeting Type: Annual Record Date: SEP 14, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rose Marie Bravo For For Management 1.2 Elect Director Paul J. Fribourg For For Management 1.3 Elect Director Mellody Hobson For For Management 1.4 Elect Director Irvine O. Hockaday, Jr. For For Management 1.5 Elect Director Barry S. Sternlicht For Withhold Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Non-Employee Director Omnibus For For Management Stock Plan THE PROCTER & GAMBLE COMPANY Ticker: PG Security ID: 742718109 Meeting Date: OCT 13, 2015 Meeting Type: Annual Record Date: AUG 14, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Francis S. Blake For For Management 1b Elect Director Angela F. Braly For For Management 1c Elect Director Kenneth I. Chenault For For Management 1d Elect Director Scott D. Cook For For Management 1e Elect Director Susan Desmond-Hellmann For For Management 1f Elect Director A.G. Lafley For For Management 1g Elect Director Terry J. Lundgren For For Management 1h Elect Director W. James McNerney, Jr. For For Management 1i Elect Director David S. Taylor For For Management 1j Elect Director Margaret C. Whitman For For Management 1k Elect Director Mary Agnes Wilderotter For For Management 1l Elect Director Patricia A. Woertz For For Management 1m Elect Director Ernesto Zedillo For Against Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Proxy Access Against For Shareholder THE WALT DISNEY COMPANY Ticker: DIS Security ID: 254687106 Meeting Date: MAR 03, 2016 Meeting Type: Annual Record Date: JAN 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Susan E. Arnold For For Management 1b Elect Director John S. Chen For For Management 1c Elect Director Jack Dorsey For For Management 1d Elect Director Robert A. Iger For For Management 1e Elect Director Maria Elena Lagomasino For For Management 1f Elect Director Fred H. Langhammer For For Management 1g Elect Director Aylwin B. Lewis For For Management 1h Elect Director Robert W. Matschullat For For Management 1i Elect Director Mark G. Parker For For Management 1j Elect Director Sheryl K. Sandberg For For Management 1k Elect Director Orin C. Smith For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Reduce Supermajority Vote Requirement For For Management 5 Reduce Supermajority Vote Requirement Against For Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder TIME WARNER CABLE INC. Ticker: TWC Security ID: 88732J207 Meeting Date: JUL 01, 2015 Meeting Type: Annual Record Date: MAY 07, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carole Black For Against Management 1b Elect Director Thomas H. Castro For For Management 1c Elect Director David C. Chang For For Management 1d Elect Director James E. Copeland, Jr. For For Management 1e Elect Director Peter R. Haje For Against Management 1f Elect Director Donna A. James For For Management 1g Elect Director Don Logan For For Management 1h Elect Director Robert D. Marcus For For Management 1i Elect Director N.J. Nicholas, Jr. For Against Management 1j Elect Director Wayne H. Pace For For Management 1k Elect Director Edward D. Shirley For Against Management 1l Elect Director John E. Sununu For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Pro-rata Vesting of Equity Awards Against Against Shareholder UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew H. Card, Jr. For For Management 1.2 Elect Director Erroll B. Davis, Jr. For For Management 1.3 Elect Director David B. Dillon For For Management 1.4 Elect Director Lance M. Fritz For For Management 1.5 Elect Director Charles C. Krulak For For Management 1.6 Elect Director Jane H. Lute For For Management 1.7 Elect Director Michael R. McCarthy For For Management 1.8 Elect Director Michael W. McConnell For For Management 1.9 Elect Director Thomas F. McLarty, III For For Management 1.10 Elect Director Steven R. Rogel For For Management 1.11 Elect Director Jose H. Villarreal For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 25, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John V. Faraci For For Management 1b Elect Director Jean-Pierre Garnier For For Management 1c Elect Director Gregory J. Hayes For For Management 1d Elect Director Edward A. Kangas For For Management 1e Elect Director Ellen J. Kullman For For Management 1f Elect Director Marshall O. Larsen For For Management 1g Elect Director Harold McGraw, III For For Management 1h Elect Director Richard B. Myers For For Management 1i Elect Director Fredric G. Reynolds For For Management 1j Elect Director Brian C. Rogers For For Management 1k Elect Director H. Patrick Swygert For For Management 1l Elect Director Andre Villeneuve For For Management 1m Elect Director Christine Todd Whitman For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Eliminate Cumulative Voting For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation VERISIGN, INC. Ticker: VRSN Security ID: 92343E102 Meeting Date: JUN 09, 2016 Meeting Type: Annual Record Date: APR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director D. James Bidzos For For Management 1.2 Elect Director Kathleen A. Cote For For Management 1.3 Elect Director Thomas F. Frist, III For For Management 1.4 Elect Director Jamie S. Gorelick For For Management 1.5 Elect Director Roger H. Moore For For Management 1.6 Elect Director Louis A. Simpson For For Management 1.7 Elect Director Timothy Tomlinson For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Permit Board to Amend Bylaws Without For For Management Shareholder Consent 5 Ratify KPMG LLP as Auditors For For Management 6 Proxy Access Against For Shareholder VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: FEB 03, 2016 Meeting Type: Annual Record Date: DEC 07, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lloyd A. Carney For For Management 1b Elect Director Mary B. Cranston For For Management 1c Elect Director Francisco Javier For For Management Fernandez-Carbajal 1d Elect Director Alfred F. Kelly, Jr. For For Management 1e Elect Director Robert W. Matschullat For For Management 1f Elect Director Cathy E. Minehan For For Management 1g Elect Director Suzanne Nora Johnson For For Management 1h Elect Director David J. Pang For For Management 1i Elect Director Charles W. Scharf For For Management 1j Elect Director John A. C. Swainson For For Management 1k Elect Director Maynard G. Webb, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify KPMG LLP as Auditors For For Management WALGREENS BOOTS ALLIANCE, INC. Ticker: WBA Security ID: 931427108 Meeting Date: JAN 27, 2016 Meeting Type: Annual Record Date: NOV 30, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Janice M. Babiak For For Management 1b Elect Director David J. Brailer For For Management 1c Elect Director William C. Foote For For Management 1d Elect Director Ginger L. Graham For For Management 1e Elect Director John A. Lederer For For Management 1f Elect Director Dominic P. Murphy For For Management 1g Elect Director Stefano Pessina For For Management 1h Elect Director Barry Rosenstein For For Management 1i Elect Director Leonard D. Schaeffer For For Management 1j Elect Director Nancy M. Schlichting For For Management 1k Elect Director James A. Skinner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Baker, II For For Management 1b Elect Director Elaine L. Chao For For Management 1c Elect Director John S. Chen For For Management 1d Elect Director Lloyd H. Dean For For Management 1e Elect Director Elizabeth A. Duke For For Management 1f Elect Director Susan E. Engel For For Management 1g Elect Director Enrique Hernandez, Jr. For For Management 1h Elect Director Donald M. James For For Management 1i Elect Director Cynthia H. Milligan For For Management 1j Elect Director Federico F. Pena For For Management 1k Elect Director James H. Quigley For For Management 1l Elect Director Stephen W. Sanger For For Management 1m Elect Director John G. Stumpf For For Management 1n Elect Director Susan G. Swenson For For Management 1o Elect Director Suzanne M. Vautrinot For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder 5 Report on Lobbying Payments and Policy Against Against Shareholder WHOLE FOODS MARKET, INC. Ticker: WFM Security ID: 966837106 Meeting Date: MAR 09, 2016 Meeting Type: Annual Record Date: JAN 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Elstrott For For Management 1.2 Elect Director Shahid (Hass) Hassan For For Management 1.3 Elect Director Stephanie Kugelman For For Management 1.4 Elect Director John Mackey For For Management 1.5 Elect Director Walter Robb For For Management 1.6 Elect Director Jonathan Seiffer For For Management 1.7 Elect Director Morris (Mo) Siegel For For Management 1.8 Elect Director Jonathan Sokoloff For For Management 1.9 Elect Director Ralph Sorenson For For Management 1.10 Elect Director Gabrielle Sulzberger For For Management 1.11 Elect Director William (Kip) Tindell, For Withhold Management III 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Proxy Access Against For Shareholder 6 Pro-rata Vesting of Equity Plan Against Against Shareholder 7 Report on Food Waste Management Against Against Shareholder DVIF Growth and Income Portfolio ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 06, 2016 Meeting Type: Annual Record Date: MAR 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H.L. Burnside For For Management 1.2 Elect Director Brett J. Hart For For Management 1.3 Elect Director Edward J. Rapp For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Report on Policies for Safe Disposal Against Against Shareholder of Prescription Drugs by Users 7 Report on Lobbying Payments and Policy Against Against Shareholder ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: FEB 03, 2016 Meeting Type: Annual Record Date: DEC 07, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jaime Ardila For For Management 1b Elect Director Dina Dublon For For Management 1c Elect Director Charles H. Giancarlo For For Management 1d Elect Director William L. Kimsey For For Management 1e Elect Director Marjorie Magner For For Management 1f Elect Director Blythe J. McGarvie For For Management 1g Elect Director Pierre Nanterme For For Management 1h Elect Director Gilles C. Pelisson For For Management 1i Elect Director Paula A. Price For For Management 1j Elect Director Arun Sarin For For Management 1k Elect Director Wulf von Schimmelmann For For Management 1l Elect Director Frank K. Tang For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 6 Provide Proxy Access Right For For Management 7A Require Advance Notice for Shareholder For For Management Proposals 7B Amend Articles For For Management 8A Amend Articles - Board Related For For Management 8B Establish Range for Size of Board For For Management 9 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights 10 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 11 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 12 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: OCT 22, 2015 Meeting Type: Special Record Date: SEP 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Shares For For Management 2 Change Company Name to Chubb Limited For For Management 3 Issue Shares in Connection with Merger For For Management 4.1 Elect Sheila P. Burke as Director For For Management 4.2 Elect James I. Cash, Jr. as Director For For Management 4.3 Elect Lawrence W. Kellner as Director For For Management 4.4 Elect James M. Zimmerman as Director For For Management 5 Approve the Increase in Maximum For For Management Aggregate Remuneration of Directors A Authorize Independent Representative For Against Management to Vote on Any Amendment to Previous Resolutions ADOBE SYSTEMS INCORPORATED Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 13, 2016 Meeting Type: Annual Record Date: FEB 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Amy L. Banse For For Management 1b Elect Director Edward W. Barnholt For For Management 1c Elect Director Robert K. Burgess For For Management 1d Elect Director Frank A. Calderoni For For Management 1e Elect Director James E. Daley For For Management 1f Elect Director Laura B. Desmond For For Management 1g Elect Director Charles M. Geschke For For Management 1h Elect Director Shantanu Narayen For For Management 1i Elect Director Daniel L. Rosensweig For For Management 1j Elect Director John E. Warnock For For Management 2 Amend Omnibus Stock Plan For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify KPMG LLP as Auditors For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation ALEXION PHARMACEUTICALS, INC. Ticker: ALXN Security ID: 015351109 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard Bell For For Management 1.2 Elect Director Felix J. Baker For For Management 1.3 Elect Director David R. Brennan For For Management 1.4 Elect Director M. Michele Burns For For Management 1.5 Elect Director Christopher J. Coughlin For For Management 1.6 Elect Director David L. Hallal For For Management 1.7 Elect Director John T. Mollen For For Management 1.8 Elect Director R. Douglas Norby For For Management 1.9 Elect Director Alvin S. Parven For For Management 1.10 Elect Director Andreas Rummelt For For Management 1.11 Elect Director Ann M. Veneman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call Special Meeting ALPHABET INC. Ticker: GOOGL Security ID: 02079K305 Meeting Date: JUN 08, 2016 Meeting Type: Annual Record Date: APR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For Withhold Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For Withhold Management 1.6 Elect Director John L. Hennessy For Withhold Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Alan R. Mulally For For Management 1.9 Elect Director Paul S. Otellini For For Management 1.10 Elect Director K. Ram Shriram For For Management 1.11 Elect Director Shirley M. Tilghman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amended and Restated Certificate of For Against Management Incorporation of Google Inc. 5 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Report on Political Contributions Against Against Shareholder 8 Require a Majority Vote for the Against For Shareholder Election of Directors 9 Require Independent Board Chairman Against For Shareholder 10 Report on Gender Pay Gap Against Against Shareholder AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jeffrey P. Bezos For For Management 1b Elect Director Tom A. Alberg For For Management 1c Elect Director John Seely Brown For For Management 1d Elect Director William B. Gordon For For Management 1e Elect Director Jamie S. Gorelick For For Management 1f Elect Director Judith A. McGrath For For Management 1g Elect Director Jonathan J. Rubinstein For For Management 1h Elect Director Thomas O. Ryder For For Management 1i Elect Director Patricia Q. Stonesifer For For Management 1j Elect Director Wendell P. Weeks For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Report on Sustainability, Including Against Against Shareholder GHG Goals 4 Report on Human Rights Risk Assessment Against Against Shareholder Process 5 Report on Political Contributions Against Against Shareholder AMERICAN INTERNATIONAL GROUP, INC. Ticker: AIG Security ID: 026874784 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director W. Don Cornwell For For Management 1b Elect Director Peter R. Fisher For For Management 1c Elect Director John H. Fitzpatrick For For Management 1d Elect Director Peter D. Hancock For For Management 1e Elect Director William G. Jurgensen For For Management 1f Elect Director Christopher S. Lynch For For Management 1g Elect Director Samuel J. Merksamer For For Management 1h Elect Director George L. Miles, Jr. For For Management 1i Elect Director Henry S. Miller For For Management 1j Elect Director Robert S. Miller For For Management 1k Elect Director Linda A. Mills For For Management 1l Elect Director Suzanne Nora Johnson For For Management 1m Elect Director John A. Paulson For For Management 1n Elect Director Ronald A. Rittenmeyer For For Management 1o Elect Director Douglas M. Steenland For For Management 1p Elect Director Theresa M. Stone For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 26, 2016 Meeting Type: Annual Record Date: DEC 28, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James Bell For For Management 1.2 Elect Director Tim Cook For For Management 1.3 Elect Director Al Gore For For Management 1.4 Elect Director Bob Iger For For Management 1.5 Elect Director Andrea Jung For Against Management 1.6 Elect Director Art Levinson For For Management 1.7 Elect Director Ron Sugar For For Management 1.8 Elect Director Sue Wagner For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Create Feasibility Plan for Net-Zero Against Against Shareholder GHG Emissions, Including for Major Suppliers 6 Adopt Policy to Increase Diversity of Against Against Shareholder Senior Management and Board of Directors 7 Report on Guidelines for Country Against Against Shareholder Selection 8 Adopt Proxy Access Right Against Against Shareholder APPLIED MATERIALS, INC. Ticker: AMAT Security ID: 038222105 Meeting Date: MAR 10, 2016 Meeting Type: Annual Record Date: JAN 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Willem P. Roelandts For For Management 1b Elect Director Xun (Eric) Chen For For Management 1c Elect Director Aart J. de Geus For For Management 1d Elect Director Gary E. Dickerson For For Management 1e Elect Director Stephen R. Forrest For For Management 1f Elect Director Thomas J. Iannotti For For Management 1g Elect Director Susan M. James For For Management 1h Elect Director Alexander A. Karsner For For Management 1i Elect Director Adrianna C. Ma For For Management 1j Elect Director Dennis D. Powell For For Management 1k Elect Director Robert H. Swan For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Proxy Access Against Against Shareholder AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall L. Stephenson For For Management 1.2 Elect Director Samuel A. Di Piazza, Jr. For For Management 1.3 Elect Director Richard W. Fisher For For Management 1.4 Elect Director Scott T. Ford For For Management 1.5 Elect Director Glenn H. Hutchins For For Management 1.6 Elect Director William E. Kennard For For Management 1.7 Elect Director Michael B. McCallister For For Management 1.8 Elect Director Beth E. Mooney For For Management 1.9 Elect Director Joyce M. Roche For For Management 1.10 Elect Director Matthew K. Rose For For Management 1.11 Elect Director Cynthia B. Taylor For For Management 1.12 Elect Director Laura D'Andrea Tyson For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Report on Indirect Political Against Against Shareholder Contributions 6 Report on Lobbying Payments and Policy Against Against Shareholder 7 Require Independent Board Chairman Against Against Shareholder AVAGO TECHNOLOGIES LIMITED Ticker: AVGO Security ID: Y0486S104 Meeting Date: NOV 10, 2015 Meeting Type: Court Record Date: SEP 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement For For Management 2 Approve Allotment and Issuance of For For Management Ordinary Shares BANK OF AMERICA CORPORATION Ticker: BAC Security ID: 060505104 Meeting Date: SEP 22, 2015 Meeting Type: Special Record Date: AUG 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Bylaw Amendment to Permit For Against Management Board to Determine Leadership Structure BIOMARIN PHARMACEUTICAL INC. Ticker: BMRN Security ID: 09061G101 Meeting Date: JUN 06, 2016 Meeting Type: Annual Record Date: APR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jean-Jacques Bienaime For For Management 1.2 Elect Director Michael Grey For For Management 1.3 Elect Director Elaine J. Heron For For Management 1.4 Elect Director V. Bryan Lawlis For For Management 1.5 Elect Director Alan J. Lewis For For Management 1.6 Elect Director Richard A. Meier For For Management 1.7 Elect Director David Pyott For For Management 1.8 Elect Director Dennis J. Slamon For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Report on Sustainability, Including Against Against Shareholder GHG Goals BLACKROCK, INC. Ticker: BLK Security ID: 09247X101 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Abdlatif Yousef Al-Hamad For For Management 1b Elect Director Mathis Cabiallavetta For For Management 1c Elect Director Pamela Daley For For Management 1d Elect Director William S. Demchak For For Management 1e Elect Director Jessica P. Einhorn For For Management 1f Elect Director Laurence D. Fink For For Management 1g Elect Director Fabrizio Freda For For Management 1h Elect Director Murry S. Gerber For For Management 1i Elect Director James Grosfeld For For Management 1j Elect Director Robert S. Kapito For Against Management 1k Elect Director David H. Komansky For For Management 1l Elect Director Deryck Maughan For For Management 1m Elect Director Cheryl D. Mills For For Management 1n Elect Director Gordon M. Nixon For For Management 1o Elect Director Thomas H. O'Brien For For Management 1p Elect Director Ivan G. Seidenberg For For Management 1q Elect Director Marco Antonio Slim Domit For For Management 1r Elect Director John S. Varley For For Management 1s Elect Director Susan L. Wagner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Provide Proxy Access Right For For Management 5 Report on Proxy Voting and Executive Against Against Shareholder Compensation BOSTON SCIENTIFIC CORPORATION Ticker: BSX Security ID: 101137107 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: MAR 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nelda J. Connors For For Management 1b Elect Director Charles J. Dockendorff For For Management 1c Elect Director Donna A. James For For Management 1d Elect Director Kristina M. Johnson For For Management 1e Elect Director Edward J. Ludwig For For Management 1f Elect Director Stephen P. MacMillan For For Management 1g Elect Director Michael F. Mahoney For For Management 1h Elect Director David J. Roux For For Management 1i Elect Director John E. Sununu For For Management 1j Elect Director Ellen M. Zane For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Ernst & Young LLP as Auditors For For Management BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 03, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Lamberto Andreotti For For Management 1B Elect Director Peter J. Arduini For For Management 1C Elect Director Giovanni Caforio For For Management 1D Elect Director Laurie H. Glimcher For For Management 1E Elect Director Michael Grobstein For For Management 1F Elect Director Alan J. Lacy For For Management 1G Elect Director Thomas J. Lynch, Jr. For For Management 1H Elect Director Dinesh C. Paliwal For For Management 1I Elect Director Vicki L. Sato For For Management 1J Elect Director Gerald L. Storch For For Management 1K Elect Director Togo D. West, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call Special Meeting BROADCOM LIMITED Ticker: AVGO Security ID: Y09827109 Meeting Date: APR 06, 2016 Meeting Type: Annual Record Date: FEB 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Hock E. Tan For For Management 1b Elect Director James V. Diller For For Management 1c Elect Director Lewis C. Eggebrecht For For Management 1d Elect Director Kenneth Y. Hao For For Management 1e Elect Director Eddy W. Hartenstein For For Management 1f Elect Director Justine F. Lien For For Management 1g Elect Director Donald Macleod For For Management 1h Elect Director Peter J. Marks For For Management 1i Elect Director Henry S. Samueli For For Management 1j Elect Director Lucien Y. K. Wong For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Approve Issuance of Shares with or For For Management without Preemptive Rights 4 Approve Cash Compensation to Directors For For Management CAPITAL ONE FINANCIAL CORPORATION Ticker: COF Security ID: 14040H105 Meeting Date: MAY 05, 2016 Meeting Type: Annual Record Date: MAR 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard D. Fairbank For For Management 1b Elect Director Patrick W. Gross For For Management 1c Elect Director Ann Fritz Hackett For Against Management 1d Elect Director Lewis Hay, III For For Management 1e Elect Director Benjamin P. Jenkins, III For For Management 1f Elect Director Peter Thomas Killalea For For Management 1g Elect Director Pierre E. Leroy For For Management 1h Elect Director Peter E. Raskind For For Management 1i Elect Director Mayo A. Shattuck, III For For Management 1j Elect Director Bradford H. Warner For For Management 1k Elect Director Catherine G. West For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CARDINAL HEALTH, INC. Ticker: CAH Security ID: 14149Y108 Meeting Date: NOV 04, 2015 Meeting Type: Annual Record Date: SEP 08, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David J. Anderson For For Management 1.2 Elect Director Colleen F. Arnold For For Management 1.3 Elect Director George S. Barrett For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Calvin Darden For For Management 1.6 Elect Director Bruce L. Downey For For Management 1.7 Elect Director Patricia A. Hemingway For For Management Hall 1.8 Elect Director Clayton M. Jones For For Management 1.9 Elect Director Gregory B. Kenny For Against Management 1.10 Elect Director Nancy Killefer For For Management 1.11 Elect Director David P. King For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CARNIVAL CORPORATION Ticker: CCL Security ID: 143658300 Meeting Date: APR 14, 2016 Meeting Type: Annual Record Date: FEB 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Re-elect Micky Arison As A Director Of For For Management Carnival Corporation and As A Director Of Carnival Plc. 2 Re-elect Jonathon Band as Director of For For Management Carnival Corporation and as a Director of Carnival plc. 3 Re-elect Arnold W. Donald as Director For For Management of Carnival Corporation and as a Director of Carnival plc. 4 Re-elect Richard J. Glasier as For Against Management Director of Carnival Corporation and as a Director of Carnival plc. 5 Re-elect Debra Kelly-Ennis as Director For For Management of Carnival Corporation and as a Director of Carnival plc. 6 Re-elect John Parker as Director of For For Management Carnival Corporation and as a Director of Carnival plc. 7 Re-elect Stuart Subotnick as Director For For Management of Carnival Corporation and as a Director of Carnival plc. 8 Re-elect Laura Weil as Director of For For Management Carnival Corporation and as a Director of Carnival plc. 9 Re-elect Randall J. Weisenburger as For For Management Director of Carnival Corporation and as a Director of Carnival plc. 10 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 11 Approve Remuneration Report of For For Management Executive Directors 12 Reappoint The UK Firm Of For For Management PricewaterhouseCoopers LLP As Independent Auditors For Carnival Plc And Ratify The U.S. Firm Of PricewaterhouseCoopers LLP As The Independent Auditor For Carnival Corporation 13 Authorize The Audit Committee Of For For Management Carnival Plc To Fix Remuneration Of The Independent Auditors Of Carnival Plc 14 Receive UK Accounts and Reports of the For For Management Directors and Auditors of Carnival plc 15 Authorise Issue of Equity with For For Management Pre-emptive Rights 16 Authorise Issue of Equity without For For Management Pre-emptive Rights 17 Authorize Share Repurchase Program For For Management CENTENE CORPORATION Ticker: CNC Security ID: 15135B101 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Orlando Ayala For For Management 1.2 Elect Director John R. Roberts For For Management 1.3 Elect Director Tommy G. Thompson For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management CERNER CORPORATION Ticker: CERN Security ID: 156782104 Meeting Date: MAY 27, 2016 Meeting Type: Annual Record Date: MAR 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gerald E. Bisbee, Jr. For Against Management 1b Elect Director Denis A. Cortese For For Management 1c Elect Director Linda M. Dillman For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management CF INDUSTRIES HOLDINGS, INC. Ticker: CF Security ID: 125269100 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert C. Arzbaecher For For Management 1b Elect Director William Davisson For For Management 1c Elect Director Stephen A. Furbacher For For Management 1d Elect Director Stephen J. Hagge For For Management 1e Elect Director John D. Johnson For For Management 1f Elect Director Robert G. Kuhbach For For Management 1g Elect Director Anne P. Noonan For For Management 1h Elect Director Edward A. Schmitt For For Management 1i Elect Director Theresa E. Wagler For For Management 1j Elect Director W. Anthony Will For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Provide Right to Act by Written Consent Against Against Shareholder CHUBB LIMITED Ticker: CB Security ID: H1467J104 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2.1 Allocate Disposable Profit For For Management 2.2 Approve Dividend Distribution From For For Management Legal Reserves Through Capital Contributions Reserve Subaccount 3 Approve Discharge of Board and Senior For For Management Management 4.1 Ratify PricewaterhouseCoopers AG For For Management (Zurich) as Auditors 4.2 Ratify PricewaterhouseCoopers LLP For For Management (United States) as Independent Registered Accounting Firm as Auditors 4.3 Ratify BDO AG (Zurich) as Special For For Management Auditors 5.1 Elect Director Evan G. Greenberg For For Management 5.2 Elect Director Robert M. Hernandez For For Management 5.3 Elect Director Michael G. Atieh For For Management 5.4 Elect Director Sheila P. Burke For For Management 5.5 Elect Director James I. Cash For For Management 5.6 Elect Director Mary A. Cirillo For For Management 5.7 Elect Director Michael P. Connors For For Management 5.8 Elect Director John Edwardson For For Management 5.9 Elect Director Lawrence W. Kellner For For Management 5.10 Elect Director Leo F. Mullin For For Management 5.11 Elect Director Kimberly Ross For For Management 5.12 Elect Director Robert Scully For For Management 5.13 Elect Director Eugene B. Shanks, Jr. For For Management 5.14 Elect Director Theodore E. Shasta For For Management 5.15 Elect Director David Sidwell For For Management 5.16 Elect Director Olivier Steimer For For Management 5.17 Elect Director James M. Zimmerman For For Management 6 Elect Evan G. Greenberg as Board For For Management Chairman 7.1 Appoint Michael P. Connors as Member For For Management of the Compensation Committee 7.2 Appoint Mary A. Cirillo as Member of For For Management the Compensation Committee 7.3 Appoint Robert M. Hernandez as Member For For Management of the Compensation Committee 7.4 Appoint Robert Scully as Member of the For For Management Compensation Committee 7.5 Appoint James M. Zimmerman as Member For For Management of the Compensation Committee 8 Designate Homburger AG as Independent For For Management Proxy 9 Issue Shares Without Preemptive Rights For For Management 10 Approve Omnibus Stock Plan For For Management 11.1 Approve the Increase in Maximum For For Management Aggregate Remuneration of Directors 11.2 Approve Remuneration of Executive For For Management Committee in the Amount of CHF 44 Million for Fiscal 2017 12 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 13 Transact Other Business (Voting) For Against Management CINEMARK HOLDINGS, INC. Ticker: CNK Security ID: 17243V102 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: APR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin D. Chereskin For For Management 1.2 Elect Director Lee Roy Mitchell For For Management 1.3 Elect Director Raymond W. Syufy For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 19, 2015 Meeting Type: Annual Record Date: SEP 21, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director M. Michele Burns For For Management 1c Elect Director Michael D. Capellas For For Management 1d Elect Director John T. Chambers For For Management 1e Elect Director Brian L. Halla For For Management 1f Elect Director John L. Hennessy For For Management 1g Elect Director Kristina M. Johnson For For Management 1h Elect Director Roderick C. McGeary For For Management 1i Elect Director Charles H. Robbins For For Management 1j Elect Director Arun Sarin For For Management 1k Elect Director Steven M. West For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Adopt Holy Land Principles Against Against Shareholder 5 Adopt Proxy Access Right Against For Shareholder CITIGROUP INC. Ticker: C Security ID: 172967424 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael L. Corbat For For Management 1b Elect Director Ellen M. Costello For For Management 1c Elect Director Duncan P. Hennes For For Management 1d Elect Director Peter B. Henry For For Management 1e Elect Director Franz B. Humer For For Management 1f Elect Director Renee J. James For For Management 1g Elect Director Eugene M. McQuade For For Management 1h Elect Director Michael E. O'Neill For For Management 1i Elect Director Gary M. Reiner For For Management 1j Elect Director Judith Rodin For For Management 1k Elect Director Anthony M. Santomero For For Management 1l Elect Director Joan E. Spero For For Management 1m Elect Director Diana L. Taylor For For Management 1n Elect Director William S. Thompson, Jr. For For Management 1o Elect Director James S. Turley For For Management 1p Elect Director Ernesto Zedillo Ponce For For Management de Leon 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Demonstrate No Gender Pay Gap Against Against Shareholder 7 Report on Lobbying Payments and Policy Against Against Shareholder 8 Appoint a Stockholder Value Committee Against Against Shareholder 9 Claw-back of Payments under Against Against Shareholder Restatements 10 Limit/Prohibit Accelerated Vesting of Against Against Shareholder Awards CITRIX SYSTEMS, INC. Ticker: CTXS Security ID: 177376100 Meeting Date: JUN 23, 2016 Meeting Type: Annual Record Date: APR 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert M. Calderoni For For Management 1b Elect Director Nanci E. Caldwell For For Management 1c Elect Director Jesse A. Cohn For For Management 1d Elect Director Robert D. Daleo For For Management 1e Elect Director Murray J. Demo For For Management 1f Elect Director Peter J. Sacripanti For For Management 1g Elect Director Graham V. Smith For For Management 1h Elect Director Godfrey R. Sullivan For Against Management 1i Elect Director Kirill Tatarinov For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION Ticker: CTSH Security ID: 192446102 Meeting Date: JUN 15, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Zein Abdalla For For Management 1b Elect Director Maureen Breakiron-Evans For For Management 1c Elect Director Jonathan Chadwick For For Management 1d Elect Director Francisco D'Souza For For Management 1e Elect Director John N. Fox, Jr. For For Management 1f Elect Director John E. Klein For For Management 1g Elect Director Leo S. Mackay, Jr. For For Management 1h Elect Director Lakshmi Narayanan For For Management 1i Elect Director Michael Patsalos-Fox For For Management 1j Elect Director Robert E. Weissman For For Management 1k Elect Director Thomas M. Wendel For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Provide Right to Act by Written Consent Against Against Shareholder COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: DEC 10, 2015 Meeting Type: Special Record Date: OCT 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Conversion of Securities For For Management COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Madeline S. Bell For For Management 1.3 Elect Director Sheldon M. Bonovitz For For Management 1.4 Elect Director Edward D. Breen For Withhold Management 1.5 Elect Director Joseph J. Collins For Withhold Management 1.6 Elect Director Gerald L. Hassell For Withhold Management 1.7 Elect Director Jeffrey A. Honickman For For Management 1.8 Elect Director Eduardo G. Mestre For For Management 1.9 Elect Director Brian L. Roberts For For Management 1.10 Elect Director Johnathan A. Rodgers For For Management 1.11 Elect Director Judith Rodin For Withhold Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Amend Restricted Stock Plan For For Management 4 Amend Stock Option Plan For For Management 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Amend Nonqualified Employee Stock For For Management Purchase Plan 7 Report on Lobbying Payments and Policy Against For Shareholder 8 Pro-rata Vesting of Equity Awards Against For Shareholder 9 Require Independent Board Chairman Against For Shareholder 10 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share COMMUNICATIONS SALES & LEASING, INC. Ticker: CSAL Security ID: 20341J104 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jennifer S. Banner For For Management 1b Elect Director Francis X. ("Skip") For For Management Frantz 1c Elect Director Kenneth A. Gunderman For For Management 1d Elect Director David L. Solomon For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors CONAGRA FOODS, INC. Ticker: CAG Security ID: 205887102 Meeting Date: SEP 25, 2015 Meeting Type: Annual Record Date: JUL 30, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bradley A. Alford For For Management 1.2 Elect Director Thomas K. Brown For For Management 1.3 Elect Director Stephen G. Butler For For Management 1.4 Elect Director Sean M. Connolly For For Management 1.5 Elect Director Steven F. Goldstone For For Management 1.6 Elect Director Joie A. Gregor For For Management 1.7 Elect Director Rajive Johri For For Management 1.8 Elect Director W.G. Jurgensen For For Management 1.9 Elect Director Richard H. Lenny For For Management 1.10 Elect Director Ruth Ann Marshall For For Management 1.11 Elect Director Timothy R. McLevish For For Management 1.12 Elect Director Andrew J. Schindler For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CVS HEALTH CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard M. Bracken For For Management 1b Elect Director C. David Brown, II For For Management 1c Elect Director Alecia A. DeCoudreaux For For Management 1d Elect Director Nancy-Ann M. DeParle For For Management 1e Elect Director David W. Dorman For For Management 1f Elect Director Anne M. Finucane For For Management 1g Elect Director Larry J. Merlo For For Management 1h Elect Director Jean-Pierre Millon For For Management 1i Elect Director Richard J. Swift For For Management 1j Elect Director William C. Weldon For For Management 1k Elect Director Tony L. White For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Report on Consistency Between Against Against Shareholder Corporate Values and Political Contributions 5 Report on Pay Disparity Against Against Shareholder DANAHER CORPORATION Ticker: DHR Security ID: 235851102 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald J. Ehrlich For For Management 1.2 Elect Director Linda Hefner Filler For For Management 1.3 Elect Director Thomas P. Joyce, Jr. For For Management 1.4 Elect Director Teri List-Stoll For For Management 1.5 Elect Director Walter G. Lohr, Jr. For For Management 1.6 Elect Director Mitchell P. Rales For For Management 1.7 Elect Director Steven M. Rales For For Management 1.8 Elect Director John T. Schwieters For For Management 1.9 Elect Director Alan G. Spoon For For Management 1.10 Elect Director Elias A. Zerhouni For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions Against Against Shareholder 5 Amend Bylaws - Call Special Meetings Against For Shareholder DELPHI AUTOMOTIVE PLC Ticker: DLPH Security ID: G27823106 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Re-elect Joseph S. Cantie as Director For For Management 2 Re-elect Kevin P. Clark as Director For For Management 3 Re-elect Gary L. Cowger as Director For For Management 4 Re-elect Nicholas M. Donofrio as For For Management Director 5 Re-elect Mark P. Frissora as Director For For Management 6 Re-elect Rajiv L. Gupta as Director For For Management 7 Re-elect J. Randall MacDonald as For For Management Director 8 Re-elect Sean O. Mahoney as Director For For Management 9 Re-elect Timothy M. Manganello as For For Management Director 10 Re-elect Bethany J. Mayer as Director For For Management 11 Re-elect Thomas W. Sidlik as Director For For Management 12 Re-elect Bernd Wiedemann as Director For For Management 13 Re-elect Lawrence A. Zimmerman as For For Management Director 14 Ratify Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DELTA AIR LINES, INC. Ticker: DAL Security ID: 247361702 Meeting Date: JUN 10, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard H. Anderson For For Management 1b Elect Director Edward H. Bastian For For Management 1c Elect Director Francis S. Blake For For Management 1d Elect Director Daniel A. Carp For For Management 1e Elect Director David G. DeWalt For For Management 1f Elect Director Thomas E. Donilon For For Management 1g Elect Director William H. Easter, III For For Management 1h Elect Director Mickey P. Foret For For Management 1i Elect Director Shirley C. Franklin For For Management 1j Elect Director George N. Mattson For For Management 1k Elect Director Douglas R. Ralph For For Management 1l Elect Director Sergio A.L. Rial For For Management 1m Elect Director Kathy N. Waller For For Management 1n Elect Director Kenneth B. Woodrow For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Stock Retention Against Against Shareholder DENTSPLY SIRONA INC. Ticker: XRAY Security ID: 24906P109 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael C. Alfano For Against Management 1b Elect Director David K. Beecken For For Management 1c Elect Director Eric K. Brandt For For Management 1d Elect Director Michael J. Coleman For For Management 1e Elect Director Willie A. Deese For For Management 1f Elect Director Thomas Jetter For For Management 1g Elect Director Arthur D. Kowaloff For For Management 1h Elect Director Harry M. Jansen For For Management Kraemer, Jr. 1i Elect Director Francis J. Lunger For For Management 1j Elect Director Jeffrey T. Slovin For For Management 1k Elect Director Bret W. Wise For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: MAY 02, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ralph Alvarez For For Management 1b Elect Director R. David Hoover For For Management 1c Elect Director Juan R. Luciano For For Management 1d Elect Director Franklyn G. Prendergast For For Management 1e Elect Director Kathi P. Seifert For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Report on Guidelines for Country Against Against Shareholder Selection EOG RESOURCES, INC. Ticker: EOG Security ID: 26875P101 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Janet F. Clark For For Management 1b Elect Director Charles R. Crisp For For Management 1c Elect Director James C. Day For For Management 1d Elect Director H. Leighton Steward For For Management 1e Elect Director Donald F. Textor For For Management 1f Elect Director William R. Thomas For For Management 1g Elect Director Frank G. Wisner For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FACEBOOK, INC. Ticker: FB Security ID: 30303M102 Meeting Date: JUN 20, 2016 Meeting Type: Annual Record Date: APR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For Withhold Management 1.2 Elect Director Erskine B. Bowles For Withhold Management 1.3 Elect Director Susan D. For Withhold Management Desmond-Hellmann 1.4 Elect Director Reed Hastings For For Management 1.5 Elect Director Jan Koum For Withhold Management 1.6 Elect Director Sheryl K. Sandberg For Withhold Management 1.7 Elect Director Peter A. Thiel For For Management 1.8 Elect Director Mark Zuckerberg For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify the Grant of Restricted Stock For Against Management Units to Non-Employee Directors 5 Ratify the Grant of Restricted Stock For Against Management Units to Non-Employee Directors 6 Approve Annual Compensation Program For Against Management for Non-employee Directors 7A Amend Certificate of Incorporation to For Against Management Establish the Class C Capital Stock and to Make Certain Clarifying Changes 7B Increase Authorized Common Stock For Against Management 7C Amend Certificate of Incorporation to For For Management Provide Equal Treatment of Shares of Class A Common Stock, Class B Common Stock, and Class C Capital Stock 7D Amend Certificate of Incorporation to For For Management Provide for Additional Events 8 Amend Omnibus Stock Plan For Against Management 9 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 10 Report on Sustainability Against Against Shareholder 11 Report on Lobbying Payments and Policy Against Against Shareholder 12 Establish International Policy Board Against Against Shareholder Committee 13 Report on Gender Pay Gap Against Against Shareholder FEDEX CORPORATION Ticker: FDX Security ID: 31428X106 Meeting Date: SEP 28, 2015 Meeting Type: Annual Record Date: AUG 03, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Barksdale For For Management 1.2 Elect Director John A. Edwardson For For Management 1.3 Elect Director Marvin R. Ellison For For Management 1.4 Elect Director Kimberly A. Jabal For For Management 1.5 Elect Director Shirley Ann Jackson For For Management 1.6 Elect Director Gary W. Loveman For For Management 1.7 Elect Director R. Brad Martin For For Management 1.8 Elect Director Joshua Cooper Ramo For For Management 1.9 Elect Director Susan C. Schwab For For Management 1.10 Elect Director Frederick W. Smith For For Management 1.11 Elect Director David P. Steiner For For Management 1.12 Elect Director Paul S. Walsh For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder 5 Adopt Policy Prohibiting Tax Payments Against For Shareholder on Restricted Stock Awards 6 Clawback of Incentive Payments Against Against Shareholder 7 Adopt Proxy Access Right Against For Shareholder 8 Report on Political Contributions Against Against Shareholder 9 Report on Lobbying Payments and Policy Against Against Shareholder 10 Report on Consistency Between Against Against Shareholder Corporate Values and Political Contributions FIDELITY NATIONAL FINANCIAL, INC. Ticker: FNF Security ID: 31620R303 Meeting Date: JUN 15, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard N. Massey For For Management 1.2 Elect Director Janet Kerr For For Management 1.3 Elect Director Daniel D. (Ron) Lane For For Management 1.4 Elect Director Cary H. Thompson For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Adopt Majority Voting for Uncontested For For Management Election of Directors 6 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation HANESBRANDS INC. Ticker: HBI Security ID: 410345102 Meeting Date: APR 25, 2016 Meeting Type: Annual Record Date: FEB 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Bobby J. Griffin For For Management 1b Elect Director James C. Johnson For Against Management 1c Elect Director Jessica T. Mathews For For Management 1d Elect Director Franck J. Moison For For Management 1e Elect Director Robert F. Moran For For Management 1f Elect Director Ronald L. Nelson For Against Management 1g Elect Director Richard A. Noll For For Management 1h Elect Director Andrew J. Schindler For Against Management 1i Elect Director David V. Singer For For Management 1j Elect Director Ann E. Ziegler For Against Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation HONEYWELL INTERNATIONAL INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 25, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director William S. Ayer For For Management 1B Elect Director Kevin Burke For For Management 1C Elect Director Jaime Chico Pardo For For Management 1D Elect Director David M. Cote For For Management 1E Elect Director D. Scott Davis For For Management 1F Elect Director Linnet F. Deily For For Management 1G Elect Director Judd Gregg For For Management 1H Elect Director Clive Hollick For For Management 1I Elect Director Grace D. Lieblein For For Management 1J Elect Director George Paz For For Management 1K Elect Director Bradley T. Sheares For For Management 1L Elect Director Robin L. Washington For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Approve Non-Employee Director Omnibus For For Management Stock Plan 6 Require Independent Board Chairman Against Against Shareholder 7 Provide Right to Act by Written Consent Against Against Shareholder 8 Report on Lobbying Payments and Policy Against Against Shareholder HP INC. Ticker: HPQ Security ID: 40434L105 Meeting Date: APR 04, 2016 Meeting Type: Annual Record Date: FEB 05, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aida M. Alvarez For For Management 1b Elect Director Shumeet Banerji For For Management 1c Elect Director Carl Bass For For Management 1d Elect Director Robert R. Bennett For For Management 1e Elect Director Charles V. Bergh For For Management 1f Elect Director Stacy Brown-Philpot For For Management 1g Elect Director Stephanie A. Burns For For Management 1h Elect Director Mary Anne Citrino For For Management 1i Elect Director Rajiv L. Gupta For For Management 1j Elect Director Stacey Mobley For For Management 1k Elect Director Subra Suresh For For Management 1l Elect Director Dion J. Weisler For For Management 1m Elect Director Margaret C. Whitman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Eliminate Cumulative Voting For For Management ILLUMINA, INC. Ticker: ILMN Security ID: 452327109 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Frances Arnold For For Management 1b Elect Director Francis A. deSouza For For Management 1c Elect Director Karin Eastham For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote to Ratify Supermajority For Against Management Voting Provisions in Certificate of Incorporation and Bylaws INTERCONTINENTAL EXCHANGE, INC. Ticker: ICE Security ID: 45866F104 Meeting Date: MAY 13, 2016 Meeting Type: Annual Record Date: MAR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charles R. Crisp For For Management 1b Elect Director Jean-Marc Forneri For For Management 1c Elect Director The Rt. Hon. the Lord For For Management Hague of Richmond 1d Elect Director Fred W. Hatfield For For Management 1e Elect Director Frederic V. Salerno For For Management 1f Elect Director Jeffrey C. Sprecher For For Management 1g Elect Director Judith A. Sprieser For For Management 1h Elect Director Vincent Tese For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Report on Sustainability, Including Against Against Shareholder Quantitative Goals INTUIT INC. Ticker: INTU Security ID: 461202103 Meeting Date: JAN 21, 2016 Meeting Type: Annual Record Date: NOV 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Eve Burton For For Management 1b Elect Director Scott D. Cook For For Management 1c Elect Director Richard L. Dalzell For For Management 1d Elect Director Diane B. Greene For For Management 1e Elect Director Suzanne Nora Johnson For For Management 1f Elect Director Dennis D. Powell For For Management 1g Elect Director Brad D. Smith For For Management 1h Elect Director Jeff Weiner For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation INVESCO LTD. Ticker: IVZ Security ID: G491BT108 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph R. Canion For For Management 1.2 Elect Director Martin L. Flanagan For For Management 1.3 Elect Director C. Robert Henrikson For For Management 1.4 Elect Director Ben F. Johnson, III For For Management 1.5 Elect Director Edward P. Lawrence For For Management 1.6 Elect Director Nigel Sheinwald For For Management 1.7 Elect Director Phoebe A. Wood For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda B. Bammann For For Management 1b Elect Director James A. Bell For For Management 1c Elect Director Crandall C. Bowles For For Management 1d Elect Director Stephen B. Burke For For Management 1e Elect Director James S. Crown For For Management 1f Elect Director James Dimon For For Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Laban P. Jackson, Jr. For For Management 1i Elect Director Michael A. Neal For For Management 1j Elect Director Lee R. Raymond For For Management 1k Elect Director William C. Weldon For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Require Independent Board Chairman Against Against Shareholder 5 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 6 Prohibit Accelerated Vesting of Awards Against Against Shareholder to Pursue Government Service 7 Appoint Committee to Explore the Against Against Shareholder Feasibly to Divest Non-Core Banking Segments 8 Clawback Amendment Against Against Shareholder 9 Adopt Executive Compensation Against Against Shareholder Philosophy with Social Factors KELLOGG COMPANY Ticker: K Security ID: 487836108 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Laschinger For For Management 1.2 Elect Director Cynthia Hardin Milligan For For Management 1.3 Elect Director Carolyn Tastad For For Management 1.4 Elect Director Noel Wallace For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Express Support for Animal Welfare For For Shareholder Improvements in the Company's Supply Chain 5 Adopt Simple Majority Vote Against For Shareholder LAMAR ADVERTISING COMPANY Ticker: LAMR Security ID: 512816109 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Maxwell Hamilton For For Management 1.2 Elect Director John E. Koerner, III For For Management 1.3 Elect Director Stephen P. Mumblow For For Management 1.4 Elect Director Thomas V. Reifenheiser For For Management 1.5 Elect Director Anna Reilly For For Management 1.6 Elect Director Kevin P. Reilly, Jr. For For Management 1.7 Elect Director Wendell Reilly For For Management 2 Ratify KPMG LLP as Auditors For For Management MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lloyd Dean For For Management 1b Elect Director Stephen Easterbrook For For Management 1c Elect Director Robert Eckert For For Management 1d Elect Director Margaret Georgiadis For For Management 1e Elect Director Enrique Hernandez, Jr. For For Management 1f Elect Director Jeanne Jackson For For Management 1g Elect Director Richard Lenny For For Management 1h Elect Director Walter Massey For For Management 1i Elect Director John Mulligan For For Management 1j Elect Director Sheila Penrose For For Management 1k Elect Director John Rogers, Jr. For For Management 1l Elect Director Miles White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 5 Provide Right to Act by Written Consent Against Against Shareholder 6 Adopt Holy Land Principles Against Against Shareholder 7 Adopt Policy to Ban Non-Therapeutic Against Against Shareholder Use of Antibiotics in Meat Supply Chain 8 Report on Consistency Between Against Against Shareholder Corporate Values and Political Contributions 9 Report on Consistency Between Against Against Shareholder Corporate Values and Political Activities MEDTRONIC PLC Ticker: MDT Security ID: G5960L103 Meeting Date: DEC 11, 2015 Meeting Type: Annual Record Date: OCT 12, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard H. Anderson For For Management 1b Elect Director Craig Arnold For For Management 1c Elect Director Scott C. Donnelly For For Management 1d Elect Director Randall J. Hogan, III For For Management 1e Elect Director Omar Ishrak For For Management 1f Elect Director Shirley Ann Jackson For For Management 1g Elect Director Michael O. Leavitt For For Management 1h Elect Director James T. Lenehan For For Management 1i Elect Director Elizabeth G. Nabel For For Management 1j Elect Director Denise M. O'Leary For For Management 1k Elect Director Kendall J. Powell For For Management 1l Elect Director Robert C. Pozen For For Management 1m Elect Director Preetha Reddy For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leslie A. Brun For For Management 1b Elect Director Thomas R. Cech For For Management 1c Elect Director Pamela J. Craig For For Management 1d Elect Director Kenneth C. Frazier For For Management 1e Elect Director Thomas H. Glocer For For Management 1f Elect Director C. Robert Kidder For For Management 1g Elect Director Rochelle B. Lazarus For For Management 1h Elect Director Carlos E. Represas For For Management 1i Elect Director Paul B. Rothman For For Management 1j Elect Director Patricia F. Russo For For Management 1k Elect Director Craig B. Thompson For For Management 1l Elect Director Wendell P. Weeks For For Management 1m Elect Director Peter C. Wendell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Provide Right to Act by Written Consent Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Policies for Safe Disposal Against Against Shareholder of Prescription Drugs by Users MICROCHIP TECHNOLOGY INCORPORATED Ticker: MCHP Security ID: 595017104 Meeting Date: AUG 14, 2015 Meeting Type: Annual Record Date: JUN 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steve Sanghi For For Management 1.2 Elect Director Matthew W. Chapman For For Management 1.3 Elect Director L.B. Day For For Management 1.4 Elect Director Esther L. Johnson For For Management 1.5 Elect Director Wade F. Meyercord For For Management 2 Approve Conversion of Securities For For Management 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MOLSON COORS BREWING COMPANY Ticker: TAP Security ID: 60871R209 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roger G. Eaton For For Management 1.2 Elect Director Charles M. Herington For For Management 1.3 Elect Director H. Sanford Riley For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MONDELEZ INTERNATIONAL, INC. Ticker: MDLZ Security ID: 609207105 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Bollenbach For For Management 1b Elect Director Lewis W.K. Booth For For Management 1c Elect Director Lois D. Juliber For For Management 1d Elect Director Mark D. Ketchum For For Management 1e Elect Director Jorge S. Mesquita For For Management 1f Elect Director Joseph Neubauer For For Management 1g Elect Director Nelson Peltz For For Management 1h Elect Director Fredric G. Reynolds For For Management 1i Elect Director Irene B. Rosenfeld For For Management 1j Elect Director Christiana S. Shi For For Management 1k Elect Director Patrick T. Siewert For For Management 1l Elect Director Ruth J. Simmons For For Management 1m Elect Director Jean-Francois M. L. van For For Management Boxmeer 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Assess Environmental Impact of Against Against Shareholder Non-Recyclable Packaging 5 Pro-rata Vesting of Equity Awards Against Against Shareholder 6 Participate in OECD Mediation for Against Against Shareholder Human Rights Violations MORGAN STANLEY Ticker: MS Security ID: 617446448 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Erskine B. Bowles For For Management 1b Elect Director Alistair Darling For For Management 1c Elect Director Thomas H. Glocer For For Management 1d Elect Director James P. Gorman For For Management 1e Elect Director Robert H. Herz For For Management 1f Elect Director Nobuyuki Hirano For For Management 1g Elect Director Klaus Kleinfeld For For Management 1h Elect Director Jami Miscik For For Management 1i Elect Director Donald T. Nicolaisen For For Management 1j Elect Director Hutham S. Olayan For For Management 1k Elect Director James W. Owens For For Management 1l Elect Director Ryosuke Tamakoshi For For Management 1m Elect Director Perry M. Traquina For For Management 1n Elect Director Rayford Wilkins, Jr. For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 6 Prohibit Accelerated Vesting of Awards Against Against Shareholder to Pursue Government Service NRG YIELD, INC. Ticker: NYLD.A Security ID: 62942X405 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Chlebowski For For Management 1.2 Elect Director Mauricio Gutierrez For For Management 1.3 Elect Director Kirkland B. Andrews For Withhold Management 1.4 Elect Director Brian R. Ford For For Management 1.5 Elect Director Ferrell P. McClean For For Management 1.6 Elect Director Christopher S. Sotos For For Management 2 Amend Charter to Allow Removal of For For Management Directors With or Without Cause by Majority Vote 3 Ratify KPMG LLP as Auditors For For Management OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Spencer Abraham For For Management 1.2 Elect Director Howard I. Atkins For For Management 1.3 Elect Director Eugene L. Batchelder For For Management 1.4 Elect Director Stephen I. Chazen For For Management 1.5 Elect Director John E. Feick For For Management 1.6 Elect Director Margaret M. Foran For For Management 1.7 Elect Director Carlos M. Gutierrez For For Management 1.8 Elect Director Vicki A. Hollub For For Management 1.9 Elect Director William R. Klesse For For Management 1.10 Elect Director Avedick B. Poladian For For Management 1.11 Elect Director Elisse B. Walter For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Review and Assess Membership of Against Against Shareholder Lobbying Organizations 5 Annually Assess Portfolio Impacts of Against Against Shareholder Policies to Meet 2 Degree Scenario 6 Amend Bylaws Call Special Meetings Against For Shareholder 7 Report on Methane and Flaring Against Against Shareholder Emissions Management and Reduction Targets OMNICOM GROUP INC. Ticker: OMC Security ID: 681919106 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: APR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Wren For For Management 1.2 Elect Director Bruce Crawford For For Management 1.3 Elect Director Alan R. Batkin For For Management 1.4 Elect Director Mary C. Choksi For For Management 1.5 Elect Director Robert Charles Clark For For Management 1.6 Elect Director Leonard S. Coleman, Jr. For For Management 1.7 Elect Director Susan S. Denison For For Management 1.8 Elect Director Michael A. Henning For For Management 1.9 Elect Director Deborah J. Kissire For For Management 1.10 Elect Director John R. Murphy For For Management 1.11 Elect Director John R. Purcell For Withhold Management 1.12 Elect Director Linda Johnson Rice For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Prepare Employment Diversity Report Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 18, 2015 Meeting Type: Annual Record Date: SEP 21, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For Withhold Management 1.2 Elect Director H. Raymond Bingham For Withhold Management 1.3 Elect Director Michael J. Boskin For Withhold Management 1.4 Elect Director Safra A. Catz For Withhold Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For Withhold Management 1.8 Elect Director Hector Garcia-Molina For Withhold Management 1.9 Elect Director Jeffrey O. Henley For Withhold Management 1.10 Elect Director Mark V. Hurd For Withhold Management 1.11 Elect Director Leon E. Panetta For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Adopt Quantitative Renewable Energy Against Against Shareholder Goals 6 Proxy Access Against For Shareholder 7 Approve Quantifiable Performance Against Against Shareholder Metrics 8 Amend Corporate Governance Guidelines Against For Shareholder 9 Proxy Voting Disclosure, Against Against Shareholder Confidentiality, and Tabulation 10 Report on Lobbying Payments and Policy Against Against Shareholder OWENS CORNING Ticker: OC Security ID: 690742101 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: FEB 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Brian Ferguson For For Management 1.2 Elect Director Ralph F. Hake For Withhold Management 1.3 Elect Director F. Philip Handy For For Management 1.4 Elect Director James J. McMonagle For For Management 1.5 Elect Director W. Howard Morris For For Management 1.6 Elect Director Suzanne P. Nimocks For For Management 1.7 Elect Director Michael H. Thaman For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Approve Executive Incentive Bonus Plan For For Management 6 Amend Certificate of Incorporation to For For Management Eliminate Asbestos Personal Injury Trust and Bankruptcy Related Language 7 Amend Bylaws Principally to Eliminate For For Management Asbestos Personal Injury Trust and Bankruptcy Related Language 8 Adopt Majority Voting for Uncontested For For Management Election of Directors PACKAGING CORPORATION OF AMERICA Ticker: PKG Security ID: 695156109 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cheryl K. Beebe For For Management 1.2 Elect Director Duane C. Farrington For For Management 1.3 Elect Director Hasan Jameel For For Management 1.4 Elect Director Mark W. Kowlzan For For Management 1.5 Elect Director Robert C. Lyons For For Management 1.6 Elect Director Thomas P. Maurer For For Management 1.7 Elect Director Samuel M. Mencoff For For Management 1.8 Elect Director Roger B. Porter For For Management 1.9 Elect Director Thomas S. Souleles For For Management 1.10 Elect Director Paul T. Stecko For For Management 1.11 Elect Director James D. Woodrum For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: FEB 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Shona L. Brown For For Management 1b Elect Director George W. Buckley For For Management 1c Elect Director Cesar Conde For For Management 1d Elect Director Ian M. Cook For For Management 1e Elect Director Dina Dublon For For Management 1f Elect Director Rona A. Fairhead For For Management 1g Elect Director Richard W. Fisher For For Management 1h Elect Director William R. Johnson For For Management 1i Elect Director Indra K. Nooyi For For Management 1j Elect Director David C. Page For For Management 1k Elect Director Robert C. Pohlad For For Management 1l Elect Director Lloyd G. Trotter For For Management 1m Elect Director Daniel Vasella For For Management 1n Elect Director Alberto Weisser For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Establish a Board Committee on Against Against Shareholder Sustainability 6 Report on Plans to Minimize Against Against Shareholder Pesticides' Impact on Pollinators 7 Adopt Holy Land Principles Against Against Shareholder 8 Adopt Quantitative Renewable Energy Against Against Shareholder Goals PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis A. Ausiello For For Management 1.2 Elect Director W. Don Cornwell For For Management 1.3 Elect Director Joseph J. Echevarria For For Management 1.4 Elect Director Frances D. Fergusson For For Management 1.5 Elect Director Helen H. Hobbs For For Management 1.6 Elect Director James M. Kilts For For Management 1.7 Elect Director Shantanu Narayen For For Management 1.8 Elect Director Suzanne Nora Johnson For For Management 1.9 Elect Director Ian C. Read For For Management 1.10 Elect Director Stephen W. Sanger For For Management 1.11 Elect Director James C. Smith For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Give Shareholders Final Say on Against Against Shareholder Election of Directors 6 Provide Right to Act by Written Consent Against Against Shareholder 7 Prohibit Tax Gross-ups on Inversions Against Against Shareholder PHILLIPS 66 Ticker: PSX Security ID: 718546104 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Greg C. Garland For For Management 1b Elect Director John E. Lowe For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management PRECISION CASTPARTS CORP. Ticker: PCP Security ID: 740189105 Meeting Date: AUG 17, 2015 Meeting Type: Annual Record Date: JUN 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter B. Delaney None None Management (Withdrawn) 1b Elect Director Mark Donegan For For Management 1c Elect Director Don R. Graber For For Management 1d Elect Director Lester L. Lyles For For Management 1e Elect Director Vernon E. Oechsle For For Management 1f Elect Director James F. Palmer None None Management (Withdrawn) 1g Elect Director Ulrich Schmidt For For Management 1h Elect Director Richard L. Wambold For For Management 1i Elect Director Timothy A. Wicks For For Management 1j Elect Director Janet C. Wolfenbarger None None Management (Withdrawn) 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Proxy Access Against For Shareholder PRUDENTIAL FINANCIAL, INC. Ticker: PRU Security ID: 744320102 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas J. Baltimore, Jr. For For Management 1.2 Elect Director Gilbert F. Casellas For For Management 1.3 Elect Director James G. Cullen For For Management 1.4 Elect Director Mark B. Grier For Against Management 1.5 Elect Director Martina Hund-Mejean For For Management 1.6 Elect Director Karl J. Krapek For For Management 1.7 Elect Director Peter R. Lighte For For Management 1.8 Elect Director George Paz For For Management 1.9 Elect Director Sandra Pianalto For For Management 1.10 Elect Director Christine A. Poon For For Management 1.11 Elect Director Douglas A. Scovanner For For Management 1.12 Elect Director John R. Strangfeld For For Management 1.13 Elect Director Michael A. Todma For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Require Independent Board Chairman Against Against Shareholder RAYTHEON COMPANY Ticker: RTN Security ID: 755111507 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: APR 05, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Tracy A. Atkinson For For Management 1b Elect Director Robert E. Beauchamp For For Management 1c Elect Director James E. Cartwright For For Management 1d Elect Director Vernon E. Clark For For Management 1e Elect Director Stephen J. Hadley For For Management 1f Elect Director Thomas A. Kennedy For For Management 1g Elect Director Letitia A. Long For For Management 1h Elect Director George R. Oliver For For Management 1i Elect Director Michael C. Ruettgers For For Management 1j Elect Director William R. Spivey For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes 5 Adopt a Payout Policy Giving Against Against Shareholder Preference to Share Buybacks Over Dividends 6 Proxy Access Against Against Shareholder SALESFORCE.COM, INC. Ticker: CRM Security ID: 79466L302 Meeting Date: JUN 02, 2016 Meeting Type: Annual Record Date: APR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Marc Benioff For For Management 1b Elect Director Keith Block For Against Management 1c Elect Director Craig Conway For For Management 1d Elect Director Alan Hassenfeld For For Management 1e Elect Director Neelie Kroes For For Management 1f Elect Director Colin Powell For For Management 1g Elect Director Sanford Robertson For For Management 1h Elect Director John V. Roos For For Management 1i Elect Director Lawrence Tomlinson For For Management 1j Elect Director Robin Washington For For Management 1k Elect Director Maynard Webb For For Management 1l Elect Director Susan Wojcicki For For Management 2 Provide Directors May Be Removed With For For Management or Without Cause 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Pro-rata Vesting of Equity Awards Against Against Shareholder 6 Stock Retention/Holding Period Against Against Shareholder SCHLUMBERGER LIMITED Ticker: SLB Security ID: 806857108 Meeting Date: APR 06, 2016 Meeting Type: Annual Record Date: FEB 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter L.S. Currie For For Management 1b Elect Director V. Maureen Kempston For For Management Darkes 1c Elect Director Paal Kibsgaard For For Management 1d Elect Director Nikolay Kudryavtsev For For Management 1e Elect Director Michael E. Marks For For Management 1f Elect Director Indra K. Nooyi For For Management 1g Elect Director Lubna S. Olayan For For Management 1h Elect Director Leo Rafael Reif For For Management 1i Elect Director Tore I. Sandvold For For Management 1j Elect Director Henri Seydoux For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt and Approve Financials and For For Management Dividends 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Amend Articles For For Management 6 Fix Number of Directors at Twelve For For Management 7 Amend 2010 Omnibus Stock Incentive Plan For For Management SPLUNK INC. Ticker: SPLK Security ID: 848637104 Meeting Date: JUN 09, 2016 Meeting Type: Annual Record Date: APR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mark Carges For For Management 1b Elect Director David Hornik For For Management 1c Elect Director Thomas Neustaetter For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation STAPLES, INC. Ticker: SPLS Security ID: 855030102 Meeting Date: JUN 14, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Drew G. Faust For For Management 1b Elect Director Curtis Feeny For For Management 1c Elect Director Paul-Henri Ferrand For For Management 1d Elect Director Deborah A. Henretta For For Management 1e Elect Director Kunal S. Kamlani For For Management 1f Elect Director John F. Lundgren For For Management 1g Elect Director Carol Meyrowitz For For Management 1h Elect Director Ronald L. Sargent For For Management 1i Elect Director Robert E. Sulentic For For Management 1j Elect Director Vijay Vishwanath For For Management 1k Elect Director Paul F. Walsh For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Pro-rata Vesting of Equity Awards Against Against Shareholder 5 Amend Bylaws Call Special Meetings Against For Shareholder SYNCHRONY FINANCIAL Ticker: SYF Security ID: 87165B103 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Margaret M. Keane For For Management 1b Elect Director Paget L. Alves For For Management 1c Elect Director Arthur W. Coviello, Jr. For For Management 1d Elect Director William W. Graylin For For Management 1e Elect Director Roy A. Guthrie For For Management 1f Elect Director Richard C. Hartnack For For Management 1g Elect Director Jeffrey G. Naylor For For Management 1h Elect Director Laurel J. Richie For For Management 1i Elect Director Olympia J. Snowe For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management TD AMERITRADE HOLDING CORPORATION Ticker: AMTD Security ID: 87236Y108 Meeting Date: FEB 18, 2016 Meeting Type: Annual Record Date: DEC 21, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bharat B. Masrani For For Management 1.2 Elect Director Irene R. Miller For For Management 1.3 Elect Director Todd M. Ricketts For For Management 1.4 Elect Director Allan R. Tessler For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify Ernst & Young LLP as Auditors For For Management TESLA MOTORS, INC. Ticker: TSLA Security ID: 88160R101 Meeting Date: MAY 31, 2016 Meeting Type: Annual Record Date: APR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brad W. Buss For For Management 1.2 Elect Director Ira Ehrenpreis For Against Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Reduce Supermajority Vote Requirement Against For Shareholder TEXAS INSTRUMENTS INCORPORATED Ticker: TXN Security ID: 882508104 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: FEB 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ralph W. Babb, Jr. For For Management 1b Elect Director Mark A. Blinn For For Management 1c Elect Director Daniel A. Carp For For Management 1d Elect Director Janet F. Clark For For Management 1e Elect Director Carrie S. Cox For For Management 1f Elect Director Ronald Kirk For For Management 1g Elect Director Pamela H. Patsley For For Management 1h Elect Director Robert E. Sanchez For For Management 1i Elect Director Wayne R. Sanders For For Management 1j Elect Director Richard K. Templeton For For Management 1k Elect Director Christine Todd Whitman For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Amend Omnibus Stock Plan For For Management THE CHARLES SCHWAB CORPORATION Ticker: SCHW Security ID: 808513105 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John K. Adams, Jr. For For Management 1b Elect Director Stephen A. Ellis For For Management 1c Elect Director Arun Sarin For For Management 1d Elect Director Charles R. Schwab For For Management 1e Elect Director Paula A. Sneed For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Prepare Employment Diversity Report Against Against Shareholder THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert A. Allen For For Management 1.2 Elect Director Ronald W. Allen For For Management 1.3 Elect Director Marc Bolland For For Management 1.4 Elect Director Ana Botin For For Management 1.5 Elect Director Howard G. Buffett For For Management 1.6 Elect Director Richard M. Daley For For Management 1.7 Elect Director Barry Diller For For Management 1.8 Elect Director Helene D. Gayle For For Management 1.9 Elect Director Evan G. Greenberg For For Management 1.10 Elect Director Alexis M. Herman For For Management 1.11 Elect Director Muhtar Kent For For Management 1.12 Elect Director Robert A. Kotick For For Management 1.13 Elect Director Maria Elena Lagomasino For For Management 1.14 Elect Director Sam Nunn For For Management 1.15 Elect Director David B. Weinberg For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Adopt Holy Land Principles Against Against Shareholder 6 Limit/Prohibit Accelerated Vesting of Against Against Shareholder Awards 7 Report on Consistency Between Against Against Shareholder Corporate Values and Political Contributions THE DOW CHEMICAL COMPANY Ticker: DOW Security ID: 260543103 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ajay Banga For For Management 1b Elect Director Jacqueline K. Barton For For Management 1c Elect Director James A. Bell For For Management 1d Elect Director Richard K. Davis For For Management 1e Elect Director Jeff M. Fettig For For Management 1f Elect Director Andrew N. Liveris For For Management 1g Elect Director Mark Loughridge For For Management 1h Elect Director Raymond J. Milchovich For For Management 1i Elect Director Robert S. Miller For For Management 1j Elect Director Paul Polman For For Management 1k Elect Director Dennis H. Reilley For For Management 1l Elect Director James M. Ringler For For Management 1m Elect Director Ruth G. Shaw For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Proxy Access Against For Shareholder THE ESTEE LAUDER COMPANIES INC. Ticker: EL Security ID: 518439104 Meeting Date: NOV 12, 2015 Meeting Type: Annual Record Date: SEP 14, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rose Marie Bravo For For Management 1.2 Elect Director Paul J. Fribourg For For Management 1.3 Elect Director Mellody Hobson For For Management 1.4 Elect Director Irvine O. Hockaday, Jr. For For Management 1.5 Elect Director Barry S. Sternlicht For Withhold Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Non-Employee Director Omnibus For For Management Stock Plan THE GOLDMAN SACHS GROUP, INC. Ticker: GS Security ID: 38141G104 Meeting Date: MAY 20, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lloyd C. Blankfein For For Management 1b Elect Director M. Michele Burns For For Management 1c Elect Director Gary D. Cohn For Against Management 1d Elect Director Mark Flaherty For For Management 1e Elect Director William W. George For For Management 1f Elect Director James A. Johnson For For Management 1g Elect Director Lakshmi N. Mittal For For Management 1h Elect Director Adebayo O. Ogunlesi For For Management 1i Elect Director Peter Oppenheimer For For Management 1j Elect Director Debora L. Spar For For Management 1k Elect Director Mark E. Tucker For For Management 1l Elect Director David A. Viniar For For Management 1m Elect Director Mark O. Winkelman For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Prohibit Accelerated Vesting of Awards Against Against Shareholder to Pursue Government Service 5 Provide Vote Counting to Exclude Against Against Shareholder Abstentions 6 Require Independent Board Chairman Against Against Shareholder THE HARTFORD FINANCIAL SERVICES GROUP, INC. Ticker: HIG Security ID: 416515104 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert B. Allardice, III For For Management 1b Elect Director Trevor Fetter For For Management 1c Elect Director Kathryn A. Mikells For For Management 1d Elect Director Michael G. Morris For For Management 1e Elect Director Thomas A. Renyi For For Management 1f Elect Director Julie G. Richardson For For Management 1g Elect Director Teresa W. Roseborough For For Management 1h Elect Director Virginia P. Ruesterholz For For Management 1i Elect Director Charles B. Strauss For For Management 1j Elect Director Christopher J. Swift For For Management 1k Elect Director H. Patrick Swygert For Against Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gerard J. Arpey For For Management 1b Elect Director Ari Bousbib For For Management 1c Elect Director Gregory D. Brenneman For For Management 1d Elect Director J. Frank Brown For For Management 1e Elect Director Albert P. Carey For For Management 1f Elect Director Armando Codina For For Management 1g Elect Director Helena B. Foulkes For For Management 1h Elect Director Linda R. Gooden For For Management 1i Elect Director Wayne M. Hewett For For Management 1j Elect Director Karen L. Katen For For Management 1k Elect Director Craig A. Menear For For Management 1l Elect Director Mark Vadon For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Prepare Employment Diversity Report Against Against Shareholder and Report on Diversity Policies 5 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call Special Meeting THE INTERPUBLIC GROUP OF COMPANIES, INC. Ticker: IPG Security ID: 460690100 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jocelyn Carter-Miller For For Management 1.2 Elect Director Deborah Ellinger For For Management 1.3 Elect Director H. John Greeniaus For For Management 1.4 Elect Director Mary J. Steele Guilfoile For For Management 1.5 Elect Director Dawn Hudson For For Management 1.6 Elect Director William T. Kerr For For Management 1.7 Elect Director Henry S. Miller For For Management 1.8 Elect Director Jonathan F. Miller For For Management 1.9 Elect Director Michael I. Roth For For Management 1.10 Elect Director David M. Thomas For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Proxy Access Against For Shareholder 6 Require Independent Board Chairman Against Against Shareholder THE MOSAIC COMPANY Ticker: MOS Security ID: 61945C103 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Provide Directors May Be Removed With For For Management or Without Cause 2 Eliminate Class of Common Stock For For Management 3a Elect Director Nancy E. Cooper For For Management 3b Elect Director Gregory L. Ebel For For Management 3c Elect Director Timothy S. Gitzel For For Management 3d Elect Director Denise C. Johnson For For Management 3e Elect Director Emery N. Koenig For For Management 3f Elect Director Robert L. Lumpkins For For Management 3g Elect Director William T. Monahan For For Management 3h Elect Director James ('Joc') C. For For Management O'Rourke 3i Elect Director James L. Popowich For For Management 3j Elect Director David T. Seaton For For Management 3k Elect Director Steven M. Seibert For For Management 4 Ratify KPMG LLP as Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Other Business For Against Management THE PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: 693475105 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: JAN 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles E. Bunch For For Management 1.2 Elect Director Marjorie Rodgers For For Management Cheshire 1.3 Elect Director William S. Demchak For For Management 1.4 Elect Director Andrew T. Feldstein For For Management 1.5 Elect Director Daniel R. Hesse For For Management 1.6 Elect Director Kay Coles James For For Management 1.7 Elect Director Richard B. Kelson For For Management 1.8 Elect Director Jane G. Pepper For For Management 1.9 Elect Director Donald J. Shepard For For Management 1.10 Elect Director Lorene K. Steffes For For Management 1.11 Elect Director Dennis F. Strigl For For Management 1.12 Elect Director Michael J. Ward For For Management 1.13 Elect Director Gregory D. Wasson For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE PRICELINE GROUP INC. Ticker: PCLN Security ID: 741503403 Meeting Date: JUN 02, 2016 Meeting Type: Annual Record Date: APR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Timothy M. Armstrong For For Management 1.2 Elect Director Jeffery H. Boyd For For Management 1.3 Elect Director Jan L. Docter For For Management 1.4 Elect Director Jeffrey E. Epstein For For Management 1.5 Elect Director James M. Guyette For For Management 1.6 Elect Director Charles H. Noski For For Management 1.7 Elect Director Nancy B. Peretsman For For Management 1.8 Elect Director Thomas E. Rothman For For Management 1.9 Elect Director Craig W. Rydin For For Management 1.10 Elect Director Lynn M. Vojvodich For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE PROGRESSIVE CORPORATION Ticker: PGR Security ID: 743315103 Meeting Date: MAY 13, 2016 Meeting Type: Annual Record Date: MAR 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stuart B. Burgdoerfer For For Management 1.2 Elect Director Charles A. Davis For For Management 1.3 Elect Director Roger N. Farah For For Management 1.4 Elect Director Lawton W. Fitt For For Management 1.5 Elect Director Jeffrey D. Kelly For For Management 1.6 Elect Director Patrick H. Nettles For For Management 1.7 Elect Director Glenn M. Renwick For For Management 1.8 Elect Director Bradley T. Sheares For For Management 1.9 Elect Director Barbara R. Snyder For For Management 2 Eliminate Supermajority Vote For For Management Requirement 3 Remove Supermajority Vote Requirement For For Management Applicable to Preferred Stock 4 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify PricewaterhouseCoopers LLP as For For Management Auditors THE TJX COMPANIES, INC. Ticker: TJX Security ID: 872540109 Meeting Date: JUN 07, 2016 Meeting Type: Annual Record Date: APR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Zein Abdalla For For Management 1.2 Elect Director Jose B. Alvarez For For Management 1.3 Elect Director Alan M. Bennett For For Management 1.4 Elect Director David T. Ching For For Management 1.5 Elect Director Ernie Herrman For For Management 1.6 Elect Director Michael F. Hines For For Management 1.7 Elect Director Amy B. Lane For For Management 1.8 Elect Director Carol Meyrowitz For For Management 1.9 Elect Director John F. O'Brien For For Management 1.10 Elect Director Willow B. Shire For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Include Executive Diversity as a Against Against Shareholder Performance Measure for Senior Executive Compensation 5 Report on Pay Disparity Against Against Shareholder TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: JUN 17, 2016 Meeting Type: Annual Record Date: APR 20, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Barksdale For For Management 1.2 Elect Director William P. Barr For For Management 1.3 Elect Director Jeffrey L. Bewkes For For Management 1.4 Elect Director Stephen F. Bollenbach For For Management 1.5 Elect Director Robert C. Clark For For Management 1.6 Elect Director Mathias Dopfner For For Management 1.7 Elect Director Jessica P. Einhorn For For Management 1.8 Elect Director Carlos M. Gutierrez For For Management 1.9 Elect Director Fred Hassan For For Management 1.10 Elect Director Paul D. Wachter For For Management 1.11 Elect Director Deborah C. Wright For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation U.S. BANCORP Ticker: USB Security ID: 902973304 Meeting Date: APR 19, 2016 Meeting Type: Annual Record Date: FEB 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Douglas M. Baker, Jr. For For Management 1b Elect Director Warner L. Baxter For For Management 1c Elect Director Marc N. Casper For For Management 1d Elect Director Arthur D. Collins, Jr. For For Management 1e Elect Director Richard K. Davis For For Management 1f Elect Director Kimberly J. Harris For For Management 1g Elect Director Roland A. Hernandez For For Management 1h Elect Director Doreen Woo Ho For For Management 1i Elect Director Olivia F. Kirtley For For Management 1j Elect Director Karen S. Lynch For For Management 1k Elect Director David B. O'Maley For For Management 1l Elect Director O'dell M. Owens For For Management 1m Elect Director Craig D. Schnuck For For Management 1n Elect Director Scott W. Wine For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Adopt Share Retention Policy For Against Against Shareholder Senior Executives ULTA SALON, COSMETICS & FRAGRANCE, INC. Ticker: ULTA Security ID: 90384S303 Meeting Date: JUN 01, 2016 Meeting Type: Annual Record Date: APR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary N. Dillon For For Management 1.2 Elect Director Charles Heilbronn For For Management 1.3 Elect Director Michael R. MacDonald For For Management 1.4 Elect Director George R. Mrkonic For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew H. Card, Jr. For For Management 1.2 Elect Director Erroll B. Davis, Jr. For For Management 1.3 Elect Director David B. Dillon For For Management 1.4 Elect Director Lance M. Fritz For For Management 1.5 Elect Director Charles C. Krulak For For Management 1.6 Elect Director Jane H. Lute For For Management 1.7 Elect Director Michael R. McCarthy For For Management 1.8 Elect Director Michael W. McConnell For For Management 1.9 Elect Director Thomas F. McLarty, III For For Management 1.10 Elect Director Steven R. Rogel For For Management 1.11 Elect Director Jose H. Villarreal For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 25, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John V. Faraci For For Management 1b Elect Director Jean-Pierre Garnier For For Management 1c Elect Director Gregory J. Hayes For For Management 1d Elect Director Edward A. Kangas For For Management 1e Elect Director Ellen J. Kullman For For Management 1f Elect Director Marshall O. Larsen For For Management 1g Elect Director Harold McGraw, III For For Management 1h Elect Director Richard B. Myers For For Management 1i Elect Director Fredric G. Reynolds For For Management 1j Elect Director Brian C. Rogers For For Management 1k Elect Director H. Patrick Swygert For For Management 1l Elect Director Andre Villeneuve For For Management 1m Elect Director Christine Todd Whitman For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Eliminate Cumulative Voting For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P102 Meeting Date: JUN 06, 2016 Meeting Type: Annual Record Date: APR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William C. Ballard, Jr. For For Management 1b Elect Director Edson Bueno For Against Management 1c Elect Director Richard T. Burke For For Management 1d Elect Director Robert J. Darretta For For Management 1e Elect Director Stephen J. Hemsley For For Management 1f Elect Director Michele J. Hooper For For Management 1g Elect Director Rodger A. Lawson For For Management 1h Elect Director Glenn M. Renwick For For Management 1i Elect Director Kenneth I. Shine For For Management 1j Elect Director Gail R. Wilensky For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors VERTEX PHARMACEUTICALS INCORPORATED Ticker: VRTX Security ID: 92532F100 Meeting Date: JUN 15, 2016 Meeting Type: Annual Record Date: APR 20, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joshua Boger For For Management 1.2 Elect Director Terrence C. Kearney For For Management 1.3 Elect Director Yuchun Lee For For Management 1.4 Elect Director Elaine S. Ullian For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder 5 Pro-rata Vesting of Equity Awards Against Against Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Assess Feasibility of Including Against Against Shareholder Sustainability as a Performance Measure for Senior Executive Compensation VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: FEB 03, 2016 Meeting Type: Annual Record Date: DEC 07, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lloyd A. Carney For For Management 1b Elect Director Mary B. Cranston For For Management 1c Elect Director Francisco Javier For For Management Fernandez-Carbajal 1d Elect Director Alfred F. Kelly, Jr. For For Management 1e Elect Director Robert W. Matschullat For For Management 1f Elect Director Cathy E. Minehan For For Management 1g Elect Director Suzanne Nora Johnson For For Management 1h Elect Director David J. Pang For For Management 1i Elect Director Charles W. Scharf For For Management 1j Elect Director John A. C. Swainson For For Management 1k Elect Director Maynard G. Webb, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify KPMG LLP as Auditors For For Management VOYA FINANCIAL, INC. Ticker: VOYA Security ID: 929089100 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lynne Biggar For For Management 1b Elect Director Jane P. Chwick For For Management 1c Elect Director Ruth Ann M. Gillis For For Management 1d Elect Director J. Barry Griswell For For Management 1e Elect Director Frederick S. Hubbell For For Management 1f Elect Director Rodney O. Martin, Jr. For For Management 1g Elect Director Byron H. Pollitt, Jr. For For Management 1h Elect Director Joseph V. Tripodi For For Management 1i Elect Director Deborah C. Wright For For Management 1j Elect Director David Zwiener For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Ratify Ernst & Young LLP as Auditors For For Management 6 Report on Corporate Values and Against Against Shareholder Policies on Investments in Companies Tied to Genocide VULCAN MATERIALS COMPANY Ticker: VMC Security ID: 929160109 Meeting Date: MAY 13, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Elaine L. Chao For For Management 1B Elect Director Lee J. Styslinger, III For For Management 1C Elect Director Douglas J. McGregor For For Management 1D Elect Director Vincent J. Trosino For For Management 2 Approve Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Deloitte & Touche LLP as For For Management Auditors WORKDAY, INC. Ticker: WDAY Security ID: 98138H101 Meeting Date: JUN 01, 2016 Meeting Type: Annual Record Date: APR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. George (Skip) Battle For For Management 1.2 Elect Director Michael M. McNamara For For Management 1.3 Elect Director Jerry Yang For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management DVIF International Equity Portfolio ACTELION LTD. Ticker: ATLN Security ID: H0032X135 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports 1.2 Approve Remuneration Report For For Management 2 Approve Allocation of Income and For For Management Dividends of CHF 1.50 per Share from Capital Contribution Reserves 3 Approve Discharge of Board and Senior For For Management Management 4 Approve CHF 3.2 Million Reduction in For For Management Share Capital via Cancellation of Repurchased Shares 5 Extend Duration of CHF 6.5 Million For For Management Pool of Capital without Preemptive Rights 6.1a Reelect Jean-Pierre Garnier as Director For For Management 6.1b Reelect Jean-Paul Clozel as Director For For Management 6.1c Reelect Juhani Anttila as Director For For Management 6.1d Reelect Robert Bertolini as Director For For Management 6.1e Reelect John J. Greisch as Director For For Management 6.1f Reelect Peter Gruss as Director For For Management 6.1g Reelect Michael Jacobi as Director For For Management 6.1h Reelect Jean Malo as Director For For Management 6.1i Reelect David Stout as Director For For Management 6.1j Reelect Herna Verhagen as Director For For Management 6.2 Reelect Jean-Pierre Garnier as Board For For Management Chairman 6.3a Appoint Herna Verhagen as Member of For For Management the Compensation Committee 6.3b Appoint Jean-Pierre Garnier as Member For For Management of the Compensation Committee 6.3c Appoint John Greisch as Member of the For For Management Compensation Committee 7.1 Approve Remuneration of Directors in For For Management the Amount of CHF 2.4 Million 7.2 Approve Remuneration of Executive For For Management Committee in the Amount of CHF 23 Million 8 Designate BDO AG as Independent Proxy For For Management 9 Ratify Ernst & Young AG as Auditors For For Management 10 Transact Other Business (Voting) For Against Management AIA GROUP LTD. Ticker: 1299 Security ID: Y002A1105 Meeting Date: MAY 06, 2016 Meeting Type: Annual Record Date: MAY 03, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Elect Swee-Lian Teo as Director For For Management 4 Elect Narongchai Akrasanee as Director For For Management 5 Elect George Yong-Boon Yeo as Director For For Management 6 Elect Mark Edward Tucker as Director For For Management 7 Approve PricewaterhouseCoopers as For For Management Auditor and Authorize Board to Fix Their Remuneration 8A Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 8B Authorize Repurchase of Issued Share For For Management Capital 8C Approve Allotment and Issuance of For For Management Additional Shares Under the Restricted Share Unit Scheme ANHEUSER-BUSCH INBEV SA Ticker: ABI Security ID: B6399C107 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: APR 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Directors' Reports (Non-Voting) None None Management 2 Receive Auditors' Reports (Non-Voting) None None Management 3 Receive Consolidated Financial None None Management Statements and Statutory Reports (Non-Voting) 4 Approve Financial Statements, For For Management Allocation of Income, and Dividends of EUR 3.60 per Share 5 Approve Discharge of Directors For For Management 6 Approve Discharge of Auditors For For Management 7 Ratify Deloitte as Auditors and For For Management Approve Auditors' Remuneration 8a Approve Remuneration Report For Against Management 8b Approve Non-Employee Director Stock For For Management Option Plan and According Stock Option Grants to Non-Executive Directors 9.a Approve Change-of-Control Clause Re : For For Management Restated USD 9 Billion Senior Facilities Agreement of Aug. 28, 2015 9.b Approve Change-of-Control Clause Re : For For Management USD 75 Billion Senior Facilities Agreement of Oct. 28, 2015 10 Acknowledge Cancellation of VVPR Strips For For Management 11 Authorize Implementation of Approved For For Management Resolutions and Filing of Required Documents/Formalities at Trade Registry ASSOCIATED BRITISH FOODS PLC Ticker: ABF Security ID: G05600138 Meeting Date: DEC 04, 2015 Meeting Type: Annual Record Date: DEC 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For Against Management 3 Approve Final Dividend For For Management 4 Re-elect Emma Adamo as Director For For Management 5 Re-elect John Bason as Director For For Management 6 Re-elect Ruth Cairnie as Director For For Management 7 Re-elect Timothy Clarke as Director For Against Management 8 Re-elect Javier Ferran as Director For For Management 9 Elect Wolfhart Hauser as Director For For Management 10 Re-elect Charles Sinclair as Director For Abstain Management 11 Re-elect Peter Smith as Director For For Management 12 Re-elect George Weston as Director For For Management 13 Appoint Ernst & Young LLP as Auditors For For Management 14 Authorise Board to Fix Remuneration of For For Management Auditors 15 Authorise Issue of Equity with For For Management Pre-emptive Rights 16 Authorise Issue of Equity without For For Management Pre-emptive Rights 17 Authorise the Company to Call EGM with For For Management Two Weeks' Notice ATLANTIA SPA Ticker: ATL Security ID: T05404107 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: APR 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Statutory Reports, and Allocation of Income 2 Authorize Share Repurchase Program and For Against Management Reissuance of Repurchased Shares 3.a Fix Number of Directors For For Management 3.b.1 Slate 1 Submitted by Sintonia SpA None Did Not Vote Shareholder 3.b.2 Slate 2 Submitted by Institutional None For Shareholder Investors (Assogestioni) 3.c Elect Board Chair None For Management 3.d Approve Remuneration of Directors For Against Management 4 Approve Remuneration Report For For Management A Deliberations on Possible Legal Action None Against Management Against Directors if Presented by Shareholders BARCLAYS PLC Ticker: BARC Security ID: G08036124 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: APR 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Elect Diane Schueneman as Director For For Management 4 Elect Jes Staley as Director For For Management 5 Elect Sir Gerry Grimstone as Director For For Management 6 Re-elect Mike Ashley as Director For For Management 7 Re-elect Tim Breedon as Director For For Management 8 Re-elect Crawford Gillies as Director For For Management 9 Re-elect Reuben Jeffery III as Director For For Management 10 Re-elect John McFarlane as Director For For Management 11 Re-elect Tushar Morzaria as Director For For Management 12 Re-elect Dambisa Moyo as Director For For Management 13 Re-elect Diane de Saint Victor as For For Management Director 14 Re-elect Steve Thieke as Director For For Management 15 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 16 Authorise Board Audit Committee to Fix For For Management Remuneration of Auditors 17 Authorise EU Political Donations and For For Management Expenditure 18 Authorise Issue of Equity with For For Management Pre-emptive Rights 19 Authorise Issue of Equity without For For Management Pre-emptive Rights 20 Authorise Issue of Equity in Relation For For Management to the Issuance of Contingent Equity Conversion Notes 21 Authorise Issue of Equity without For For Management Pre-emptive Rights in Relation to the Issuance of Contingent Equity Conversion Notes 22 Authorise Market Purchase of Ordinary For For Management Shares 23 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice 24 Approve Scrip Dividend Programme For For Management BARCLAYS PLC Ticker: BARC Security ID: G08036124 Meeting Date: APR 28, 2016 Meeting Type: Special Record Date: APR 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Disposal of Barclays Group's For For Management Shareholding in Barclays Africa Group Limited BAYER AG Ticker: BAYN Security ID: D0712D163 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and For For Management Statutory Reports; Approve Allocation of Income and Dividends of EUR 2.50 per Share for Fiscal 2015 2 Approve Discharge of Management Board For For Management for Fiscal 2015 3 Approve Discharge of Supervisory Board For For Management for Fiscal 2015 4.1 Elect Johanna Faber to the Supervisory For For Management Board 4.2 Elect Wolfgang Plischke to the For For Management Supervisory Board 5 Approve Remuneration System for For For Management Management Board Members 6 Ratify PricewaterhouseCoopers as For For Management Auditors for Fiscal 2016 7 Ratify Deloitte & Touche GmbH as For For Management Auditors for the First Quarter of Fiscal 2017 BELLE INTERNATIONAL HOLDINGS LTD Ticker: 01880 Security ID: G09702104 Meeting Date: JUL 28, 2015 Meeting Type: Annual Record Date: JUL 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 4a1 Elect Tang Yiu as Director For For Management 4a2 Elect Sheng Baijiao as Director For For Management 4a3 Elect Ho Kwok Wah, George as Director For For Management 4b1 Elect Yu Wu as Director For For Management 4b2 Elect Tang Wai Lam as Director For For Management 4c Authorize Board to Fix Remuneration of For For Management Directors 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Issued Share For For Management Capital 7 Authorize Reissuance of Repurchased For Against Management Shares BRITISH AMERICAN TOBACCO PLC Ticker: BATS Security ID: G1510J102 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: APR 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Policy For For Management 3 Approve Remuneration Report For For Management 4 Approve Final Dividend For For Management 5 Reappoint KPMG LLP as Auditors For For Management 6 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 7 Re-elect Richard Burrows as Director For For Management 8 Re-elect Nicandro Durante as Director For For Management 9 Re-elect Sue Farr as Director For For Management 10 Re-elect Ann Godbehere as Director For For Management 11 Re-elect Savio Kwan as Director For For Management 12 Re-elect Pedro Malan as Director For For Management 13 Re-elect Christine Morin-Postel as For For Management Director 14 Re-elect Gerry Murphy as Director For For Management 15 Re-elect Dimitri Panayotopoulos as For For Management Director 16 Re-elect Kieran Poynter as Director For For Management 17 Re-elect Ben Stevens as Director For For Management 18 Authorise Issue of Equity with For For Management Pre-emptive Rights 19 Authorise Issue of Equity without For For Management Pre-emptive Rights 20 Authorise Market Purchase of Ordinary For For Management Shares 21 Approve 2016 Long-Term Incentive Plan For For Management 22 Approve 2016 Sharesave Scheme For For Management 23 Authorise EU Political Donations and For For Management Expenditure 24 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice CENTRICA PLC Ticker: CNA Security ID: G2018Z143 Meeting Date: APR 18, 2016 Meeting Type: Annual Record Date: APR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Elect Jeff Bell as Director For For Management 5 Elect Mark Hodges as Director For For Management 6 Re-elect Rick Haythornthwaite as For For Management Director 7 Re-elect Iain Conn as Director For For Management 8 Re-elect Margherita Della Valle as For For Management Director 9 Re-elect Mark Hanafin as Director For For Management 10 Re-elect Lesley Knox as Director For For Management 11 Re-elect Mike Linn as Director For Abstain Management 12 Re-elect Ian Meakins as Director For For Management 13 Re-elect Carlos Pascual as Director For For Management 14 Re-elect Steve Pusey as Director For For Management 15 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 16 Authorise Board to Fix Remuneration of For For Management Auditors 17 Authorise EU Political Donations and For For Management Expenditure 18 Approve Ratification of Technical For For Management Breach of Borrowing Limit 19 Authorise Issue of Equity with For For Management Pre-emptive Rights 20 Authorise Issue of Equity without For For Management Pre-emptive Rights 21 Authorise Market Purchase of Ordinary For For Management Shares 22 Approve Increase in the Company's For For Management Borrowing Powers 23 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice CHINA BIOLOGIC PRODUCTS, INC. Ticker: CBPO Security ID: 16938C106 Meeting Date: JUN 20, 2016 Meeting Type: Annual Record Date: MAY 06, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David (Xiaoying) Gao For Withhold Management 1.2 Elect Director Joseph Chow For Withhold Management 1.3 Elect Director Min Fang For For Management 2 Ratify KPMG Huazhen LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Increase Authorized Common Stock For Against Management COMMERZBANK AG Ticker: CBK Security ID: D172W1279 Meeting Date: APR 20, 2016 Meeting Type: Annual Record Date: MAR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2015 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.20 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2015 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2015 5 Ratify PricewaterhouseCoopers as For For Management Auditors for Fiscal 2016 6 Ratify PricewaterhouseCoopers as For For Management Auditors for the First Quarter of Fiscal 2017 7 Approve Remuneration of Supervisory For For Management Board CREDIT SUISSE GROUP AG Ticker: CSGN Security ID: H3698D419 Meeting Date: NOV 19, 2015 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve CHF 2.3 Million Share Capital For For Management Increase without Preemptive Rights for Private Placement 2 Approve Share Capital Increase of Up For For Management to CHF 10.4 Million with Preemptive Rights 3.1 Additional Voting Instructions - None Against Management Shareholder Proposals (Voting) 3.2 Additional Voting Instructions - Board None Against Management of Directors Proposals (Voting) CREDIT SUISSE GROUP AG Ticker: CSGN Security ID: H3698D419 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Receive Financial Statements and None None Management Statutory Reports (Non-Voting) 1.2 Approve Remuneration Report For For Management 1.3 Accept Financial Statements and For For Management Statutory Reports 2 Approve Discharge of Board and Senior For For Management Management 3.1 Approve Allocation of Income For For Management 3.2 Approve Dividends of CHF 0.70 per For For Management Share from Capital Contribution Reserves 4.1 Approve Maximum Remuneration of For For Management Directors in the Amount of CHF 12 Million 4.2.1 Approve Short-Term Variable For For Management Remuneration of Executive Committee in the Amount of CHF 34.6 Million 4.2.2 Approve Maximum Fixed Remuneration of For For Management Executive Committee in the Amount of CHF 33 Million 4.2.3 Approve Maximum Long-Term Variable For For Management Remuneration of Executive Committee in the Amount of CHF 49 Million 5.1 Approve Amendment of Pool of For For Management Authorized Capital with or without Preemptive Rights for Script Dividends 5.2 Approve Amendment of Pool of For For Management Authorized Cpaital with or without Preemptive Rights for Future Acquisitions 6.1a Reelect Urs Rohner as Director and For For Management Board Chairman 6.1b Reelect Jassim Al Thani as Director For For Management 6.1c Reelect Iris Bohnet as Director For For Management 6.1d Reelect Noreen Doyle as Director For For Management 6.1e Reelect Andreas Koopmann as Director For For Management 6.1f Reelect Jean Lanier as Director For For Management 6.1g Reelect Seraina Maag as Director For For Management 6.1h Reelect Kai Nargolwala as Director For For Management 6.1i Reelect Severin Schwan as Director For For Management 6.1j Reelect Richard Thornburgh as Director For For Management 6.1k Reelect John Tiner as Director For For Management 6.1l Elect Alexander Gut as Director For For Management 6.1m Elect Joaquin J. Ribeiro as Director For For Management 6.2a Appoint Iris Bohnet as Member of the For For Management Compensation Committee 6.2b Appoint Andreas Koopmann as Member of For For Management the Compensation Committee 6.2c Appoint Jean Lanier as Member of the For For Management Compensation Committee 6.2d Appoint Kai Nargolwala as Member of For For Management the Compensation Committee 6.3 Ratify KPMG AG as Auditors For For Management 6.4 Ratify BDO AG as Special Auditor For For Management 6.5 Designate Andreas Keller as For For Management Independent Proxy 7.1 Transact Other Business: Proposals by None Against Management Shareholders (Voting) 7.2 Transact Other Business: Proposals by None Against Management the Board of Directors (Voting) CRH PLC Ticker: CRG Security ID: G25508105 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: APR 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Approve Remuneration Report For For Management 4 Approve Remuneration Policy For Against Management 5 Approve Increase in the Aggregate For For Management Limit of Fees Payable to Non-executive Directors 6(a) Re-elect Ernst Bartschi as Director For For Management 6(b) Re-elect Maeve Carton as Director For For Management 6(c) Re-elect Nicky Hartery as Director For For Management 6(d) Re-elect Patrick Kennedy as Director For For Management 6(e) Elect Rebecca McDonald as Director For For Management 6(f) Re-elect Donald McGovern Jr. as For For Management Director 6(g) Re-elect Heather Ann McSharry as For For Management Director 6(h) Re-elect Albert Manifold as Director For For Management 6(i) Elect Senan Murphy as Director For For Management 6(j) Re-elect Lucinda Riches as Director For For Management 6(k) Re-elect Henk Rottinghuis as Director For For Management 6(l) Elect William Teuber Jr. as Director For For Management 6(m) Re-elect Mark Towe as Director For For Management 7 Authorise Board to Fix Remuneration of For For Management Auditors 8 Reappoint Ernst & Young as Auditors For For Management 9 Authorise Issue of Equity with For For Management Pre-emptive Rights 10 Authorise Issue of Equity without For For Management Pre-emptive Rights 11 Authorise Market Purchase of Ordinary For For Management Shares 12 Authorise Reissuance of Treasury Shares For For Management 13 Approve Scrip Dividend Program For For Management DEXUS PROPERTY GROUP Ticker: DXS Security ID: Q3190P134 Meeting Date: OCT 28, 2015 Meeting Type: Annual Record Date: OCT 26, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Remuneration Report For For Management 2.1 Elect John Conde as Director For For Management 2.2 Elect Richard Sheppard as Director For For Management 2.3 Elect Peter St George as Director For For Management 3 Ratify the Past Issuance of 54.64 For For Management Million Stapled Securities to Institutional and Sophisticated Investors DIXONS CARPHONE PLC Ticker: DC. Security ID: G2903R107 Meeting Date: SEP 10, 2015 Meeting Type: Annual Record Date: SEP 08, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For Against Management 3 Approve Remuneration Policy For For Management 4 Approve Final Dividend For For Management 5 Elect Katie Bickerstaffe as Director For For Management 6 Elect Andrea Gisle Joosen as Director For For Management 7 Elect Tim How as Director For For Management 8 Elect Sebastian James as Director For For Management 9 Elect Jock Lennox as Director For For Management 10 Elect Humphrey Singer as Director For For Management 11 Elect Graham Stapleton as Director For For Management 12 Re-elect Sir Charles Dunstone as For For Management Director 13 Re-elect John Gildersleeve as Director For Against Management 14 Re-elect Andrew Harrison as Director For For Management 15 Re-elect Baroness Morgan of Huyton as For For Management Director 16 Re-elect Gerry Murphy as Director For Against Management 17 Re-elect Roger Taylor as Director For Against Management 18 Reappoint Deloitte LLP as Auditors For For Management 19 Authorise Board to Fix Remuneration of For For Management Auditors 20 Authorise EU Political Donations and For For Management Expenditure 21 Authorise Issue of Equity with For For Management Pre-emptive Rights 22 Authorise Issue of Equity without For For Management Pre-emptive Rights 23 Authorise Market Purchase of Ordinary For For Management Shares 24 Authorise the Company to Call EGM with For For Management Two Weeks' Notice DNB ASA Ticker: DNB Security ID: R1812S105 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: APR 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting; Elect Chairman of Meeting For For Management 2 Approve Notice of Meeting and Agenda For For Management 3 Designate Inspector(s) of Minutes of For For Management Meeting 4 Accept Financial Statements and For For Management Statutory Reports; Approve Allocation of Income and Dividends of NOK 4.50 Per Share 5a Approve Suggested Remuneration Policy For For Management And Other Terms of Employment For Executive Management (Consultative Vote) 5b Approve Binding Remuneration Policy For For Management And Other Terms of Employment For Executive Management 6 Approve Company's Corporate Governance For For Management Statement 7 Approve Remuneration of Auditors For For Management 8 Authorize Share Repurchase Program For For Management 9 Reelect Anne Carine Tanum (Chair), For For Management Tore Olaf Rimmereid, Jaan Ivar Semlitsch and Berit Svendsen as Directors 10 Elect Eldbjorg Lower (Chair), Camilla For For Management Grieg, Karl Moursund and Mette Wikborg as Members of Nominating Committee 11 Approve Remuneration of Directors and For For Management the Election Committee DNB ASA Ticker: DNB Security ID: R1812S105 Meeting Date: JUN 13, 2016 Meeting Type: Special Record Date: JUN 06, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting; Elect Chairman of Meeting None None Management 2 Approve Notice of Meeting and Agenda For For Management 3 Designate Inspector(s) of Minutes of For For Management Meeting 4 Amend Articles Re: Director Tenure For For Management DON QUIJOTE HOLDINGS CO., LTD. Ticker: 7532 Security ID: J1235L108 Meeting Date: SEP 25, 2015 Meeting Type: Annual Record Date: JUN 30, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 30 2 Elect Director Yoshimura, Yasunori For For Management 3.1 Appoint Statutory Auditor Wada, Shoji For For Management 3.2 Appoint Statutory Auditor Hongo, For For Management Yoshihiro ENERGY DEVELOPMENT CORPORATION Ticker: EDC Security ID: Y2292T102 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 3 Approve Minutes of the Previous For For Management Stockholders' Meeting 4 Approve Management Report and Audited For For Management Financial Statements for the Year Ended Dec. 31, 2015 5 Confirm and Ratify All Acts and For For Management Resolutions of Management and the Board of Directors from the Date of the Last Stockholders' Meeting 6.1 Elect Oscar M. Lopez as Director For For Management 6.2 Elect Federico R. Lopez as Director For For Management 6.3 Elect Richard B. Tantoco as Director For For Management 6.4 Elect Peter D. Garrucho, Jr. as For For Management Director 6.5 Elect Joaquin E. Quintos IV as Director For For Management 6.6 Elect Ernesto B. Pantangco as Director For For Management 6.7 Elect Francis Giles B. Puno as Director For For Management 6.8 Elect Jonathan C. Russell as Director For For Management 6.9 Elect Edgar O. Chua as Director For For Management 6.10 Elect Francisco Ed. Lim as Director For For Management 6.11 Elect Arturo T. Valdez as Director For For Management 7 Approve the Appointment of SGV & Co. For For Management as the External Auditor 8 Approve Other Matters For Against Management 10 Adjournment For For Management FANUC CORP. Ticker: 6954 Security ID: J13440102 Meeting Date: JUN 29, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, With a For For Management Final Dividend of JPY 208.21 2.1 Elect Director Inaba, Yoshiharu For For Management 2.2 Elect Director Yamaguchi, Kenji For For Management 2.3 Elect Director Uchida, Hiroyuki For For Management 2.4 Elect Director Gonda, Yoshihiro For For Management 2.5 Elect Director Inaba, Kiyonori For For Management 2.6 Elect Director Matsubara, Shunsuke For For Management 2.7 Elect Director Noda, Hiroshi For For Management 2.8 Elect Director Kohari, Katsuo For For Management 2.9 Elect Director Okada, Toshiya For For Management 2.10 Elect Director Richard E. Schneider For For Management 2.11 Elect Director Tsukuda, Kazuo For For Management 2.12 Elect Director Imai, Yasuo For For Management 2.13 Elect Director Ono, Masato For For Management 3 Appoint Statutory Auditor Harada, For For Management Hajime GALP ENERGIA, SGPS S.A. Ticker: GALP Security ID: X3078L108 Meeting Date: MAY 05, 2016 Meeting Type: Annual Record Date: APR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Standalone and Consolidated For For Management Financial Statements and Statutory Reports 2 Approve Allocation of Income For For Management 3 Approve Discharge of Board For For Management 4 Approve Discharge of Supervisory Board For For Management 5 Approve Discharge of Auditors For For Management 6 Approve Statement on Remuneration For For Management Policy 7 Authorize Repurchase and Reissuance of For For Management Shares GLAXOSMITHKLINE PLC Ticker: GSK Security ID: G3910J112 Meeting Date: MAY 05, 2016 Meeting Type: Annual Record Date: MAY 03, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For Abstain Management 3 Elect Vindi Banga as Director For For Management 4 Elect Dr Jesse Goodman as Director For For Management 5 Re-elect Sir Philip Hampton as Director For For Management 6 Re-elect Sir Andrew Witty as Director For For Management 7 Re-elect Sir Roy Anderson as Director For For Management 8 Re-elect Stacey Cartwright as Director For For Management 9 Re-elect Simon Dingemans as Director For For Management 10 Re-elect Lynn Elsenhans as Director For For Management 11 Re-elect Judy Lewent as Director For For Management 12 Re-elect Urs Rohner as Director For For Management 13 Re-elect Dr Moncef Slaoui as Director For For Management 14 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 15 Authorise the Audit & Risk Committee For For Management to Fix Remuneration of Auditors 16 Authorise EU Political Donations and For For Management Expenditure 17 Authorise Issue of Equity with For For Management Pre-emptive Rights 18 Authorise Issue of Equity without For For Management Pre-emptive Rights 19 Authorise Market Purchase of Ordinary For For Management Shares 20 Approve the Exemption from Statement For For Management of the Name of the Senior Statutory Auditor in Published Copies of the Auditors' Reports 21 Authorise the Company to Call General For For Management Meeting with 14 Working Days' Notice GRUPO FINANCIERO SANTANDER MEXICO S.A.B. DE C.V. Ticker: SANMEXB Security ID: 40053C105 Meeting Date: NOV 25, 2015 Meeting Type: Special Record Date: NOV 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect or Ratify Directors Representing For Against Management Series B Shareholders 2 Authorize Board to Ratify and Execute For Against Management Approved Resolutions 1 Elect and Ratify Directors and Their For Against Management Respective Alternate Representatives of Class F and B Shareholders; Fix Their Remuneration 2 Approve Cash Dividends For For Management 3 Amend Bylaws Re: Conflicts of Interest For Against Management 4 Authorize Board to Ratify and Execute For For Management Approved Resolutions GRUPO FINANCIERO SANTANDER MEXICO S.A.B. DE C.V. Ticker: SANMEX B Security ID: 40053C105 Meeting Date: APR 28, 2016 Meeting Type: Annual/Special Record Date: APR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect or Ratify Directors Representing For Against Management Series B Shareholders 2 Authorize Board to Ratify and Execute For Against Management Approved Resolutions 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income For For Management 3 Accept Chairman's and CEO's Report For For Management 4 Accept Board's Opinion on President's For For Management and CEO Report 5 Accept Board Report on Major For For Management Accounting and Disclosure Criteria and Policies 6 Accept Report on Adherence to Fiscal For For Management Obligations for Fiscal Year 2014 7 Accept Report on Operations and For For Management Activities Undertaken by Board 8 Accept Board Report on Activities of For For Management Audit Committee and Corporate Practices, Nominating and Remuneration Committee 9 Elect and Ratify Directors and Their For Against Management Alternate Representatives of Series F and B Shareholders; Fix Their Remuneration 10 Approve Cash Dividends For For Management 11 Amend Bylaws For Against Management 12 Authorize Board to Ratify and Execute For For Management Approved Resolutions HELLA KGAA HUECK & CO Ticker: HLE Security ID: D3R112160 Meeting Date: SEP 25, 2015 Meeting Type: Annual Record Date: SEP 03, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal 2014/2015 2 Approve Allocation of Income and For For Management Dividends of EUR 0.77 per Share 3 Approve Discharge of Personally Liable For For Management Partner for Fiscal 2014/2015 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2014 5 Approve Discharge of Shareholders' For For Management Committee for Fiscal 2014/2015 6 Ratify KPMG AG as Auditors for Fiscal For For Management 2015 INFINEON TECHNOLOGIES AG Ticker: IFX Security ID: D35415104 Meeting Date: FEB 18, 2016 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2014/2015 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.20 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2014/2015 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2014/2015 5.1 Ratify KPMG AG as Auditors for Fiscal For For Management 2015/2016 5.2 Ratify KPMG AG as Auditors for the For For Management First Quarter of Fiscal 2016/2017 6 Approve Cancellation of Capital For For Management Authorization 7 Approve Qualified Employee Stock For For Management Purchase Plan 8 Approve Remuneration of Supervisory For For Management Board INTERNATIONAL MEAL CO ALIMENTACAO SA Ticker: MEAL3 Security ID: P5R73V106 Meeting Date: JUL 17, 2015 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Two Directors For For Management 2 Elect Board Chairman For For Management INTERNATIONAL MEAL CO ALIMENTACAO SA Ticker: MEAL3 Security ID: P5R73V106 Meeting Date: NOV 27, 2015 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Change Location of Company Headquarters For For Management 2 Authorize Issuance of Shares with For For Management Preemptive Rights INTERTRUST N.V. Ticker: INTER Security ID: N4584R101 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: APR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Receive Report of Management Board None None Management (Non-Voting) 3 Discuss Remuneration Policy None None Management 4a Adopt Financial Statements For For Management 4b Receive Explanation on Company's None None Management Reserves and Dividend Policy 5 Approve Discharge of Management Board For For Management 6 Approve Discharge of Supervisory Board For For Management 7 Ratify KPMG as External Auditors For For Management 8a Grant Board Authority to Issue Shares For For Management Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger 8b Authorize Board to Exclude Preemptive For For Management Rights from Share Issuances 9 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 10 Other Business (Non-Voting) None None Management 12 Close Meeting None None Management JAPAN AIRLINES CO. LTD. Ticker: 9201 Security ID: J25979121 Meeting Date: JUN 22, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 120 2 Amend Articles to Clarify Director For For Management Authority on Shareholder Meetings - Amend Provisions on Director Titles 3.1 Elect Director Onishi, Masaru For For Management 3.2 Elect Director Ueki, Yoshiharu For For Management 3.3 Elect Director Fujita, Tadashi For For Management 3.4 Elect Director Okawa, Junko For For Management 3.5 Elect Director Saito, Norikazu For For Management 3.6 Elect Director Norita, Toshiaki For For Management 3.7 Elect Director Kikuyama, Hideki For For Management 3.8 Elect Director Shin, Toshinori For For Management 3.9 Elect Director Iwata, Kimie For For Management 3.10 Elect Director Kobayashi, Eizo For For Management 3.11 Elect Director Ito, Masatoshi For For Management 4.1 Appoint Statutory Auditor Taguchi, For For Management Hisao 4.2 Appoint Statutory Auditor Suzuka, For For Management Yasushi 4.3 Appoint Statutory Auditor Kumasaka, For For Management Hiroyuki 4.4 Appoint Statutory Auditor Hatta, Shinji For For Management 4.5 Appoint Statutory Auditor Kamo, Osamu For For Management JAPAN TOBACCO INC Ticker: 2914 Security ID: J27869106 Meeting Date: MAR 23, 2016 Meeting Type: Annual Record Date: DEC 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 64 2 Amend Articles to Clarify Director For For Management Authority on Shareholder Meetings - Clarify Director Authority on Board Meetings - Indemnify Directors - Indemnify Statutory Auditors 3.1 Elect Director Tango, Yasutake For For Management 3.2 Elect Director Koizumi, Mitsuomi For For Management 3.3 Elect Director Shingai, Yasushi For For Management 3.4 Elect Director Iwai, Mutsuo For For Management 3.5 Elect Director Miyazaki, Hideki For For Management 3.6 Elect Director Oka, Motoyuki For For Management 3.7 Elect Director Koda, Main For For Management 4 Appoint Alternate Statutory Auditor For For Management Masaki, Michio JSC TBC BANK Ticker: TBCB Security ID: 87217U208 Meeting Date: APR 25, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Consolidated Financial For For Management Statements 2 Approve Audit Committee Report For For Management 3 Approve Allocation of Income and For For Management Dividend of GEL1.09 Per Share JUST EAT PLC Ticker: JE. Security ID: G5215U106 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: APR 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Re-elect John Hughes as Director For For Management 4 Re-elect David Buttress as Director For For Management 5 Re-elect Mike Wroe as Director For For Management 6 Re-elect Gwyn Burr as Director For For Management 7 Re-elect Frederic Coorevits as Director For For Management 8 Re-elect Andrew Griffith as Director For For Management 9 Elect Diego Oliva as Director For For Management 10 Reappoint Deloitte LLP as Auditors For For Management 11 Authorise Audit Committee of the Board For For Management to Fix Remuneration of Auditors 12 Authorise Issue of Equity with For For Management Pre-emptive Rights 13 Authorise Issue of Equity without For For Management Pre-emptive Rights 14 Authorise Market Purchase of Ordinary For For Management Shares 15 Authorise EU Political Donations and For For Management Expenditure 16 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice L AIR LIQUIDE Ticker: AI Security ID: F01764103 Meeting Date: MAY 12, 2016 Meeting Type: Annual/Special Record Date: MAY 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 2.60 per Share 4 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5 Reelect Karen Katen as Director For For Management 6 Reelect Pierre Dufour as Director For For Management 7 Elect Brian Gilvary as Director For For Management 8 Acknowledge Auditors' Special Report For For Management on Related-Party Transactions Mentioning the Absence of New Transactions 9 Renew Appointment of Ernst and Young For For Management et Autres as Auditor 10 Renew Appointment of Auditex as For For Management Alternate Auditor 11 Appoint PricewaterhouseCoopers as For For Management Auditor 12 Appoint Jean-Christophe Georghiou as For For Management Alternate Auditor 13 Authorize Issuance of Bonds/Debentures For For Management in the Aggregate Value of EUR 20 Billion 14 Advisory Vote on Compensation of For For Management Benoit Potier 15 Advisory Vote on Compensation of For For Management Pierre Dufour 16 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 17 Authorize Capitalization of Reserves For For Management of Up to EUR 250 Million for Bonus Issue or Increase in Par Value 18 Authorize up to 2 Percent of Issued For For Management Capital for Use in Stock Option Plans 19 Authorize up to 0.5 Percent of Issued For For Management Capital for Use in Restricted Stock Plans 20 Amend Articles 12 and 13 of Bylaws Re: For For Management Chairman and CEO Age Limits 21 Authorize Capital Issuances for Use in For For Management Employee Stock Purchase Plans 22 Approve Stock Purchase Plan Reserved For For Management for Employees of International Subsidiaries 23 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 100 Million 24 Approve Issuance of Equity or For For Management Equity-Linked Securities Reserved for Qualified Investors or Restricted Number of Investors, up to Aggregate Nominal Amount of EUR 100 Million 25 Authorize Board to Increase Capital in For For Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above 26 Authorize Filing of Required For For Management Documents/Other Formalities L OREAL Ticker: OR Security ID: F58149133 Meeting Date: APR 20, 2016 Meeting Type: Annual/Special Record Date: APR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 3.10 per Ordinary Share and EUR 3.41 per Long-Term Registered Share 4 Approve End of Transaction with Nestle For Against Management Re: Inneov 5 Elect Beatrice Guillaume-Grabisch as For For Management Director 6 Elect Eileen Naughton as Director For For Management 7 Reelect Jean-Pierre Meyers as Director For For Management 8 Reelect Bernard Kasriel as Director For For Management 9 Reelect Jean-Victor Meyers as Director For For Management 10 Renew Appointments of For For Management PricewaterhouseCoopers Audit as Auditor and Appoint Jean-Christophe Georghiou as Alternate Auditor 11 Renew Appointments of Deloitte and For For Management Associes as Auditor and Beas as Alternate Auditor 12 Advisory Vote on Compensation of Jean For For Management Paul Agon, Chairman and CEO 13 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 14 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 15 Authorize up to 0.6 Percent of Issued For Against Management Capital for Use in Restricted Stock Plans 16 Authorize Capital Issuances for Use in For For Management Employee Stock Purchase Plans 17 Authorize Filing of Required For For Management Documents/Other Formalities LEG IMMOBILIEN AG Ticker: LEG Security ID: D4960A103 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2015 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 2.26 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2015 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2015 5 Ratify PricewaterhouseCoopers AG as For For Management Auditors for Fiscal 2016 6 Elect Claus Nolting to the Supervisory For For Management Board 7 Approve Creation of EUR 31.4 Million For For Management Pool of Capital with Partial Exclusion of Preemptive Rights 8 Approve Issuance of Warrants/Bonds For For Management with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 1.2 Billion; Approve Creation of EUR 31.4 Million Pool of Capital to Guarantee Conversion Rights LIXIL GROUP CORPORATION Ticker: 5938 Security ID: J3893W103 Meeting Date: JUN 15, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles to Amend Business Lines For For Management 2.1 Elect Director Ushioda, Yoichiro For For Management 2.2 Elect Director Kanamori, Yoshizumi For For Management 2.3 Elect Director Kikuchi, Yoshinobu For For Management 2.4 Elect Director Ina, Keiichiro For For Management 2.5 Elect Director Sato, Hidehiko For For Management 2.6 Elect Director Kawaguchi, Tsutomu For For Management 2.7 Elect Director Koda, Main For For Management 2.8 Elect Director Barbara Judge For For Management 2.9 Elect Director Kawamoto, Ryuichi For For Management 2.10 Elect Director Yamanashi, Hirokazu For For Management 2.11 Elect Director Seto, Kinya For For Management 2.12 Elect Director Iue, Toshimasa For For Management M3 INC Ticker: 2413 Security ID: J4697J108 Meeting Date: JUN 29, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles to Adopt Board For For Management Structure with Audit Committee - Authorize Directors to Execute Day to Day Operations without Full Board Approval - Amend Provisions on Number of Directors - Indemnify Directors 2.1 Elect Director Tanimura, Itaru For For Management 2.2 Elect Director Tomaru, Akihiko For For Management 2.3 Elect Director Yokoi, Satoshi For For Management 2.4 Elect Director Tsuji, Takahiro For For Management 2.5 Elect Director Tsuchiya, Eiji For For Management 2.6 Elect Director Yoshida, Yasuhiko For For Management 2.7 Elect Director Urae, Akinori For For Management 2.8 Elect Director Yoshida, Kenichiro For For Management 3.1 Elect Director and Audit Committee For Against Management Member Horino, Nobuto 3.2 Elect Director and Audit Committee For For Management Member Suzuki, Akiko 3.3 Elect Director and Audit Committee For For Management Member Toyama, Ryoko 4 Approve Aggregate Compensation Ceiling For For Management for Directors Who Are Not Audit Committee Members 5 Approve Aggregate Compensation Ceiling For For Management for Directors Who Are Audit Committee Members 6 Approve Stock Option Plan and Deep For Against Management Discount Stock Option Plan MAN WAH HOLDINGS LTD. Ticker: 01999 Security ID: G5800U107 Meeting Date: JUL 07, 2015 Meeting Type: Annual Record Date: JUN 30, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Elect Wang Guisheng as Director, Terms For For Management of His Appointment and Authorize Board to Fix His Remuneration 4 Elect Ong Chor Wei as Director, Terms For For Management of His Appointment and Authorize Board to Fix His Remuneration 5 Elect Lee Teck Leng, Robson as For Against Management Director, Terms of His Appointment and Authorize Board to Fix His Remuneration 6 Elect Xie Fang as Director, Terms of For For Management His Appointment and Authorize Board to Fix His Remuneration 7 Elect Wong Ying Ying as Director, For For Management Terms of His Appointment and Authorize Board to Fix Her Remuneration 8 Approve Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 9 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 10 Authorize Repurchase of Issued Share For For Management Capital 11 Authorize Reissuance of Repurchased For Against Management Shares 12 Approve Refreshment of Scheme Mandate For Against Management Limit Under the Share Option Scheme MERLIN ENTERTAINMENTS PLC Ticker: MERL Security ID: ADPV22939 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAY 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Approve Remuneration Report For For Management 4 Re-elect Sir John Sunderland as For For Management Director 5 Re-elect Nick Varney as Director For For Management 6 Re-elect Andrew Carr as Director For For Management 7 Re-elect Charles Gurassa as Director For For Management 8 Re-elect Ken Hydon as Director For For Management 9 Re-elect Fru Hazlitt as Director For For Management 10 Re-elect Soren Thorup Sorensen as For For Management Director 11 Elect Trudy Rautio as Director For For Management 12 Elect Rachel Chiang as Director For For Management 13 Reappoint KPMG LLP as Auditors For For Management 14 Authorise Board to Fix Remuneration of For For Management Auditors 15 Authorise EU Political Donations and For For Management Expenditure 16 Authorise Issue of Equity with For For Management Pre-emptive Rights 17 Authorise Issue of Equity without For For Management Pre-emptive Rights 18 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice MTU AERO ENGINES AG Ticker: MTX Security ID: D5565H104 Meeting Date: APR 14, 2016 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2015 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 1.70 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2015 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2015 5 Ratify Ernst & Young as Auditors for For For Management Fiscal 2016 NESTLE SA Ticker: NESN Security ID: H57312649 Meeting Date: APR 07, 2016 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports 1.2 Approve Remuneration Report For For Management (Non-binding) 2 Approve Discharge of Board and Senior For For Management Management 3 Approve Allocation of Income and For For Management Dividends of CHF 2.25 per Share 4.1a Reelect Peter Brabeck-Letmathe as For For Management Director 4.1b Reelect Paul Bulcke as Director For For Management 4.1c Reelect Andreas Koopmann as Director For For Management 4.1d Reelect Beat Hess as Director For For Management 4.1e Reelect Renato Fassbind as Director For For Management 4.1f Reelect Steven G. Hoch as Director For For Management 4.1g Reelect Naina Lal Kidwai as Director For For Management 4.1h Reelect Jean-Pierre Roth as Director For For Management 4.1i Reelect Ann Veneman as Director For For Management 4.1j Reelect Henri de Castries as Director For For Management 4.1k Reelect Eva Cheng as Director For For Management 4.1l Reelect Ruth K. Oniang'o as Director For For Management 4.1m Reelect Patrick Aebischer as Director For For Management 4.2 Reelect Peter Brabeck-Letmathe as For For Management Board Chairman 4.3.1 Appoint Beat Hess as Member of the For For Management Compensation Committee 4.3.2 Appoint Andreas Koopmann as Member of For For Management the Compensation Committee 4.3.3 Appoint Jean-Pierre Roth as Member of For For Management the Compensation Committee 4.3.4 Appoint Patrick Aebischer as Member of For For Management the Compensation Committee 4.4 Ratify KPMG AG as Auditors For For Management 4.5 Designate Hartmann Dreyer as For For Management Independent Proxy 5.1 Approve Remuneration of Board of For For Management Directors in the Amount of CHF 10.5 Million 5.2 Approve Remuneration of Executive For For Management Committee in the Amount of CHF 60 Million 6 Approve CHF 7.6 Million Reduction in For For Management Share Capital via Cancellation of Repurchased Shares 7 Transact Other Business (Voting) Against Against Management NEXT PLC Ticker: NXT Security ID: G6500M106 Meeting Date: FEB 10, 2016 Meeting Type: Special Record Date: FEB 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Matters Relating to the None For Management Relevant Distributions NEXT PLC Ticker: NXT Security ID: G6500M106 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAY 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect John Barton as Director For For Management 5 Re-elect Steve Barber as Director For For Management 6 Re-elect Caroline Goodall as Director For For Management 7 Re-elect Amanda James as Director For For Management 8 Re-elect Michael Law as Director For For Management 9 Re-elect Francis Salway as Director For For Management 10 Re-elect Jane Shields as Director For For Management 11 Re-elect Dame Dianne Thompson as For For Management Director 12 Re-elect Lord Wolfson as Director For For Management 13 Reappoint Ernst & Young LLP as For For Management Auditors and Authorise Their Remuneration 14 Authorise Issue of Equity with For For Management Pre-emptive Rights 15 Authorise Issue of Equity without For For Management Pre-emptive Rights 16 Authorise Market Purchase of Ordinary For For Management Shares 17 Authorise Off-Market Purchase of For For Management Ordinary Shares 18 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice NOVARTIS AG Ticker: NOVN Security ID: H5820Q150 Meeting Date: FEB 23, 2016 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Discharge of Board and Senior For For Management Management 3 Approve Allocation of Income and For For Management Dividends of CHF 2.70 per Share 4 Approve CHF 24.9 Million Reduction in For For Management Share Capital via Cancellation of Repurchased Shares 5 Authorize Repurchase of up to CHF 10 For Against Management Billion in Issued Share Capital 6.1 Approve Maximum Remuneration of Board For For Management of Directors in the Amount of CHF 8.16 Million 6.2 Approve Maximum Remuneration of For For Management Executive Committee in the Amount of CHF 93 Million 6.3 Approve Remuneration Report For For Management (Non-Binding) 7.1 Reelect Joerg Reinhardt as Director For For Management and Chairman 7.2 Reelect Nancy Andrews as Director For For Management 7.3 Reelect Dimitri Azar as Director For For Management 7.4 Reelect Srikant Datar as Director For For Management 7.5 Reelect Ann Fudge as Director For For Management 7.6 Reelect Pierre Landolt as Director For For Management 7.7 Reelect Andreas von Planta as Director For For Management 7.8 Reelect Charles Sawyers as Director For For Management 7.9 Reelect Enrico Vanni as Director For For Management 7.10 Reelect William Winters as Director For For Management 7.11 Elect Tom Buechner as Director For For Management 7.12 Elect Elizabeth Doherty as Director For For Management 8.1 Appoint Srikant Datar as Member of the For For Management Compensation Committee 8.2 Appoint Ann Fudge as Member of the For For Management Compensation Committee 8.3 Appoint Enrico Vanni as Member of the For For Management Compensation Committee 8.4 Appoint William Winters as Member of For For Management the Compensation Committee 9 Ratify PricewaterhouseCoopers AG as For For Management Auditors 10 Designate Peter Andreas Zahn as For For Management Independent Proxy 11 Transact Other Business (Voting) For Against Management PRUDENTIAL PLC Ticker: PRU Security ID: G72899100 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAY 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Re-elect John Foley as Director For For Management 4 Elect Penelope James as Director For For Management 5 Elect David Law as Director For For Management 6 Elect Lord Turner as Director For For Management 7 Elect Tony Wilkey as Director For For Management 8 Re-elect Sir Howard Davies as Director For For Management 9 Re-elect Ann Godbehere as Director For For Management 10 Re-elect Paul Manduca as Director For For Management 11 Re-elect Michael McLintock as Director For For Management 12 Re-elect Kaikhushru Nargolwala as For For Management Director 13 Re-elect Nicolaos Nicandrou as Director For For Management 14 Re-elect Anthony Nightingale as For For Management Director 15 Re-elect Philip Remnant as Director For For Management 16 Re-elect Alice Schroeder as Director For For Management 17 Re-elect Barry Stowe as Director For For Management 18 Re-elect Michael Wells as Director For For Management 19 Reappoint KPMG LLP as Auditors For For Management 20 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 21 Authorise EU Political Donations and For For Management Expenditure 22 Authorise Issue of Equity with For For Management Pre-emptive Rights 23 Authorise Issue of Equity with For For Management Pre-emptive Rights to Include Repurchased Shares 24 Authorise Issue of Equity without For For Management Pre-emptive Rights 25 Authorise Market Purchase of Ordinary For For Management Shares 26 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice RECRUIT HOLDINGS CO., LTD. Ticker: 6098 Security ID: J6433A101 Meeting Date: JUN 21, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Minegishi, Masumi For For Management 1.2 Elect Director Ikeuchi, Shogo For For Management 1.3 Elect Director Kusahara, Shigeru For For Management 1.4 Elect Director Sagawa, Keiichi For For Management 1.5 Elect Director Oyagi, Shigeo For For Management 1.6 Elect Director Shingai, Yasushi For For Management 2.1 Appoint Statutory Auditor Nagashima, For For Management Yukiko 2.2 Appoint Statutory Auditor Nishiura, For For Management Yasuaki 2.3 Appoint Alternate Statutory Auditor For For Management Shinkawa, Asa 3 Approve Bonus Related to Retirement For For Management Bonus System Abolition 4 Approve Trust-Type Equity Compensation For For Management Plan RELX NV Ticker: REN Security ID: N7364X107 Meeting Date: APR 20, 2016 Meeting Type: Annual Record Date: MAR 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Receive Report of Management Board None None Management (Non-Voting) 3 Discuss Remuneration Report Containing None None Management Remuneration Policy for Management Board Members 4 Adopt Financial Statements and For For Management Statutory Reports 5a Approve Discharge of Executive For For Management Directors 5b Approve Discharge of Non-Executive For For Management Directors 6 Approve Dividends of EUR 0.403 per For For Management Share 7 Ratify Ernst & Young as Auditor For For Management 8a Elect Carol Mills as Non-Executive For For Management Director 8b Elect Robert MacLeod as Non-Executive For For Management Director 8c Reelect Anthony Habgood as For For Management Non-Executive Director 8d Reelect Wolfhart Hauser as For For Management Non-Executive Director 8e Reelect Adrian Hennah as Non-Executive For For Management Director 8f Reelect Marike van Lier Lels as For For Management Non-Executive Director 8g Reelect Linda Sanford as Non-Executive For For Management Director 8h Reelect Ben van der Veer as For For Management Non-Executive Director 9a Reelect Erik Engstrom as Executive For For Management Director 9b Reelect Nick Luff as Executive Director For For Management 10a Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 10b Approve Cancellation of up to 30 For For Management Million Ordinary Shares Held in Treasury 11a Grant Board Authority to Issue Shares For For Management Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger 11b Authorize Board to Exclude Preemptive For For Management Rights from Share Issuances under Item 11a 12 Other Business (Non-Voting) None None Management 13 Close Meeting None None Management ROYAL BANK OF SCOTLAND GROUP PLC Ticker: RBS Security ID: G7S86Z172 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: APR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Re-elect Howard Davies as Director For For Management 4 Re-elect Ross McEwan as Director For For Management 5 Re-elect Ewen Stevenson as Director For For Management 6 Re-elect Sandy Crombie as Director For For Management 7 Re-elect Alison Davis as Director For For Management 8 Re-elect Morten Friis as Director For For Management 9 Re-elect Robert Gillespie as Director For For Management 10 Re-elect Penny Hughes as Director For For Management 11 Re-elect Brendan Nelson as Director For For Management 12 Re-elect Baroness Noakes as Director For For Management 13 Elect Mike Rogers as Director For For Management 14 Appoint Ernst & Young LLP as Auditors For For Management 15 Authorise the Group Audit Committee to For For Management Fix Remuneration of Auditors 16 Authorise Issue of Equity with For For Management Pre-emptive Rights 17 Authorise Issue of Equity without For For Management Pre-emptive Rights 18 Authorise Issue of Equity in Relation For For Management to the Issue of Equity Convertible Notes 19 Authorise Issue of Equity without For For Management Pre-emptive Rights in Relation to the Issue of Equity Convertible Notes 20 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice 21 Authorise EU Political Donations and For For Management Expenditure 22 Authorise Market Purchase of Ordinary For For Management Shares ROYAL DUTCH SHELL PLC Ticker: RDSA Security ID: G7690A118 Meeting Date: JAN 27, 2016 Meeting Type: Special Record Date: JAN 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Cash and Share Offer for For For Management BG Group plc ROYAL DUTCH SHELL PLC Ticker: RDSA Security ID: G7690A118 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: MAY 20, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Re-elect Ben van Beurden as Director For For Management 4 Re-elect Guy Elliott as Director For For Management 5 Re-elect Euleen Goh as Director For For Management 6 Re-elect Simon Henry as Director For For Management 7 Re-elect Charles Holliday as Director For For Management 8 Re-elect Gerard Kleisterlee as Director For For Management 9 Re-elect Sir Nigel Sheinwald as For For Management Director 10 Re-elect Linda Stuntz as Director For For Management 11 Re-elect Hans Wijers as Director For For Management 12 Re-elect Patricia Woertz as Director For For Management 13 Re-elect Gerrit Zalm as Director For For Management 14 Appoint Ernst & Young LLP as Auditors For For Management 15 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 16 Authorise Issue of Equity with For For Management Pre-emptive Rights 17 Authorise Issue of Equity without For For Management Pre-emptive Rights 18 Authorise Market Purchase of Ordinary For For Management Shares 19 Approve that Shell will become a Against Against Shareholder Renewable Energy Company by Investing the Profits from Fossil Fuels in Renewable Energy SAP SE Ticker: SAP Security ID: D66992104 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: APR 20, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2015 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 1.15 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2015 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2015 5 Approve Remuneration System for For Against Management Management Board Members 6 Ratify KPMG AG as Auditors for Fiscal For For Management 2016 7 Elect Gesche Joost to the Supervisory For For Management Board 8 Approve Issuance of Warrants/Bonds For For Management with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 10 Billion; Approve Creation of EUR 100 Million Pool of Capital to Guarantee Conversion Rights SAWAI PHARMACEUTICAL CO., LTD. Ticker: 4555 Security ID: J69811107 Meeting Date: JUN 24, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 65 2.1 Elect Director Sawai, Hiroyuki For For Management 2.2 Elect Director Sawai, Mitsuo For For Management 2.3 Elect Director Iwasa, Takashi For For Management 2.4 Elect Director Kodama, Minoru For For Management 2.5 Elect Director Sawai, Kenzo For For Management 2.6 Elect Director Tokuyama, Shinichi For For Management 2.7 Elect Director Sugao, Hidefumi For For Management 2.8 Elect Director Todo, Naomi For For Management 3.1 Appoint Statutory Auditor Matsunaga, For For Management Hidetsugu 3.2 Appoint Statutory Auditor Sawai, For For Management Takekiyo 3.3 Appoint Statutory Auditor Tomohiro, For For Management Takanobu SKYLARK CO., LTD. Ticker: 3197 Security ID: J75605121 Meeting Date: MAR 30, 2016 Meeting Type: Annual Record Date: DEC 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raul Alvarez For Against Management 1.2 Elect Director Tani, Makoto For Against Management 1.3 Elect Director Teraguchi, Hiroshi For For Management 1.4 Elect Director Sugimoto, Yuji For For Management 1.5 Elect Director David Gross-Loh For For Management 1.6 Elect Director Nishijo, Atsushi For For Management 1.7 Elect Director Yokoyama, Atsushi For For Management 1.8 Elect Director Wada, Yukihiro For For Management 2 Appoint Statutory Auditor Nagata, For For Management Mitsuhiro SOFTBANK GROUP CORP. Ticker: 9984 Security ID: J75963108 Meeting Date: JUN 22, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, With a For For Management Final Dividend of JPY 21 2.1 Elect Director Son, Masayoshi For For Management 2.2 Elect Director Nikesh Arora For For Management 2.3 Elect Director Miyauchi, Ken For For Management 2.4 Elect Director Ronald Fisher For For Management 2.5 Elect Director Yun Ma For For Management 2.6 Elect Director Miyasaka, Manabu For For Management 2.7 Elect Director Yanai, Tadashi For For Management 2.8 Elect Director Nagamori, Shigenobu For For Management 3 Approve Stock Option Plan For For Management 4 Approve Stock Option Plan For For Management 5 Transfer of Shares of Subsidiaries in For For Management Accordance with the Reorganization of Group Companies SUGI HOLDINGS CO. LTD. Ticker: 7649 Security ID: J7687M106 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sugiura, Hirokazu For For Management 1.2 Elect Director Masuda, Tadashi For For Management 1.3 Elect Director Sugiura, Akiko For For Management 1.4 Elect Director Sakakibara, Eiichi For For Management 1.5 Elect Director Kamino, Shigeyuki For For Management 1.6 Elect Director Hayama, Yoshiko For For Management 2.1 Appoint Statutory Auditor Asano, Shigeo For For Management 2.2 Appoint Statutory Auditor Sakamoto, For For Management Toshihiko SUNTORY BEVERAGE & FOOD LIMITED Ticker: 2587 Security ID: J78186103 Meeting Date: MAR 30, 2016 Meeting Type: Annual Record Date: DEC 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 35 2.1 Elect Director Kogo, Saburo For For Management 2.2 Elect Director Kurihara, Nobuhiro For For Management 2.3 Elect Director Okizaki, Yukio For For Management 2.4 Elect Director Torii, Nobuhiro For For Management 2.5 Elect Director Kakimi, Yoshihiko For For Management 2.6 Elect Director Tsuchida, Masato For For Management 2.7 Elect Director Naiki, Hachiro For For Management 2.8 Elect Director Inoue, Yukari For For Management 3 Elect Director and Audit Committee For For Management Member Chiji, Kozo 4 Elect Alternate Director and Audit For For Management Committee Member Amitani, Mitsuhiro TELEFONICA DEUTSCHLAND HOLDING AG Ticker: O2D Security ID: D8T9CK101 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2015 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.24 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2015 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2015 5 Ratify Ernst & Young GmbH as Auditors For For Management for Fiscal 2016 6 Authorize Share Repurchase Program and For Against Management Reissuance or Cancellation of Repurchased Shares 7 Approve Creation of EUR 1.5 Billion For Against Management Pool of Capital without Preemptive Rights 8 Elect Peter Erskine to the Supervisory For Against Management Board TOPCON CORP. Ticker: 7732 Security ID: J87473112 Meeting Date: JUN 28, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Hirano, Satoshi For For Management 1.2 Elect Director Iwasaki, Makoto For For Management 1.3 Elect Director Eto, Takashi For For Management 1.4 Elect Director Fukuma, Yasufumi For For Management 1.5 Elect Director Akiyama, Haruhiko For For Management 1.6 Elect Director Taguchi, Hiroshi For For Management 1.7 Elect Director Yamazaki, Takayuki For For Management 1.8 Elect Director Matsumoto, Kazuyuki For For Management 1.9 Elect Director Sudo, Akira For For Management 2.1 Appoint Statutory Auditor Sakai, For For Management Hiroshi 2.2 Appoint Statutory Auditor Taketani, For For Management Keiji 3 Appoint Alternate Statutory Auditor For For Management Kadota, Takeshi TOYOTA MOTOR CORP. Ticker: 7203 Security ID: J92676113 Meeting Date: JUN 15, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Uchiyamada, Takeshi For For Management 1.2 Elect Director Toyoda, Akio For For Management 1.3 Elect Director Kodaira, Nobuyori For For Management 1.4 Elect Director Kato, Mitsuhisa For For Management 1.5 Elect Director Ijichi, Takahiko For For Management 1.6 Elect Director Didier Leroy For For Management 1.7 Elect Director Terashi, Shigeki For For Management 1.8 Elect Director Hayakawa, Shigeru For For Management 1.9 Elect Director Uno, Ikuo For For Management 1.10 Elect Director Kato, Haruhiko For For Management 1.11 Elect Director Mark T. Hogan For For Management 2 Appoint Alternate Statutory Auditor For For Management Sakai, Ryuji 3 Approve Annual Bonus For For Management UNILEVER NV Ticker: UNA Security ID: N8981F271 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Discussion of the Annual Report and None None Management Accounts for the 2015 financial year 2 Approve Financial Statements and For For Management Allocation of Income 3 Approve Discharge of Executive Board For For Management Members 4 Approve Discharge of Non-Executive For For Management Board Members 5 Reelect N S Andersen as a For For Management Non-Executive Director 6 Reelect L M Cha as a Non-Executive For For Management Director 7 Reelect V Colao as a Non-Executive For For Management Director 8 Reelect L O Fresco as Non-Executive For For Management Director 9 Reelect A M Fudge as Non-Executive For For Management Director 10 Elect J Hartmann as a Non-Executive For For Management Director 11 Reelect M Ma as a Non-Executive For For Management Director 12 Reelect P G J M Polman as an Executive For For Management Director 13 Reelect J Rishton as a Non-Executive For For Management Director 14 Reelect F Sijbesma as a Non-Executive For For Management Director 15 Elect M Dekkers as a Non-Executive For For Management Director 16 Elect S Masiyiwa as a Non-Executive For For Management Director 17 Elect Y Moon as a Non-Executive For For Management Director 18 Elect G Pitkethly as an Executive For For Management Director 19 Ratify KPMG as Auditors For For Management 20 Grant Board Authority to Issue Shares For For Management Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights 21 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 22 Approve Cancellation of Repurchased For For Management Shares 23 Close Meeting None None Management VIVENDI Ticker: VIV Security ID: F97982106 Meeting Date: APR 21, 2016 Meeting Type: Annual/Special Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Auditors' Special Report on For Against Management Related-Party Transactions 4 Approve Allocation of Income and For For Management Dividends of EUR 3.00 per Share 5 Advisory Vote on Compensation of For For Management Arnaud de Puyfontaine, Management Board Chairman 6 Advisory Vote on Compensation of Herve For For Management Philippe, Management Board Member 7 Advisory Vote on Compensation of For For Management Stephane Roussel, Management Board Member 8 Advisory Vote on Compensation of For For Management Frederic Crepin, Management Board Member 9 Advisory Vote on Compensation of Simon For For Management Gillham, Management Board Member 10 Approve Additional Pension Scheme For For Management Agreement with Frederic Crepin 11 Approve Additional Pension Scheme For For Management Agreement with Simon Gillham 12 Ratify Appointment of Cathia Lawson For For Management Hall as Supervisory Board Member 13 Reelect Philippe Donnet as Supervisory For For Management Board Member 14 Delegation of Powers to the Board to For Against Management Use Shares Repurchased Under Share Repurchase Program 15 Authorize Repurchase of Up to 10 For Against Management Percent of Issued Share Capital 16 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 17 Authorize Issuance of Equity or For Against Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 750 Million 18 Authorize Capital Increase of up to 5 For For Management Percent of Issued Capital for Contributions in Kind 19 Authorize up to 1 Percent of Issued For Against Management Capital for Use in Restricted Stock Plans 20 Authorize Capital Issuances for Use in For For Management Employee Stock Purchase Plans 21 Authorize Capital Issuances for Use in For For Management Employee Stock Purchase Plans Reserved for Employees of International Subsidiaries 22 Authorize Filing of Required For For Management Documents/Other Formalities VODAFONE GROUP PLC Ticker: VOD Security ID: G93882192 Meeting Date: JUL 28, 2015 Meeting Type: Annual Record Date: JUL 24, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Re-elect Gerard Kleisterlee as Director For For Management 3 Re-elect Vittorio Colao as Director For For Management 4 Re-elect Nick Read as Director For For Management 5 Re-elect Sir Crispin Davis as Director For For Management 6 Elect Dr Mathias Dopfner as Director For For Management 7 Re-elect Dame Clara Furse as Director For For Management 8 Re-elect Valerie Gooding as Director For For Management 9 Re-elect Renee James as Director For For Management 10 Re-elect Samuel Jonah as Director For For Management 11 Re-elect Nick Land as Director For For Management 12 Re-elect Philip Yea as Director For For Management 13 Approve Final Dividend For For Management 14 Approve Remuneration Report For For Management 15 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 16 Authorise the Audit and Risk Committee For For Management to Fix Remuneration of Auditors 17 Authorise Issue of Equity with For For Management Pre-emptive Rights 18 Authorise Issue of Equity without For For Management Pre-emptive Rights 19 Authorise Market Purchase of Ordinary For For Management Shares 20 Authorise EU Political Donations and For For Management Expenditure 21 Authorise the Company to Call EGM with For For Management Two Weeks' Notice WOLSELEY PLC Ticker: WOS Security ID: G9736L124 Meeting Date: DEC 01, 2015 Meeting Type: Annual Record Date: NOV 29, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Remuneration Policy For For Management 4 Approve Final Dividend For For Management 5 Re-elect Tessa Bamford as Director For For Management 6 Re-elect John Daly as Director For For Management 7 Re-elect Gareth Davis as Director For For Management 8 Re-elect Pilar Lopez as Director For For Management 9 Re-elect John Martin as Director For For Management 10 Re-elect Ian Meakins as Director For For Management 11 Re-elect Alan Murray as Director For For Management 12 Re-elect Frank Roach as Director For For Management 13 Re-elect Darren Shapland as Director For For Management 14 Re-elect Jacqueline Simmonds as For For Management Director 15 Appoint Deloitte LLP as Auditors For For Management 16 Authorise Board to Fix Remuneration of For For Management Auditors 17 Authorise EU Political Donations and For For Management Expenditure 18 Authorise Issue of Equity with For For Management Pre-emptive Rights 19 Authorise Issue of Equity without For For Management Pre-emptive Rights 20 Authorise Market Purchase of Ordinary For For Management Shares 21 Approve Long Term Incentive Plan For For Management WOLTERS KLUWER NV Ticker: WKL Security ID: ADPV09931 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2a Receive Report of Management Board None None Management (Non-Voting) 2b Receive Report of Supervisory Board None None Management (Non-Voting) 2c Discuss Remuneration Report None None Management 3a Adopt Financial Statements For For Management 3b Receive Explanation on Company's None None Management Reserves and Dividend Policy 3c Approve Dividends of EUR 0.75 Per Share For For Management 4a Approve Discharge of Management Board For For Management 4b Approve Discharge of Supervisory Board For For Management 5a Reelect Rene Hooft Graafland to For For Management Supervisory Board 5b Elect Jeannette Horan to Supervisory For For Management Board 5c Elect Fidelma Russo to Supervisory For For Management Board 6 Approve Remuneration of Supervisory For For Management Board 7 Amend Articles Re: Legislative Updates For For Management 8a Grant Board Authority to Issue Shares For For Management Up To 10 Percent of Issued Capital 8b Authorize Board to Exclude Preemptive For For Management Rights from Share Issuances 9 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 10 Other Business (Non-Voting) None None Management 11 Close Meeting None None Management DVIF International Value Portfolio ACS, ACTIVIDADES DE CONSTRUCCION Y SERVICIOS S.A Ticker: ACS Security ID: E7813W163 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: APR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Approve Consolidated and Standalone For For Management Financial Statements 1.2 Approve Allocation of Income For For Management 2 Receive Corporate Social None None Management Responsibility Report 3 Advisory Vote on Remuneration Report For Against Management 4 Approve Discharge of Board For For Management 5.1 Ratify Appointment of and Elect Javier For Against Management Fernandez Alonso as Director 5.2 Elect Manuel Delgado Solis as Director For Against Management 5.3 Elect Javier Echenique Landiribar as For Against Management Director 5.4 Elect Mariano Hernandez Herreros as For Against Management Director 6 Renew Appointment of Deloitte as For For Management Auditor 7 Authorize Capitalization of Reserves For For Management for Scrip Dividends 8 Authorize Share Repurchase and Capital For For Management Reduction via Amortization of Repurchased Shares 9 Authorize Board to Ratify and Execute For For Management Approved Resolutions AIA GROUP LTD. Ticker: 1299 Security ID: Y002A1105 Meeting Date: MAY 06, 2016 Meeting Type: Annual Record Date: MAY 03, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Elect Swee-Lian Teo as Director For For Management 4 Elect Narongchai Akrasanee as Director For For Management 5 Elect George Yong-Boon Yeo as Director For For Management 6 Elect Mark Edward Tucker as Director For For Management 7 Approve PricewaterhouseCoopers as For For Management Auditor and Authorize Board to Fix Their Remuneration 8A Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 8B Authorize Repurchase of Issued Share For For Management Capital 8C Approve Allotment and Issuance of For For Management Additional Shares Under the Restricted Share Unit Scheme AIRBUS GROUP Ticker: AIR Security ID: N0280E105 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2.1 Discussion on Company's Corporate None None Management Governance Structure 2.2 Receive Report on Business and None None Management Financial Statements 2.3 Discuss Remuneration Report Containing None None Management Remuneration Policy 2.4 Receive Explanation on Company's None None Management Reserves and Dividend Policy 3 Discussion of Agenda Items None None Management 4.1 Adopt Financial Statements For For Management 4.2 Approve Allocation of Income and For For Management Dividends of EUR 1.30 per Share 4.3 Approve Discharge of Non-Executive For For Management Members of the Board of Directors 4.4 Approve Discharge of Executive Members For For Management of the Board of Directors 4.5 Ratify Ernst & Young Accountants LLP For For Management as Auditors 4.6 Approve Amendments to Remuneration For For Management Policy 4.7 Reelect Denis Ranque as Non-Executive For For Management Director 4.8 Reelect Thomas Enders as Executive For For Management Director 4.9 Reelect Ralph D. Crosby, Jr. as For For Management Non-Executive Director 4.10 Reelect Hans-Peter Keitel as For For Management Non-Executive Director 4.11 Reelect Hermann-Josef Lamberti as For For Management Non-Executive Director 4.12 Reelect Lakshmi N. Mittal as For Against Management Non-Executive Director 4.13 Reelect John Parker as Non-Executive For Against Management Director 4.14 Reelect Jean- Claude Trichet as For For Management Non-Executive Director 4.15 Elect Catherine Guillouard as For For Management Non-Executive Director 4.16 Elect Claudia Nemat as Non-Executive For For Management Director 4.17 Elect Carlos Tavares as Non-Executive For For Management Director 4.18 Grant Board Authority to Issue Shares For For Management Up to 0.51 Percent of Issued Share Capital and Excluding Preemptive Rights Re: ESOP and LTIP Plans 4.19 Grant Board Authority to Issue Shares For For Management Up to 1.15 Percent of Issued Share Capital and Excluding Preemptive Rights Re: Company Funding 4.20 Renewal of the Authorization to For For Management Directors to Repurchase of Up to 10 Percent of Issued Share Capital 4.21 Approve Cancellation of Repurchased For For Management Shares 5 Close Meeting None None Management AISIN SEIKI CO. LTD. Ticker: 7259 Security ID: J00714105 Meeting Date: JUN 17, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, With a For For Management Final Dividend of JPY 50 2.1 Elect Director Toyoda, Kanshiro For For Management 2.2 Elect Director Ihara, Yasumori For For Management 2.3 Elect Director Mitsuya, Makoto For For Management 2.4 Elect Director Fujie, Naofumi For For Management 2.5 Elect Director Usami, Kazumi For For Management 2.6 Elect Director Ozaki, Kazuhisa For For Management 2.7 Elect Director Kawata, Takeshi For For Management 2.8 Elect Director Kawamoto, Mutsumi For For Management 2.9 Elect Director Kobayashi, Toshio For For Management 2.10 Elect Director Haraguchi, Tsunekazu For For Management 2.11 Elect Director Okabe, Hitoshi For For Management 2.12 Elect Director Sugiura, Kazumichi For For Management 2.13 Elect Director Hamada, Michiyo For For Management 3.1 Appoint Statutory Auditor Hotta, For For Management Masayoshi 3.2 Appoint Statutory Auditor Nagura, For For Management Toshikazu 4 Approve Annual Bonus For For Management ALLIANZ SE Ticker: ALV Security ID: D03080112 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2015 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 7.30 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2015 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2015 5 Elect Friedrich Eichiner to the For For Management Supervisory Board ANHEUSER-BUSCH INBEV SA Ticker: ABI Security ID: B6399C107 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: APR 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Directors' Reports (Non-Voting) None None Management 2 Receive Auditors' Reports (Non-Voting) None None Management 3 Receive Consolidated Financial None None Management Statements and Statutory Reports (Non-Voting) 4 Approve Financial Statements, For For Management Allocation of Income, and Dividends of EUR 3.60 per Share 5 Approve Discharge of Directors For For Management 6 Approve Discharge of Auditors For For Management 7 Ratify Deloitte as Auditors and For For Management Approve Auditors' Remuneration 8a Approve Remuneration Report For Against Management 8b Approve Non-Employee Director Stock For For Management Option Plan and According Stock Option Grants to Non-Executive Directors 9.a Approve Change-of-Control Clause Re : For For Management Restated USD 9 Billion Senior Facilities Agreement of Aug. 28, 2015 9.b Approve Change-of-Control Clause Re : For For Management USD 75 Billion Senior Facilities Agreement of Oct. 28, 2015 10 Acknowledge Cancellation of VVPR Strips For For Management 11 Authorize Implementation of Approved For For Management Resolutions and Filing of Required Documents/Formalities at Trade Registry APERAM S.A. Ticker: APAM Security ID: L0187K107 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: APR 20, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Directors' and Auditors' None None Management Special Reports I Approve Consolidated Financial For For Management Statements II Approve Financial Statements of the For For Management Parent Company III Approve Allocation of Income For For Management IV Approve Remuneration of Directors For For Management V Approve Discharge of Directors For For Management VI Reelect Lakshmi N. Mittal as Director For For Management VII Reelect Romain Bausch as Director For For Management VIII Reelect Kathryn A. Matthews as Director For For Management IX Reelect Aditya Mittal as Director For For Management X Appointment of Deloitte as Auditor For For Management XI Approve 2016 Performance Share Unit For For Management Plan ASTELLAS PHARMA INC. Ticker: 4503 Security ID: J03393105 Meeting Date: JUN 20, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, With a For For Management Final Dividend of JPY 16 2.1 Elect Director Hatanaka, Yoshihiko For For Management 2.2 Elect Director Miyokawa, Yoshiro For For Management 2.3 Elect Director Kase, Yutaka For For Management 2.4 Elect Director Yasuda, Hironobu For For Management 2.5 Elect Director Okajima, Etsuko For For Management 2.6 Elect Director Aizawa, Yoshiharu For For Management 3.1 Appoint Statutory Auditor Sakai, HIroko For For Management 3.2 Appoint Statutory Auditor Uematsu, For For Management Noriyuki 4 Approve Annual Bonus For For Management ASTRAZENECA PLC Ticker: AZN Security ID: G0593M107 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: APR 27, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividends For For Management 3 Reappoint KPMG LLP as Auditors For For Management 4 Authorise Board to Fix Remuneration of For For Management Auditors 5a Re-elect Leif Johansson as Director For For Management 5b Re-elect Pascal Soriot as Director For For Management 5c Re-elect Marc Dunoyer as Director For For Management 5d Re-elect Dr Cornelia Bargmann as For For Management Director 5e Re-elect Genevieve Berger as Director For For Management 5f Re-elect Bruce Burlington as Director For For Management 5g Re-elect Ann Cairns as Director For For Management 5h Re-elect Graham Chipchase as Director For For Management 5i Re-elect Jean-Philippe Courtois as For For Management Director 5j Re-elect Rudy Markham as Director For For Management 5k Re-elect Shriti Vadera as Director For For Management 5l Re-elect Marcus Wallenberg as Director For For Management 6 Approve Remuneration Report For For Management 7 Authorise EU Political Donations and For For Management Expenditure 8 Authorise Issue of Equity with For For Management Pre-emptive Rights 9 Authorise Issue of Equity without For For Management Pre-emptive Rights 10 Authorise Market Purchase of Ordinary For For Management Shares 11 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice ATOS SE Ticker: ATO Security ID: F06116101 Meeting Date: MAY 26, 2016 Meeting Type: Annual/Special Record Date: MAY 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 1.1 per Share 4 Approve Stock Dividend Program (Cash For For Management or New Shares) 5 Approve Remuneration of Directors in For For Management the Aggregate Amount of EUR 500,000 6 Reelect Aminata Niane as Director For For Management 7 Reelect Lynn Paine as Director For For Management 8 Reelect Vernon Sankey as Director For For Management 9 Approve Auditors' Special Report on For Against Management Related-Party Transactions 10 Advisory Vote on Compensation of For For Management Thierry Breton, Chairman and CEO 11 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 12 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 13 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up 30 Percent of Issued Share Capital 14 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to 10 Percent of Issued Share Capital 15 Approve Issuance of Equity or For For Management Equity-Linked Securities for up to 10 Percent of Issued Capital Per Year for Private Placements 16 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Contributions in Kind 17 Authorize Board to Increase Capital in For For Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above 18 Authorize Capitalization of Reserves For For Management of Up to EUR 3.23 Million for Bonus Issue or Increase in Par Value 19 Authorize Capital Issuances for Use in For For Management Employee Stock Purchase Plans 20 Authorize up to 1.1 Percent of Issued For Against Management Capital for Use in Restricted Stock Plans 21 Authorize Filing of Required For For Management Documents/Other Formalities AVIVA PLC Ticker: AV. Security ID: G0683Q109 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: APR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Elect Claudia Arney as Director For For Management 5 Elect Andy Briggs as Director For For Management 6 Elect Belen Romana Garcia as Director For For Management 7 Elect Sir Malcolm Williamson as For For Management Director 8 Re-elect Glyn Barker as Director For For Management 9 Re-elect Patricia Cross as Director For For Management 10 Re-elect Michael Hawker as Director For For Management 11 Re-elect Michael Mire as Director For For Management 12 Re-elect Sir Adrian Montague as For For Management Director 13 Re-elect Bob Stein as Director For For Management 14 Re-elect Thomas Stoddard as Director For For Management 15 Re-elect Scott Wheway as Director For For Management 16 Re-elect Mark Wilson as Director For For Management 17 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 18 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 19 Authorise EU Political Donations and For For Management Expenditure 20 Authorise Issue of Equity with For For Management Pre-emptive Rights 21 Authorise Issue of Equity without For For Management Pre-emptive Rights 22 Authorise Market Purchase of Ordinary For For Management Shares 23 Authorise Market Purchase of For For Management Preference Shares 24 Authorise Market Purchase of For For Management Preference Shares 25 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice 26 Authorise Issue of Equity in Relation For For Management to Any Issuance of SII Instruments 27 Authorise Issue of Equity without For For Management Pre-emptive Rights in Relation to Any Issuance of SII Instruments AXA Ticker: CS Security ID: F06106102 Meeting Date: APR 27, 2016 Meeting Type: Annual/Special Record Date: APR 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 1.10 per Share 4 Advisory Vote on Compensation of Henri For For Management de Castries, Chairman and CEO 5 Advisory Vote on Compensation of Denis For For Management Duverne, Vice CEO 6 Approve Auditors' Special Report on For For Management Related-Party Transactions 7 Reelect Stefan Lippe as Director For For Management 8 Reelect Francois Martineau as Director For For Management 9 Elect Irene Dorner as Director For For Management 10 Elect Angelien Kemna as Director For For Management 11 Reelect Doina Palici Chehab as For For Management Representative of Employee Shareholders to the Board 12 Elect Alain Raynaud as Representative Against Against Management of Employee Shareholders to the Board 13 Elect Martin Woll as Representative of Against Against Management Employee Shareholders to the Board 14 Renew Appointment of Mazars as Auditor For For Management 15 Renew Appointment of Emmanuel For For Management Charnavel as Alternate Auditor 16 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 17 Authorize Capital Issuances for Use in For For Management Employee Stock Purchase Plans 18 Authorize Capital Issuances for Use in For For Management Employee Stock Purchase Plans Reserved for Employees of International Subsidiaries 19 Authorize up to 1 Percent of Issued For Against Management Capital for Use in Restricted Stock Plans 20 Authorize up to 0.4 Percent of Issued For For Management Capital for Use in Restricted Stock Plans Reserved for Pension Contribution 21 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 22 Authorize Filing of Required For For Management Documents/Other Formalities BANCO BILBAO VIZCAYA ARGENTARIA, S.A. Ticker: BBVA Security ID: E11805103 Meeting Date: MAR 10, 2016 Meeting Type: Annual Record Date: MAR 06, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Approve Consolidated and Standalone For For Management Financial Statements 1.2 Approve Allocation of Income and For For Management Dividends 1.3 Approve Discharge of Board For For Management 2.1 Reelect Francisco Gonzalez Rodriguez For For Management as Director 2.2 Ratify Appointment of and Elect Carlos For For Management Torres Vila as Director 2.3 Elect James Andrew Stott as Director For For Management 2.4 Elect Sunir Kumar Kapoor as Director For For Management 3.1 Authorize Capitalization of Reserves For For Management for Scrip Dividends 3.2 Authorize Capitalization of Reserves For For Management for Scrip Dividends 3.3 Authorize Capitalization of Reserves For For Management for Scrip Dividends 3.4 Authorize Capitalization of Reserves For For Management for Scrip Dividends 4 Approve Deferred Share Bonus Plan For For Management 5 Renew Appointment of Deloitte as For For Management Auditor 6 Authorize Board to Ratify and Execute For For Management Approved Resolutions 7 Advisory Vote on Remuneration Policy For For Management Report BEZEQ THE ISRAELI TELECOMMUNICATION CORP. LTD. Ticker: BEZQ Security ID: M2012Q100 Meeting Date: JAN 14, 2016 Meeting Type: Special Record Date: DEC 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect Mordechai Keret as External For For Management Director for Three Year Period 2 Reelect Tali Simon as External For For Management Director for Three Year Period A Vote FOR if you are a controlling None Against Management shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager B1 If you are an Interest Holder as None Against Management defined in Section 1 of the Securities Law, 1968, vote FOR. Otherwise, vote against. B2 If you are a Senior Officer as defined None Against Management in Section 37(D) of the Securities Law, 1968, vote FOR. Otherwise, vote against. B3 If you are an Institutional Investor None For Management as defined in Regulation 1 of the Supervision Financial Services Regulations 2009 or a Manager of a Joint Investment Trust Fund as defined in the Joint Investment Trust Law, 1994, vote FOR. Otherwise, vote against. BEZEQ THE ISRAELI TELECOMMUNICATION CORP. LTD. Ticker: BEZQ Security ID: M2012Q100 Meeting Date: MAR 02, 2016 Meeting Type: Special Record Date: FEB 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Performance Criteria for the For For Management Bonus of the CEO for 2016 A Vote FOR if you are a controlling None Against Management shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager B1 If you are an Interest Holder as None Against Management defined in Section 1 of the Securities Law, 1968, vote FOR. Otherwise, vote against. B2 If you are a Senior Officer as defined None Against Management in Section 37(D) of the Securities Law, 1968, vote FOR. Otherwise, vote against. B3 If you are an Institutional Investor None For Management as defined in Regulation 1 of the Supervision Financial Services Regulations 2009 or a Manager of a Joint Investment Trust Fund as defined in the Joint Investment Trust Law, 1994, vote FOR. Otherwise, vote against. BEZEQ THE ISRAELI TELECOMMUNICATION CORP. LTD. Ticker: BEZQ Security ID: M2012Q100 Meeting Date: MAY 03, 2016 Meeting Type: Annual/Special Record Date: APR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Revised Compensation Policy for For For Management the Directors and Officers of the Company For a Three-Year Period 2 Amend Articles Re: Indemnification, For For Management Insurance, and Exemption of Directors and Officers 3 Subject to Approval of Items 1 and 2, For For Management Approve Amendments to Indemnification, Insurance, and Exemption Agreements for Directors and Officers, Including Those Affiliated with Controlling Shareholders 4 Reappoint Somekh Chaikin & Co as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Dividend of NIS 0.28 Per Share For For Management 6.1 Reelect Shaul Elovitch as Director For For Management Until the End of the Next Annual General Meeting 6.2 Reelect Or Elovitch as Director Until For For Management the End of the Next Annual General Meeting 6.3 Reelect Orna Elovitch-Peled as For For Management Director Until the End of the Next Annual General Meeting 6.4 Reelect Amikam Shorer as Director For For Management Until the End of the Next Annual General Meeting 6.5 Reelect Rami Nomkin as Director Until For For Management the End of the Next Annual General Meeting 6.6 Reelect Eldad Ben-Moshe as Director For For Management Until the End of the Next Annual General Meeting 6.7 Reelect Dr. Joshua Rosensweig as For For Management Director Until the End of the Next Annual General Meeting A Vote FOR if you are a controlling None Against Management shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager B1 If you are an Interest Holder as None Against Management defined in Section 1 of the Securities Law, 1968, vote FOR. Otherwise, vote against. B2 If you are a Senior Officer as defined None Against Management in Section 37(D) of the Securities Law, 1968, vote FOR. Otherwise, vote against. B3 If you are an Institutional Investor None For Management as defined in Regulation 1 of the Supervision Financial Services Regulations 2009 or a Manager of a Joint Investment Trust Fund as defined in the Joint Investment Trust Law, 1994, vote FOR. Otherwise, vote against. BG GROUP PLC Ticker: BG. Security ID: G1245Z108 Meeting Date: JAN 28, 2016 Meeting Type: Special Record Date: JAN 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Matters Relating to the Cash For For Management and Share Offer for BG Group plc by Royal Dutch Shell plc BG GROUP PLC Ticker: BG. Security ID: G1245Z108 Meeting Date: JAN 28, 2016 Meeting Type: Court Record Date: JAN 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement For For Management BHP BILLITON PLC Ticker: BLT Security ID: G10877101 Meeting Date: OCT 22, 2015 Meeting Type: Annual Record Date: OCT 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reappoint KPMG LLP as Auditors For For Management 3 Authorise the Risk and Audit Committee For For Management to Fix Remuneration of Auditors 4 Authorise Issue of Equity with For For Management Pre-emptive Rights 5 Authorise Issue of Equity without For For Management Pre-emptive Rights 6 Authorise Market Purchase of Ordinary For For Management Shares 7 Approve Remuneration Report for UK Law For For Management Purposes 8 Approve Remuneration Report for For For Management Australian Law Purposes 9 Approve Grant of Awards under the For For Management Group's Short and Long Term Incentive Plans to Andrew Mackenzie 10 Amend BHP Billiton Limited For For Management Constitution Re: DLC Dividend Share 11 Amend Articles of Association Re: DLC For For Management Dividend Share 12 Amend DLC Structure Sharing Agreement For For Management Re: DLC Dividend Share 13 Amend BHP Billiton Limited For For Management Constitution Re: Simultaneous General Meetings 14 Amend Articles of Association Re: For For Management Simultaneous General Meetings 15 Elect Anita Frew as Director For For Management 16 Re-elect Malcolm Brinded as Director For For Management 17 Re-elect Malcolm Broomhead as Director For For Management 18 Re-elect Pat Davies as Director For For Management 19 Re-elect Carolyn Hewson as Director For For Management 20 Re-elect Andrew Mackenzie as Director For For Management 21 Re-elect Lindsay Maxsted as Director For For Management 22 Re-elect Wayne Murdy as Director For For Management 23 Re-elect John Schubert as Director For For Management 24 Re-elect Shriti Vadera as Director For For Management 25 Re-elect Jac Nasser as Director For For Management CAP GEMINI Ticker: CAP Security ID: F13587120 Meeting Date: MAY 18, 2016 Meeting Type: Annual/Special Record Date: MAY 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Auditors' Special Report on For Against Management Related-Party Transactions Regarding New Transactions; Acknowledge Ongoing Transactions 4 Approve Allocation of Income and For For Management Dividends of EUR 1.35 per Share 5 Advisory Vote on Compensation of Paul For For Management Hermelin, Chairman and CEO 6 Approve Remuneration of Directors in For For Management the Aggregate Amount of EUR 1.2 Million 7 Elect Lucia Sinapi-Thomas as For For Management Representative of Employee Shareholders to the Board A Elect Tania Castillo-Perez as Against Did Not Vote Management Representative of Employee Shareholders to the Board 8 Elect Sian Herbert-Jones as Director For For Management 9 Elect Carole Ferrand as Director For For Management 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 11 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 12 Authorize Capitalization of Reserves For For Management of Up to EUR 1.5 Billion for Bonus Issue or Increase in Par Value 13 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 550 Million 14 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 137 Million 15 Approve Issuance of Equity or For For Management Equity-Linked Securities for up to 20 Percent of Issued Capital Per Year for Private Placements up to Aggregate Nominal Amount of EUR 137 Million 16 Authorize Board to Set Issue Price for For For Management 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights Under Items 14 and 15 17 Authorize Board to Increase Capital in For For Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above 18 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Contributions in Kind 19 Authorize Capital Issuances for Use in For For Management Employee Stock Purchase Plans 20 Authorize Capital Issuances for Use in For For Management Employee Stock Purchase Plan Reserved for Employees of International Subsidiaries 21 Authorize up to 1 Percent of Issued For For Management Capital for Use in Restricted Stock Plans 22 Amend Article 11 of Bylaws Re: For For Management Director Elections 23 Amend Article 11 of Bylaws Re: For For Management Employee Representatives 24 Authorize Filing of Required For For Management Documents/Other Formalities CARREFOUR Ticker: CA Security ID: F13923119 Meeting Date: MAY 17, 2016 Meeting Type: Annual/Special Record Date: MAY 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 0.70 per Share 4 Approve Auditors' Special Report on For Against Management Related-Party Transactions 5 Advisory Vote on Compensation of For Against Management Georges Plassat, Chairman and CEO 6 Reelect Thierry Breton as Director For Against Management 7 Reelect Charles Edelstenne as Director For For Management 8 Reelect Anne-Claire Taittinger as For For Management Director 9 Elect Abilio Diniz as Director For Against Management 10 Elect Nadra Moussalem as Director For Against Management 11 Approve Remuneration of Directors in For For Management the Aggregate Amount of EUR 1,13 Million 12 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 13 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 14 Authorize up to 0.8 Percent of Issued For Against Management Capital for Use in Restricted Stock Plans 15 Authorize Capital Issuances for Use in For For Management Employee Stock Purchase Plans 16 Amend Article 20 of Bylaws Re: For For Management Attendance to General Meetings CHUBU ELECTRIC POWER CO. INC. Ticker: 9502 Security ID: J06510101 Meeting Date: JUN 28, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, With a For For Management Final Dividend of JPY 15 2.1 Elect Director Mizuno, Akihisa For For Management 2.2 Elect Director Katsuno, Satoru For For Management 2.3 Elect Director Sakaguchi, Masatoshi For For Management 2.4 Elect Director Ono, Tomohiko For For Management 2.5 Elect Director Masuda, Yoshinori For For Management 2.6 Elect Director Matsuura, Masanori For For Management 2.7 Elect Director Kurata, Chiyoji For For Management 2.8 Elect Director Ban, Kozo For For Management 2.9 Elect Director Shimizu, Shigenobu For For Management 2.10 Elect Director Kataoka, Akinori For For Management 2.11 Elect Director Nemoto, Naoko For For Management 2.12 Elect Director Hashimoto, Takayuki For For Management 3.1 Appoint Statutory Auditor Suzuki, For For Management Kenichi 3.2 Appoint Statutory Auditor Matsubara, For For Management Kazuhiro 3.3 Appoint Statutory Auditor Kato, Nobuaki For For Management 3.4 Appoint Statutory Auditor Nagatomi, For For Management Fumiko 4 Amend Articles to Introduce Provisions Against Against Shareholder on Relief Fund to Help Victims of Fukushima Daiichi Nuclear Accident 5 Amend Articles to Retire Hamaoka Against Against Shareholder Nuclear Plant 6 Amend Articles to Introduce Provisions Against Against Shareholder on Seismic and Tsunami Safety Measures 7 Amend Articles to Ban Recycling of Against Against Shareholder Spent Nuclear Fuel 8 Amend Articles to Introduce Provisions Against Against Shareholder on Public Relations Activities 9 Approve Accounting Transfers to Against Against Shareholder Establish Special Reserves for Nuclear Reactor Decommissioning 10 Amend Articles to Change Company Name Against Against Shareholder 11 Amend Articles to Amend Business Lines Against Against Shareholder COMMERZBANK AG Ticker: CBK Security ID: D172W1279 Meeting Date: APR 20, 2016 Meeting Type: Annual Record Date: MAR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2015 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.20 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2015 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2015 5 Ratify PricewaterhouseCoopers as For For Management Auditors for Fiscal 2016 6 Ratify PricewaterhouseCoopers as For For Management Auditors for the First Quarter of Fiscal 2017 7 Approve Remuneration of Supervisory For For Management Board COMPAGNIE GENERALE DES ETABLISSEMENTS MICHELIN Ticker: ML Security ID: F61824144 Meeting Date: MAY 13, 2016 Meeting Type: Annual/Special Record Date: MAY 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income and For For Management Dividends of EUR 2.85 per Share 3 Approve Consolidated Financial For For Management Statements and Statutory Reports 4 Approve Auditors' Special Report on For For Management Related-Party Transactions Mentioning the Absence of New Transactions 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Advisory Vote on Compensation of For For Management Jean-Dominique Senard, General Manager 7 Reelect Anne-Sophie de La Bigne as For For Management Supervisory Board Member 8 Reelect Jean-Pierre Duprieu as For For Management Supervisory Board Member 9 Ratify Appointment of Monique Leroux For For Management as Supervisory Board Member 10 Approve Remuneration of Supervisory For For Management Board Members in the Aggregate Amount of EUR 555,000 11 Renew Appointment of For For Management PricewaterhouseCoopers Audit as Auditor 12 Appoint Jean-Baptiste Deschryver as For For Management Alternate Auditor 13 Renew Appointment of Deloitte and For For Management Associes as Auditor 14 Renew Appointment of B.E.A.S as For For Management Alternate Auditor 15 Approve Issuance of Securities For For Management Convertible into Debt, up to an Aggregate Amount of EUR 2.5 Billion 16 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 127 Million 17 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 36 Million 18 Approve Issuance of Equity or For For Management Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 36 Million 19 Authorize Board to Increase Capital in For For Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above 20 Authorize Capitalization of Reserves For For Management of Up to EUR 80 Million for Bonus Issue or Increase in Par Value 21 Authorize Capital Increase of Up to 10 For For Management Percent of Issued Capital for Future Exchange Offers and Future Acquisitions 22 Authorize Capital Issuances for Use in For For Management Employee Stock Purchase Plans 23 Set Total Limit for Capital Increase For For Management to Result from All Issuance Requests at EUR 127 Million 24 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 25 Authorize up to 0.5 Percent of Issued For For Management Capital for Use in Restricted Stock Plans 26 Authorize Filing of Required For For Management Documents/Other Formalities CONTINENTAL AG Ticker: CON Security ID: D16212140 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: APR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2015 (Non-Voting) 2 Approve Allocation of Income and For Against Management Dividends of EUR 3.75 per Share 3.1 Approve Discharge of Management Board For For Management Member Elmar Degenhart for Fiscal 2015 3.2 Approve Discharge of Management Board For For Management Member Jose Avila for Fiscal 2015 3.3 Approve Discharge of Management Board For For Management Member Ralf Cramer for Fiscal 2015 3.4 Approve Discharge of Management Board For For Management Member Hans-Juergen Duensing for Fiscal 2015 3.5 Approve Discharge of Management Board For For Management Member Frank Jourdan for Fiscal 2015 3.6 Approve Discharge of Management Board For For Management Member Helmut Matschi for Fiscal 2015 3.7 Approve Discharge of Management Board For For Management Member Ariane Reinhart for Fiscal 2015 3.8 Approve Discharge of Management Board For For Management Member Wolfgang Schaefer for Fiscal 2015 3.9 Approve Discharge of Management Board For For Management Member Nikolai Setzer for Fiscal 2015 3.10 Approve Discharge of Management Board For For Management Member Heinz-Gerhard Wente for Fiscal 2015 4.1 Approve Discharge of Supervisory Board For For Management Member Wolfgang Reitzle for Fiscal 2015 4.2 Approve Discharge of Supervisory Board For For Management Member Gunter Dunkel for Fiscal 2015 4.3 Approve Discharge of Supervisory Board For For Management Member Hans Fischl for Fiscal 2015 4.4 Approve Discharge of Supervisory Board For For Management Member Peter Gutzmer for Fiscal 2015 4.5 Approve Discharge of Supervisory Board For For Management Member Peter Hausmann for Fiscal 2015 4.6 Approve Discharge of Supervisory Board For For Management Member Michael Iglhaut for Fiscal 2015 4.7 Approve Discharge of Supervisory Board For For Management Member Klaus Mangold for Fiscal 2015 4.8 Approve Discharge of Supervisory Board For For Management Member Hartmut Meine for Fiscal 2015 4.9 Approve Discharge of Supervisory Board For For Management Member Sabine Neuss for Fiscal 2015 4.10 Approve Discharge of Supervisory Board For For Management Member Rolf Nonnenmacher for Fiscal 2015 4.11 Approve Discharge of Supervisory Board For For Management Member Dirk Nordmann for Fiscal 2015 4.12 Approve Discharge of Supervisory Board For For Management Member Artur Otto for Fiscal 2015 4.13 Approve Discharge of Supervisory Board For For Management Member Klaus Rosenfeld for Fiscal 2015 4.14 Approve Discharge of Supervisory Board For For Management Member Georg Schaeffler for Fiscal 2015 4.15 Approve Discharge of Supervisory Board For For Management Member Maria-Elisabeth Schaeffler-Thumann for Fiscal 2015 4.16 Approve Discharge of Supervisory Board For For Management Member Joerg Schoenfelder for Fiscal 2015 4.17 Approve Discharge of Supervisory Board For For Management Member Stefan Scholz for Fiscal 2015 4.18 Approve Discharge of Supervisory Board For For Management Member Kirsten Voerkel for Fiscal 2015 4.19 Approve Discharge of Supervisory Board For For Management Member Elke Volkmann for Fiscal 2015 4.20 Approve Discharge of Supervisory Board For For Management Member Erwin Woerle for Fiscal 2015 4.21 Approve Discharge of Supervisory Board For For Management Member Siegfried Wolf for Fiscal 2015 5 Ratify KPMG AG as Auditors for Fiscal For For Management 2016 COSCO PACIFIC LIMITED Ticker: 01199 Security ID: G2442N104 Meeting Date: NOV 26, 2015 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Finance Leasing Master For For Management Agreement, the Proposed Annual Caps and Related Transactions 2 Approve COSCO Shipping Services and For For Management Terminal Services Master Agreement, the Proposed Annual Caps and Related Transactions 3 Approve China COSCO Shipping Services For For Management and Terminal Services Master Agreement, the Proposed Annual Caps and Related Transactions 4 Elect Lam Yiu Kin as Director For Against Management 5 Elect Deng Huangjun as Director For Against Management DASSAULT AVIATION Ticker: AM Security ID: F24539102 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAY 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Additional Pension Scheme For Against Management Agreement with Eric Trappier, CEO 4 Approve Additional Pension Scheme For Against Management Agreement with Loik Segalen, Vice CEO 5 Approve Auditors' Special Report on For For Management Related-Party Transactions 6 Advisory Vote on Compensation of Eric For Against Management Trappier, CEO 7 Advisory Vote on Compensation of Loik For Against Management Segalen, Vice CEO 8 Approve Discharge of Directors For For Management 9 Approve Allocation of Income and For For Management Dividends of EUR 12.10 per Share 10 Reelect Nicole Dassault as Director For Against Management 11 Reelect Alain Garcia as Director For For Management 12 Authorize Repurchase of Up to 10 For Against Management Percent of Issued Share Capital 13 Authorize Filing of Required For For Management Documents/Other Formalities DEUTSCHE POST AG Ticker: DPW Security ID: D19225107 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2015 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.85 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2015 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2015 5 Ratify PricewaterhouseCoopers AG as For For Management Auditors for Fiscal 2016 6 Ratify PricewaterhouseCoopers AG as For For Management Auditors for the First Quarter of Fiscal 2017 7.1 Elect Katja Windt to the Supervisory For For Management Board 7.2 Elect Werner Gatzer to the Supervisory For For Management Board 7.3 Elect Ingrid Deltenre to the For For Management Supervisory Board 7.4 Elect Nikolaus von Bomhard to the For For Management Supervisory Board 8 Amend Affiliation Agreement with For For Management Subsidiary Deutsche Post Beteiligungen Holding GmbH DISTRIBUIDORA INTERNACIONAL DE ALIMENTACION SA Ticker: DIA Security ID: E3685C104 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: APR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Approve Consolidated and Standalone For For Management Financial Statements 1.2 Approve Allocation of Income and For For Management Dividends 1.3 Approve Discharge of Board For For Management 2.1 Reelect Ana Maria Llopis Rivas as For For Management Director 2.2 Reelect Ricardo Curras de Don Pablos For For Management as Director 2.3 Reelect Julian Diaz Gonzalez as For For Management Director 2.4 Reelect Rosalia Portela de Pablo as For For Management Director 2.5 Ratify Appointment of and Elect Juan For For Management Maria Nin Genova as Director 2.6 Ratify Appointment of and Elect Angela For For Management Lesley Spindler as Director 3.1 Amend Articles Re: Corporate Purpose For For Management and Registered Office 3.2 Amend Article 19 Re: Right to For For Management Information 3.3 Amend Article 34 Re: Board Term For For Management 3.4 Amend Article 41 Re: Audit and For For Management Compliance Committee 3.5 Amend Article 44 Re: Annual Corporate For For Management Governance Report and Corporate Website 4 Authorize Increase in Capital up to 50 For For Management Percent via Issuance of Equity or Equity-Linked Securities, Excluding Preemptive Rights of up to 20 Percent 5 Authorize Issuance of Convertible For For Management Bonds, Debentures, Warrants, and Other Debt Securities up to EUR 480 Million with Exclusion of Preemptive Rights up to 20 Percent of Capital 6 Authorize Issuance of Non-Convertible For For Management Bonds/Debentures and/or Other Debt Securities up to EUR 1.2 Billion and Issuance of Notes up to EUR 480 Million 7 Approve Restricted Stock Plan For For Management 8 Approve Stock-for-Salary Plan For For Management 9 Authorize Board to Ratify and Execute For For Management Approved Resolutions 10 Advisory Vote on Remuneration Report For For Management EAST JAPAN RAILWAY CO. Ticker: 9020 Security ID: J1257M109 Meeting Date: JUN 23, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, With a For For Management Final Dividend of JPY 65 2 Amend Articles to Amend Provisions on For For Management Number of Directors 3.1 Elect Director Seino, Satoshi For For Management 3.2 Elect Director Ogata, Masaki For For Management 3.3 Elect Director Tomita, Tetsuro For For Management 3.4 Elect Director Fukasawa, Yuji For For Management 3.5 Elect Director Kawanobe, Osamu For For Management 3.6 Elect Director Morimoto, Yuji For For Management 3.7 Elect Director Ichinose, Toshiro For For Management 3.8 Elect Director Nakai, Masahiko For For Management 3.9 Elect Director Nishiyama, Takao For For Management 3.10 Elect Director Hino, Masao For For Management 3.11 Elect Director Maekawa, Tadao For For Management 3.12 Elect Director Ishikawa, Akihiko For For Management 3.13 Elect Director Eto, Takashi For For Management 3.14 Elect Director Hamaguchi, Tomokazu For For Management 3.15 Elect Director Ito, Motoshige For For Management 3.16 Elect Director Amano, Reiko For For Management 4 Appoint Statutory Auditor Kanetsuki, For For Management Seishi 5 Approve Aggregate Compensation Ceiling For For Management for Directors 6 Approve Annual Bonus For For Management EIFFAGE Ticker: FGR Security ID: F2924U106 Meeting Date: APR 20, 2016 Meeting Type: Annual/Special Record Date: APR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Discharge Directors 3 Approve Allocation of Income and For For Management Dividends of EUR 1.50 per Share 4 Approve Auditors' Special Report on For For Management Related-Party Transactions Regarding New Transactions 5 Ratify Appointment of Benoit de For Against Management Ruffray as Director 6 Reelect Jean Francois Roverato as For Against Management Director 7 Reelect Jean Guenard as Director For Against Management 8 Advisory Vote on Compensation of Jean For For Management Francois Roverato, Chairman Since Oct. 26, 2015 9 Advisory Vote on Compensation of Max For For Management Roche, CEO Since Oct. 26, 2015 10 Advisory Vote on Compensation of For For Management Pierre Berger, Chairman and CEO Until Oct. 22, 2015 11 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 12 Ratify Change Location of Registered For For Management Office to 3/7 Place de l Europe, 78140 Velizy Villacoublay 13 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 14 Authorize Capitalization of Reserves For Against Management of Up to EUR 80 Million for Bonus Issue or Increase in Par Value 15 Authorize Issuance of Equity or For Against Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 150 Million 16 Authorize Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 38,2 Million 17 Approve Issuance of Equity or For Against Management Equity-Linked Securities for up to 20 Percent of Issued Capital Per Year for Private Placements, up to Aggregate Nominal Amount of EUR 38,2 Million 18 Authorize Board to Increase Capital in For Against Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above 19 Authorize Capital Increase of up to 10 For Against Management Percent of Issued Capital for Contributions in Kind 20 Authorize Capital Issuances for Use in For Against Management Employee Stock Purchase Plans 21 Authorize up to 1 Million Shares for For Against Management Use in Stock Option Plans 22 Authorize up to 1 Million Shares for For Against Management Use in Restricted Stock Plans 23 Amend Article 18 of Bylaws Re: For For Management Directors' Age Limit 24 Amend Article 26 of Bylaws Re: For For Management Chairman Age Limit 25 Amend Article 27 of Bylaws Re: CEO and For For Management Vice-CEO Age Limit 26 Authorize Filing of Required For For Management Documents/Other Formalities ENEL SPA Ticker: ENEL Security ID: T3679P115 Meeting Date: JAN 11, 2016 Meeting Type: Special Record Date: DEC 29, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Partial Non-Proportional For For Management Demerger of Enel Green Power SpA in Favor of Enel SpA ENEL SPA Ticker: ENEL Security ID: T3679P115 Meeting Date: MAY 26, 2016 Meeting Type: Annual/Special Record Date: MAY 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income For For Management 3.1 Slate 1 Submitted by the Italian None For Shareholder Ministry of Economy and Finance 3.2 Slate 2 Submitted by Institutional None Did Not Vote Shareholder Investors (Assogestioni) 4 Approve Internal Auditors' Remuneration None For Shareholder 5 Approve 2016 Monetary Long-Term For For Management Incentive Plan 6 Approve Remuneration Report For For Management 1 Amend Articles Re: 14.3 (Board-Related) For For Management EVONIK INDUSTRIES AG Ticker: EVK Security ID: D2R90Y117 Meeting Date: MAY 18, 2016 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2015 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 1.15 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2015 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2015 5.1 Elect Angela Titzrath to the For For Management Supervisory Board 5.2 Elect Ulrich Weber to the Supervisory For For Management Board 6 Amend Corporate Purpose For For Management 7 Approve Remuneration of Supervisory For For Management Board 8 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 9 Ratify PricewaterhouseCoopers AG as For For Management Auditors for Fiscal 2016 FUJITSU LTD. Ticker: 6702 Security ID: J15708159 Meeting Date: JUN 27, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Yamamoto, Masami For For Management 1.2 Elect Director Tanaka, Tatsuya For For Management 1.3 Elect Director Taniguchi, Norihiko For For Management 1.4 Elect Director Tsukano, Hidehiro For For Management 1.5 Elect Director Duncan Tait For For Management 1.6 Elect Director Furukawa, Tatsuzumi For For Management 1.7 Elect Director Suda, Miyako For For Management 1.8 Elect Director Yokota, Jun For For Management 1.9 Elect Director Mukai, Chiaki For For Management 1.10 Elect Director Abe, Atsushi For For Management 2.1 Appoint Statutory Auditor Kato, For For Management Kazuhiko 2.2 Appoint Statutory Auditor Yamamuro, For For Management Megumi 2.3 Appoint Statutory Auditor Mitani, For For Management Hiroshi 2.4 Appoint Statutory Auditor Kondo, For For Management Yoshiki GALP ENERGIA, SGPS S.A. Ticker: GALP Security ID: X3078L108 Meeting Date: MAY 05, 2016 Meeting Type: Annual Record Date: APR 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Standalone and Consolidated For For Management Financial Statements and Statutory Reports 2 Approve Allocation of Income For For Management 3 Approve Discharge of Board For For Management 4 Approve Discharge of Supervisory Board For For Management 5 Approve Discharge of Auditors For For Management 6 Approve Statement on Remuneration For For Management Policy 7 Authorize Repurchase and Reissuance of For For Management Shares GAMESA CORPORACION TECNOLOGICA S.A. Ticker: GAM Security ID: E54667113 Meeting Date: JUN 21, 2016 Meeting Type: Annual Record Date: JUN 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Consolidated and Standalone For For Management Financial Statements 2 Approve Management Reports For For Management 3 Approve Discharge of Board For For Management 4 Approve Allocation of Income and For For Management Dividends 5 Ratify Appointment of and Elect Gema For For Management Gongora Bachiller as Director 6 Reelect Ignacio Martin San Vicente as For Against Management Director 7 Reelect Sonsoles Rubio Reinoso as For For Management Director 8 Authorize Board to Ratify and Execute For For Management Approved Resolutions 9 Advisory Vote on Remuneration Report For For Management GDF SUEZ Ticker: GSZ Security ID: F42768105 Meeting Date: JUL 29, 2015 Meeting Type: Special Record Date: JUL 24, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Change Company Name to Engie and Amend For For Management Article 3 of Bylaws Accordingly 2 Authorize Filing of Required For For Management Documents/Other Formalities GOVERNOR AND COMPANY OF THE BANK OF IRELAND Ticker: BIR Security ID: G49374146 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: APR 26, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Director's Remuneration Report For For Management 3.1 Elect Fiona Muldoon as a Director For For Management 3.2a Re-elect Kent Atkinson as a Director For For Management 3.2b Re-elect Richie Boucher as a Director For For Management 3.2c Re-elect Pat Butler as a Director For For Management 3.2d Re-elect Patrick Haren as a Director For For Management 3.2e Re-elect Archie Kane as a Director For For Management 3.2f Re-elect Andrew Keating as a Director For For Management 3.2g Re-elect Patrick Kennedy as a Director For For Management 3.2h Re-elect Davida Marston as a Director For For Management 3.2i Re-elect Brad Martin as a Director For For Management 3.2j Re-elect Patrick Mulvihill as a For For Management Director 4 Authorize Board to Fix Remuneration of For For Management Auditors 5 Authorize Share Repurchase Program For For Management 6 Authorize Reissuance of Repurchased For For Management Shares 7 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights 8 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 9 Authorise Issue of Equity in Relation For For Management to Contingent Convertible Securities 10 Authorise Issue of Equity without For For Management Pre-emptive Rights in Relation to Contingent Convertible Securities 11 Authorize the Company to Call EGM with For For Management Two Weeks' Notice 12 Adopt Amended Bye-Laws of the Bank For For Management GUANGZHOU AUTOMOBILE GROUP CO., LTD. Ticker: 601238 Security ID: Y2R318121 Meeting Date: SEP 18, 2015 Meeting Type: Special Record Date: AUG 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Extension of Validity Period For For Management of the Resolution in Relation to the Issuance of A Share Convertible Bonds GUANGZHOU AUTOMOBILE GROUP CO., LTD. Ticker: 601238 Security ID: Y2R318121 Meeting Date: SEP 18, 2015 Meeting Type: Special Record Date: AUG 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Extension of Validity Period For For Management in Relation to the Issuance of A Share Convertible Bonds 2 Amend Articles of Association For For Shareholder HEINEKEN NV Ticker: HEIA Security ID: N39427211 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Receive Report of Management Board None None Management (Non-Voting) 1b Discuss Remuneration Report Containing None None Management Remuneration Policy for Management Board Members 1c Adopt Financial Statements and For For Management Statutory Reports 1d Receive Explanation on Dividend Policy None None Management 1e Approve Dividends of EUR 1.30 Per Share For For Management 1f Approve Discharge of Management Board For For Management 1g Approve Discharge of Supervisory Board For For Management 2a Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 2b Grant Board Authority to Issue Shares For For Management Up To 10 Percent of Issued Capital 2c Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 2b 3a Elect G.J. Wijers to Supervisory Board For For Management 3b Elect P. Mars-Wright to Supervisory For For Management Board 3c Elect Y. Brunini to Supervisory Board For For Management HOME RETAIL GROUP PLC Ticker: HOME Security ID: G4581D103 Meeting Date: JUL 01, 2015 Meeting Type: Annual Record Date: JUN 29, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect Richard Ashton as Director For For Management 5 Re-elect John Coombe as Director For For Management 6 Re-elect Mike Darcey as Director For For Management 7 Re-elect Ian Durant as Director For For Management 8 Re-elect Cath Keers as Director For For Management 9 Re-elect Jacqueline de Rojas as For For Management Director 10 Re-elect John Walden as Director For For Management 11 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 12 Authorise Board to Fix Remuneration of For For Management Auditors 13 Authorise EU Political Donations and For For Management Expenditure 14 Authorise Issue of Equity with For For Management Pre-emptive Rights 15 Authorise Issue of Equity without For For Management Pre-emptive Rights 16 Authorise Market Purchase of Ordinary For For Management Shares 17 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 18 Amend Performance Share Plan, UK For For Management Approved Sharesave Plan and Share Option Plan IMPERIAL TOBACCO GROUP PLC Ticker: IMT Security ID: G4721W102 Meeting Date: FEB 03, 2016 Meeting Type: Annual Record Date: FEB 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect Alison Cooper as Director For For Management 5 Re-elect David Haines as Director For For Management 6 Re-elect Michael Herlihy as Director For For Management 7 Re-elect Matthew Phillips as Director For For Management 8 Re-elect Oliver Tant as Director For For Management 9 Re-elect Mark Williamson as Director For For Management 10 Re-elect Karen Witts as Director For For Management 11 Re-elect Malcolm Wyman as Director For For Management 12 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 13 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 14 Authorise EU Political Donations and For For Management Expenditure 15 Authorise Issue of Equity with For For Management Pre-emptive Rights 16 Authorise Issue of Equity without For For Management Pre-emptive Rights 17 Authorise Market Purchase of Ordinary For For Management Shares 18 Approve Change of Company Name to For For Management Imperial Brands plc 19 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice INFINEON TECHNOLOGIES AG Ticker: IFX Security ID: D35415104 Meeting Date: FEB 18, 2016 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2014/2015 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.20 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2014/2015 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2014/2015 5.1 Ratify KPMG AG as Auditors for Fiscal For For Management 2015/2016 5.2 Ratify KPMG AG as Auditors for the For For Management First Quarter of Fiscal 2016/2017 6 Approve Cancellation of Capital For For Management Authorization 7 Approve Qualified Employee Stock For For Management Purchase Plan 8 Approve Remuneration of Supervisory For For Management Board JAPAN AIRLINES CO. LTD. Ticker: 9201 Security ID: J25979121 Meeting Date: JUN 22, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 120 2 Amend Articles to Clarify Director For For Management Authority on Shareholder Meetings - Amend Provisions on Director Titles 3.1 Elect Director Onishi, Masaru For For Management 3.2 Elect Director Ueki, Yoshiharu For For Management 3.3 Elect Director Fujita, Tadashi For For Management 3.4 Elect Director Okawa, Junko For For Management 3.5 Elect Director Saito, Norikazu For For Management 3.6 Elect Director Norita, Toshiaki For For Management 3.7 Elect Director Kikuyama, Hideki For For Management 3.8 Elect Director Shin, Toshinori For For Management 3.9 Elect Director Iwata, Kimie For For Management 3.10 Elect Director Kobayashi, Eizo For For Management 3.11 Elect Director Ito, Masatoshi For For Management 4.1 Appoint Statutory Auditor Taguchi, For For Management Hisao 4.2 Appoint Statutory Auditor Suzuka, For For Management Yasushi 4.3 Appoint Statutory Auditor Kumasaka, For For Management Hiroyuki 4.4 Appoint Statutory Auditor Hatta, Shinji For For Management 4.5 Appoint Statutory Auditor Kamo, Osamu For For Management KDDI CORPORATION Ticker: 9433 Security ID: J31843105 Meeting Date: JUN 22, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 35 2 Amend Articles to Amend Business Lines For For Management 3.1 Elect Director Onodera, Tadashi For For Management 3.2 Elect Director Tanaka, Takashi For For Management 3.3 Elect Director Morozumi, Hirofumi For For Management 3.4 Elect Director Takahashi, Makoto For For Management 3.5 Elect Director Ishikawa, Yuzo For For Management 3.6 Elect Director Tajima, Hidehiko For For Management 3.7 Elect Director Uchida, Yoshiaki For For Management 3.8 Elect Director Shoji, Takashi For For Management 3.9 Elect Director Muramoto, Shinichi For For Management 3.10 Elect Director Kuba, Tetsuo For For Management 3.11 Elect Director Kodaira, Nobuyori For For Management 3.12 Elect Director Fukukawa, Shinji For For Management 3.13 Elect Director Tanabe, Kuniko For For Management 3.14 Elect Director Nemoto, Yoshiaki For For Management 4.1 Appoint Statutory Auditor Ishizu, For For Management Koichi 4.2 Appoint Statutory Auditor Yamashita, For For Management Akira 4.3 Appoint Statutory Auditor Takano, For For Management Kakuji 4.4 Appoint Statutory Auditor Kato, Nobuaki For For Management 5 Approve Aggregate Compensation Ceiling For For Management for Statutory Auditors KOREA ELECTRIC POWER CORP. Ticker: 015760 Security ID: Y48406105 Meeting Date: AUG 27, 2015 Meeting Type: Special Record Date: AUG 03, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Kim Si-Ho as Inside Director For For Management 2 Elect Park Sung-Chul as Inside Director For For Management 3 Elect Hyun Sang-Gwon as Inside Director For For Management LEGAL & GENERAL GROUP PLC Ticker: LGEN Security ID: G54404127 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: MAY 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Re-elect Richard Meddings as Director For For Management 4 Re-elect Carolyn Bradley as Director For For Management 5 Re-elect Lizabeth Zlatkus as Director For For Management 6 Re-elect Mark Zinkula as Director For For Management 7 Re-elect Stuart Popham as Director For For Management 8 Re-elect Julia Wilson as Director For For Management 9 Re-elect Mark Gregory as Director For For Management 10 Re-elect Rudy Markham as Director For For Management 11 Re-elect John Stewart as Director For For Management 12 Re-elect Nigel Wilson as Director For For Management 13 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 14 Authorise Board to Fix Remuneration of For For Management Auditors 15 Adopt New Articles of Association For For Management 16 Approve Remuneration Report For For Management 17 Authorise Issue of Equity with For For Management Pre-emptive Rights 18 Authorise EU Political Donations and For For Management Expenditure 19 Approve Scrip Dividend Programme For For Management 20 Authorise Issue of Equity without For For Management Pre-emptive Rights 21 Authorise Market Purchase of Ordinary For For Management Shares 22 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice MITSUBISHI ELECTRIC CORP. Ticker: 6503 Security ID: J43873116 Meeting Date: JUN 29, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Yamanishi, Kenichiro For For Management 1.2 Elect Director Sakuyama, Masaki For For Management 1.3 Elect Director Yoshimatsu, Hiroki For For Management 1.4 Elect Director Okuma, Nobuyuki For For Management 1.5 Elect Director Matsuyama, Akihiro For For Management 1.6 Elect Director Ichige, Masayuki For For Management 1.7 Elect Director Ohashi, Yutaka For For Management 1.8 Elect Director Yabunaka, Mitoji For For Management 1.9 Elect Director Obayashi, Hiroshi For For Management 1.10 Elect Director Watanabe, Kazunori For For Management 1.11 Elect Director Nagayasu, Katsunori For Against Management 1.12 Elect Director Koide, Hiroko For For Management MIZUHO FINANCIAL GROUP INC. Ticker: 8411 Security ID: J4599L102 Meeting Date: JUN 24, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles to Amend Business Lines For For Management 2.1 Elect Director Sato, Yasuhiro For For Management 2.2 Elect Director Tsuhara, Shusaku For For Management 2.3 Elect Director Aya, Ryusuke For For Management 2.4 Elect Director Fujiwara, Koji For For Management 2.5 Elect Director Iida, Koichi For For Management 2.6 Elect Director Takahashi, Hideyuki For For Management 2.7 Elect Director Funaki, Nobukatsu For For Management 2.8 Elect Director Ohashi, Mitsuo For For Management 2.9 Elect Director Seki, Tetsuo For For Management 2.10 Elect Director Kawamura, Takashi For For Management 2.11 Elect Director Kainaka, Tatsuo For For Management 2.12 Elect Director Abe, Hirotake For For Management 2.13 Elect Director Ota, Hiroko For For Management 3 Amend Articles to Restore Shareholder Against For Shareholder Authority to Vote on Income Allocation 4 Amend Articles to Require Company to Against For Shareholder Urge Subsidiaries Owning Shares in Allied Firms to Vote Shares Appropriately 5 Appoint Shareholder Director Nominee Against Against Shareholder Yamaguchi, Mitsutaka 6 Amend Articles to Prohibit Unpleasant Against Against Shareholder Language and Telephone Manners 7 Amend Articles Not to Notify Customers Against Against Shareholder of Their Low Rank 8 Amend Articles to Abolish Minimum Fees Against Against Shareholder on Green-Sheet Markets 9 Amend Articles to Abolish Customer Against Against Shareholder Ranking System (excluding IPOs) at Mizuho Securities 10 Amend Articles to Hand over Petition Against Against Shareholder Calling for Abolition of Negative Interest Rate Policy to Governor of the Bank of Japan MURATA MANUFACTURING CO. LTD. Ticker: 6981 Security ID: J46840104 Meeting Date: JUN 29, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 110 2 Amend Articles to Amend Business Lines For For Management - Adopt Board Structure with Audit Committee - Amend Provisions on Number of Directors - Indemnify Directors 3.1 Elect Director Murata, Tsuneo For For Management 3.2 Elect Director Fujita, Yoshitaka For For Management 3.3 Elect Director Inoue, Toru For For Management 3.4 Elect Director Nakajima, Norio For For Management 3.5 Elect Director Iwatsubo, Hiroshi For For Management 3.6 Elect Director Takemura, Yoshito For For Management 3.7 Elect Director Ishino, Satoshi For For Management 3.8 Elect Director Shigematsu, Takashi For For Management 4.1 Elect Director and Audit Committee For For Management Member Tanaka, Junichi 4.2 Elect Director and Audit Committee For For Management Member Yoshihara, Hiroaki 4.3 Elect Director and Audit Committee For For Management Member Toyoda, Masakazu 4.4 Elect Director and Audit Committee For For Management Member Ueno, Hiroshi 5 Approve Aggregate Compensation Ceiling For For Management for Directors Who Are Not Audit Committee Members 6 Approve Aggregate Compensation Ceiling For For Management for Directors Who Are Audit Committee Members NINTENDO CO. LTD. Ticker: 7974 Security ID: J51699106 Meeting Date: JUN 29, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 120 2 Amend Articles to Amend Business Lines For For Management - Adopt Board Structure with Audit Committee - Authorize Directors to Execute Day to Day Operations without Full Board Approval - Amend Provisions on Number of Directors 3.1 Elect Director Kimishima, Tatsumi For For Management 3.2 Elect Director Takeda, Genyo For For Management 3.3 Elect Director Miyamoto, Shigeru For For Management 3.4 Elect Director Takahashi, Shinya For For Management 3.5 Elect Director Furukawa, Shuntaro For For Management 4.1 Elect Director and Audit Committee For For Management Member Noguchi, Naoki 4.2 Elect Director and Audit Committee For For Management Member Mizutani, Naoki 4.3 Elect Director and Audit Committee For For Management Member Mitamura, Yoshimi 4.4 Elect Director and Audit Committee For For Management Member Umeyama, Katsuhiro 5 Approve Fixed Cash Compensation For For Management Ceiling and Performance-Based Cash Compensation Ceiling for Directors Who Are Not Audit Committee Members 6 Approve Aggregate Compensation Ceiling For For Management for Directors Who Are Audit Committee Members NIPPON SHOKUBAI CO. LTD. Ticker: 4114 Security ID: J55806103 Meeting Date: JUN 21, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, With a For For Management Final Dividend of JPY 85 2.1 Elect Director Ikeda, Masanori For For Management 2.2 Elect Director Yamamoto, Haruhisa For For Management 2.3 Elect Director Yamamoto, Masao For For Management 2.4 Elect Director Takahashi, Yojiro For For Management 2.5 Elect Director Goto, Yujiro For For Management 2.6 Elect Director Matsumoto, Yukihiro For For Management 2.7 Elect Director Miura, Koichi For For Management 2.8 Elect Director Sakai, Takashi For For Management 2.9 Elect Director Arao, Kozo For For Management 3 Appoint Statutory Auditor Komatsu, For For Management Yoichiro 4 Approve Takeover Defense Plan (Poison For Against Management Pill) 5 Approve Annual Bonus For For Management NITTO DENKO CORP. Ticker: 6988 Security ID: J58472119 Meeting Date: JUN 24, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, With a For For Management Final Dividend of JPY 70 2 Approve Annual Bonus For For Management 3.1 Elect Director Nagira, Yukio For For Management 3.2 Elect Director Takasaki, Hideo For For Management 3.3 Elect Director Takeuchi, Toru For For Management 3.4 Elect Director Umehara, Toshiyuki For For Management 3.5 Elect Director Nishioka, Tsutomu For For Management 3.6 Elect Director Nakahira, Yasushi For For Management 3.7 Elect Director Furuse, Yoichiro For For Management 3.8 Elect Director Mizukoshi, Koshi For For Management 3.9 Elect Director Hatchoji, Takashi For For Management 4.1 Appoint Statutory Auditor Taniguchi, For For Management Yoshihiro 4.2 Appoint Statutory Auditor Teranishi, For Against Management Masashi 4.3 Appoint Statutory Auditor Shiraki, For For Management Mitsuhide 5 Approve Deep Discount Stock Option Plan For For Management NXP SEMICONDUCTORS NV Ticker: NXPI Security ID: N6596X109 Meeting Date: JUN 02, 2016 Meeting Type: Annual Record Date: MAY 05, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2a Discussion of the implementation of None None Management the remuneration policy 2b Discussion on Company's Reserves and None None Management Dividend Policy 2c Adopt Financial Statements and For For Management Statutory Reports 2d Approve Discharge of Board Members For For Management 3a Reelect Richard L. Clemmer as For For Management Executive Director 3b Reelect Peter Bonfield as For For Management Non-Executive Director 3c Reelect Johannes P. Huth as For For Management Non-Executive Director 3d Reelect Kenneth A. Goldman as For For Management Non-Executive Director 3e Reelect Marion Helmes as For For Management Non-Executive Director 3f Reelect Joseph Kaeser as For For Management Non-Executive Director 3g Reelect I. Loring as Non-Executive For For Management Director 3h Reelect Eric Meurice as Non-Executive For For Management Director 3i Reelect Peter Smitham as Non-Executive For For Management Director 3j Reelect Julie Southern as For For Management Non-Executive Director 3k Reelect Gregory Summe as Non-Executive For For Management Director 3l Reelect Rick Tsai as Director For For Management 4 Approve Remuneration of Audit, For For Management Nominating and Compensation Committee 5a Grant Board Authority to Issue Shares For For Management Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger 5b Authorize Board to Exclude Preemptive For For Management Rights from Issuance Under Item 5a 6 Authorize Repurchase of Shares For For Management 7 Approve Cancellation of Ordinary Shares For For Management ORANGE Ticker: ORA Security ID: F6866T100 Meeting Date: JUN 07, 2016 Meeting Type: Annual/Special Record Date: JUN 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 0.60 per Share 4 Acknowledge Auditors' Special Report For For Management on Related-Party Transactions Mentioning the Absence of New Transactions 5 Reelect Jose-Luis Duran as Director For For Management 6 Reelect Charles-Henri Filippi as For For Management Director 7 Elect Bernard Ramanantsoa as Director For For Management 8 Advisory Vote on Compensation of For For Management Stephane Richard, Chairman and CEO 9 Advisory Vote on Compensation of For For Management Gervais Pellissier, Vice-CEO 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 11 Amend Article 13 of Bylaws Re: For For Management Shareholding Requirements for Directors 12 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 13 Authorize Filing of Required For For Management Documents/Other Formalities A Amend Item 3 as Follows: Approve Against Against Shareholder Allocation of Income and Dividends of EUR 0.50 per Share B Approve Stock Dividend Program (Cash Against Against Shareholder or Shares) C Amend Article 13 of Bylaws Re: Set Against Against Shareholder Maximum Outside Mandates for Directors PANASONIC CORP Ticker: 6752 Security ID: J6354Y104 Meeting Date: JUN 24, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nagae, Shusaku For Against Management 1.2 Elect Director Matsushita, Masayuki For For Management 1.3 Elect Director Tsuga, Kazuhiro For Against Management 1.4 Elect Director Takami, Kazunori For For Management 1.5 Elect Director Kawai, Hideaki For For Management 1.6 Elect Director Miyabe, Yoshiyuki For For Management 1.7 Elect Director Ito, Yoshio For For Management 1.8 Elect Director Yoshioka, Tamio For For Management 1.9 Elect Director Enokido, Yasuji For For Management 1.10 Elect Director Sato, Mototsugu For For Management 1.11 Elect Director Homma, Tetsuro For For Management 1.12 Elect Director Toyama, Takashi For For Management 1.13 Elect Director Ishii, Jun For For Management 1.14 Elect Director Oku, Masayuki For For Management 1.15 Elect Director Tsutsui, Yoshinobu For For Management 1.16 Elect Director Ota, Hiroko For For Management 1.17 Elect Director Toyama, Kazuhiko For For Management 2.1 Appoint Statutory Auditor Yoshida, For For Management Mamoru 2.2 Appoint Statutory Auditor Miyagawa, For For Management Mitsuko 3 Approve Aggregate Compensation Ceiling For For Management for Directors and Amend Deep Discount Stock Option Plan Approved at 2014 AGM PERNOD RICARD Ticker: RI Security ID: F72027109 Meeting Date: NOV 06, 2015 Meeting Type: Annual/Special Record Date: NOV 03, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 1.80 per Share 4 Approve Auditors' Special Report on For For Management Related-Party Transactions 5 Approve Agreements with Alexandre For For Management Ricard, Chairman and CEO 6 Ratify Appointment of Veronica Vargas For For Management as Director 7 Reelect Nicole Bouton as Director For For Management 8 Elect Kory Sorenson as Director For For Management 9 Appoint CBA as Alternate Auditor For For Management 10 Approve Remuneration of Directors in For For Management the Aggregate Amount of EUR 950,000 11 Advisory Vote on Compensation of For Against Management Alexandre Ricard, Chairman and CEO Since Feb. 11, 2015 and Vice-CEO Previously 12 Advisory Vote on Compensation of For Against Management Pierre Pringuet, CEO Until Feb. 11, 2015 13 Advisory Vote on Compensation of For For Management Daniele Ricard, Chairman Until Feb. 11, 2015 14 Authorize Repurchase of Up to 10 For Against Management Percent of Issued Share Capital 15 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 16 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 135 Million 17 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 41 Million 18 Authorize Board to Increase Capital in For For Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above 19 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Contributions in Kind 20 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Exchange Offers 21 Authorize Capitalization of Reserves For For Management of Up to EUR 135 Million for Bonus Issue or Increase in Par Value 22 Authorize up to 1.5 Percent of Issued For For Management Capital for Use in Restricted Stock Plans 23 Authorize up to 1.5 Percent of Issued For For Management Capital for Use in Stock Option Plans 24 Authorize Capital Issuances for Use in For For Management Employee Stock Purchase Plans 25 Amend Article 33 of Bylaws Re: Record For For Management Date 26 Authorize Filing of Required For For Management Documents/Other Formalities PETROLEO BRASILEIRO SA-PETROBRAS Ticker: PETR4 Security ID: 71654V408 Meeting Date: JUL 01, 2015 Meeting Type: Special Record Date: JUN 15, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles For Against Management 2 Consolidate Bylaws For Against Management 3.a Elect Alternate Board Members For Against Management Appointed by Controlling Shareholders 3.b Elect Francisco Petros Oliveira Lima None Against Shareholder Papathanasiadis as Alternate Board Member Nominated by Minority Shareholders 4 Amend Remuneration of Company's For Against Management Management Previously Approved at the April 29, 2015, AGM PROSIEBENSAT.1 MEDIA SE Ticker: PSM Security ID: D6216S143 Meeting Date: JUN 30, 2016 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2015 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 1.80 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2015 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2015 5 Ratify KPMG as Auditors for Fiscal 2016 For For Management 6 Elect Ketan Mehtato the Supervisory For For Management Board 7 Approve Remuneration of Supervisory For For Management Board 8 Approve Creation of EUR 87.5 Million For For Management Pool of Capital with Partial Exclusion of Preemptive Rights 9 Approve Issuance of Warrants/Bonds For For Management with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 1.5 Billion; Approve Creation of EUR 21.9 Million Pool of Capital to Guarantee Conversion Rights PRUDENTIAL PLC Ticker: PRU Security ID: G72899100 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAY 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Re-elect John Foley as Director For For Management 4 Elect Penelope James as Director For For Management 5 Elect David Law as Director For For Management 6 Elect Lord Turner as Director For For Management 7 Elect Tony Wilkey as Director For For Management 8 Re-elect Sir Howard Davies as Director For For Management 9 Re-elect Ann Godbehere as Director For For Management 10 Re-elect Paul Manduca as Director For For Management 11 Re-elect Michael McLintock as Director For For Management 12 Re-elect Kaikhushru Nargolwala as For For Management Director 13 Re-elect Nicolaos Nicandrou as Director For For Management 14 Re-elect Anthony Nightingale as For For Management Director 15 Re-elect Philip Remnant as Director For For Management 16 Re-elect Alice Schroeder as Director For For Management 17 Re-elect Barry Stowe as Director For For Management 18 Re-elect Michael Wells as Director For For Management 19 Reappoint KPMG LLP as Auditors For For Management 20 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 21 Authorise EU Political Donations and For For Management Expenditure 22 Authorise Issue of Equity with For For Management Pre-emptive Rights 23 Authorise Issue of Equity with For For Management Pre-emptive Rights to Include Repurchased Shares 24 Authorise Issue of Equity without For For Management Pre-emptive Rights 25 Authorise Market Purchase of Ordinary For For Management Shares 26 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice PRYSMIAN S.P.A. Ticker: PRY Security ID: T7630L105 Meeting Date: APR 13, 2016 Meeting Type: Annual Record Date: APR 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income For For Management 3.1 Slate Submitted by Clubtre SpA None For Shareholder 3.2 Slate Submitted by Institutional None Did Not Vote Shareholder Investors 4 Approve Internal Auditors' Remuneration None For Shareholder 5 Authorize Share Repurchase Program and For For Management Reissuance of Repurchased Shares 6 Approve Employee Stock Purchase Plan For For Management 7 Approve Remuneration Report For For Management A Deliberations on Possible Legal Action None Against Management Against Directors if Presented by Shareholders RELX NV Ticker: REN Security ID: N7364X107 Meeting Date: APR 20, 2016 Meeting Type: Annual Record Date: MAR 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Receive Report of Management Board None None Management (Non-Voting) 3 Discuss Remuneration Report Containing None None Management Remuneration Policy for Management Board Members 4 Adopt Financial Statements and For For Management Statutory Reports 5a Approve Discharge of Executive For For Management Directors 5b Approve Discharge of Non-Executive For For Management Directors 6 Approve Dividends of EUR 0.403 per For For Management Share 7 Ratify Ernst & Young as Auditor For For Management 8a Elect Carol Mills as Non-Executive For For Management Director 8b Elect Robert MacLeod as Non-Executive For For Management Director 8c Reelect Anthony Habgood as For For Management Non-Executive Director 8d Reelect Wolfhart Hauser as For For Management Non-Executive Director 8e Reelect Adrian Hennah as Non-Executive For For Management Director 8f Reelect Marike van Lier Lels as For For Management Non-Executive Director 8g Reelect Linda Sanford as Non-Executive For For Management Director 8h Reelect Ben van der Veer as For For Management Non-Executive Director 9a Reelect Erik Engstrom as Executive For For Management Director 9b Reelect Nick Luff as Executive Director For For Management 10a Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 10b Approve Cancellation of up to 30 For For Management Million Ordinary Shares Held in Treasury 11a Grant Board Authority to Issue Shares For For Management Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger 11b Authorize Board to Exclude Preemptive For For Management Rights from Share Issuances under Item 11a 12 Other Business (Non-Voting) None None Management 13 Close Meeting None None Management ROYAL DUTCH SHELL PLC Ticker: RDSA Security ID: G7690A118 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: MAY 20, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Re-elect Ben van Beurden as Director For For Management 4 Re-elect Guy Elliott as Director For For Management 5 Re-elect Euleen Goh as Director For For Management 6 Re-elect Simon Henry as Director For For Management 7 Re-elect Charles Holliday as Director For For Management 8 Re-elect Gerard Kleisterlee as Director For For Management 9 Re-elect Sir Nigel Sheinwald as For For Management Director 10 Re-elect Linda Stuntz as Director For For Management 11 Re-elect Hans Wijers as Director For For Management 12 Re-elect Patricia Woertz as Director For For Management 13 Re-elect Gerrit Zalm as Director For For Management 14 Appoint Ernst & Young LLP as Auditors For For Management 15 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 16 Authorise Issue of Equity with For For Management Pre-emptive Rights 17 Authorise Issue of Equity without For For Management Pre-emptive Rights 18 Authorise Market Purchase of Ordinary For For Management Shares 19 Approve that Shell will become a Against Against Shareholder Renewable Energy Company by Investing the Profits from Fossil Fuels in Renewable Energy SANOFI Ticker: SAN Security ID: F5548N101 Meeting Date: MAY 04, 2016 Meeting Type: Annual/Special Record Date: APR 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 2.93 per Share 4 Reelect Laurent Attal as Director For For Management 5 Reelect Claudie Haignere as Director For For Management 6 Reelect Carole Piwnica as Director For For Management 7 Elect Thomas Sudhof as Director For For Management 8 Elect Diane Souza as Director For For Management 9 Advisory Vote on Compensation of Serge For For Management Weinberg, Chairman 10 Advisory Vote on Compensation of For Against Management Olivier Brandicourt, CEO 11 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 12 Authorize up to 0.5 Percent of Issued For For Management Capital for Use in Stock Option Plans 13 Authorize up to 1.5 Percent of Issued For For Management Capital for Use in Restricted Stock Plans 14 Authorize Filing of Required For For Management Documents/Other Formalities SECOM CO. LTD. Ticker: 9735 Security ID: J69972107 Meeting Date: JUN 24, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, With a For For Management Final Dividend of JPY 70 2.1 Elect Director Iida, Makoto For For Management 2.2 Elect Director Nakayama, Yasuo For For Management 2.3 Elect Director Nakayama, Junzo For For Management 2.4 Elect Director Yoshida, Yasuyuki For For Management 2.5 Elect Director Izumida, Tatsuya For For Management 2.6 Elect Director Ozeki, Ichiro For For Management 2.7 Elect Director Kurihara, Tatsushi For For Management 2.8 Elect Director Hirose, Takaharu For For Management 2.9 Elect Director Kawano, Hirobumi For For Management 2.10 Elect Director Watanabe, Hajime For For Management SEVEN & I HOLDINGS CO LTD Ticker: 3382 Security ID: J7165H108 Meeting Date: MAY 26, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 46.5 2.1 Elect Director Isaka, Ryuichi For For Management 2.2 Elect Director Goto, Katsuhiro For For Management 2.3 Elect Director Ito, Junro For For Management 2.4 Elect Director Takahashi, Kunio For For Management 2.5 Elect Director Shimizu, Akihiko For For Management 2.6 Elect Director Suzuki, Yasuhiro For For Management 2.7 Elect Director Furuya, Kazuki For For Management 2.8 Elect Director Anzai, Takashi For For Management 2.9 Elect Director Otaka, Zenko For For Management 2.10 Elect Director Joseph M. DePinto For For Management 2.11 Elect Director Scott Trevor Davis For For Management 2.12 Elect Director Tsukio, Yoshio For For Management 2.13 Elect Director Ito, Kunio For For Management 2.14 Elect Director Yonemura, Toshiro For For Management 3 Approve Deep Discount Stock Option Plan For For Management SHIONOGI & CO., LTD. Ticker: 4507 Security ID: J74229105 Meeting Date: JUN 23, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, With a For For Management Final Dividend of JPY 34 2.1 Elect Director Shiono, Motozo For For Management 2.2 Elect Director Teshirogi, Isao For For Management 2.3 Elect Director Sawada, Takuko For For Management 2.4 Elect Director Nomura, Akio For For Management 2.5 Elect Director Mogi, Teppei For For Management 2.6 Elect Director Ando, Keiichi For For Management 3.1 Appoint Statutory Auditor Yokoyama, For Against Management Shinichi 3.2 Appoint Statutory Auditor Kato, Ikuo For For Management SKF AB Ticker: SKF B Security ID: W84237143 Meeting Date: MAR 31, 2016 Meeting Type: Annual Record Date: MAR 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Chairman of Meeting For For Management 3 Prepare and Approve List of For For Management Shareholders 4 Approve Agenda of Meeting For For Management 5 Designate Inspector(s) of Minutes of For For Management Meeting 6 Acknowledge Proper Convening of Meeting For For Management 7 Receive Financial Statements and None None Management Statutory Reports 8 Receive President's Report None None Management 9 Accept Financial Statements and For For Management Statutory Reports 10 Approve Allocation of Income and For For Management Dividends of SEK 5.50 Per Share 11 Approve Discharge of Board and For For Management President 12 Determine Number of Members (10) and For For Management Deputy Members (0) of Board 13 Approve Remuneration of Directors in For For Management the Amount of SEK 1.95 Million for the Chairman and SEK 668,000 for Other Directors; Approve Remuneration for Committee Work 14.1 Reelect Leif Ostling as Director For For Management 14.2 Reelect Lena Torell as Director For For Management 14.3 Reelect Peter Grafoner as Director For For Management 14.4 Reelect Lars Wedenborn as Director For For Management 14.5 Reelect Joe Loughrey as Director For For Management 14.6 Reelect Baba Kalyani as Director For For Management 14.7 Reelect Hock Goh as Director For For Management 14.8 Reelect Marie Bredberg as Director For For Management 14.9 Reelect Nancy Gougarty as Director For For Management 14.10 Reelect Alrik Danielson as Director For For Management 15 Reelect Leif Ostling as Chairman of For For Management the Board of Directors 16 Approve Remuneration of Auditors For For Management 17 Approve Remuneration Policy And Other For For Management Terms of Employment For Executive Management 18 Approve 2016 Performance Share Program For Against Management 19 Authorize Chairman of Board and For For Management Representatives of Four of Company's Largest Shareholders to Serve on Nominating Committee SMURFIT KAPPA GROUP PLC Ticker: SK3 Security ID: G8248F104 Meeting Date: MAY 06, 2016 Meeting Type: Annual Record Date: MAY 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividends For For Management 4a Elect Gonzalo Restrepo as a Director For For Management 4b Elect James Lawrence as a Director For For Management 5a Reelect Liam O'Mahony as a Director For For Management 5b Reelect Anthony Smurfit as a Director For For Management 5c Reelect Frits Beurskens as a Director For For Management 5d Reelect Christel Bories as a Director For For Management 5e Reelect Thomas Brodin as a Director For For Management 5f Reelect Irial Finan as a Director For For Management 5g Reelect Gary McGann as a Director For For Management 5h Reelect John Moloney as a Director For For Management 5i Reelect Roberto Newell as a Director For For Management 5j Reelect Rosemary Thorne as a Director For For Management 6 Authorise Board to Fix Remuneration of For For Management Auditors 7 Authorise Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights 8 Authorise Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 9 Authorise Share Repurchase Program For For Management 10 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 11 Amend Memorandum of Association For For Management 12 Adopt New Articles of Association For For Management SONY CORPORATION Ticker: 6758 Security ID: J76379106 Meeting Date: JUN 17, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Hirai, Kazuo For For Management 1.2 Elect Director Yoshida, Kenichiro For For Management 1.3 Elect Director Nagayama, Osamu For For Management 1.4 Elect Director Nimura, Takaaki For For Management 1.5 Elect Director Harada, Eiko For For Management 1.6 Elect Director Ito, Joichi For For Management 1.7 Elect Director Tim Schaaff For For Management 1.8 Elect Director Matsunaga, Kazuo For For Management 1.9 Elect Director Miyata, Koichi For For Management 1.10 Elect Director John V.Roos For For Management 1.11 Elect Director Sakurai, Eriko For For Management 2 Approve Stock Option Plan For For Management SUEDZUCKER AG Ticker: SZU Security ID: D82781101 Meeting Date: JUL 16, 2015 Meeting Type: Annual Record Date: JUN 24, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2014/15 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.25 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2014/15 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2014/15 5 Ratify PricewaterhouseCoopers AG as For For Management Auditors for Fiscal 2015/16 6 Elect Helmut Friedl to the Supervisory For Against Management Board 7 Approve Creation of EUR 20 Million For For Management Pool of Capital without Preemptive Rights 8 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 9 Authorize Use of Financial Derivatives For Against Management when Repurchasing Shares 10 Approve Non-Disclosure of For Against Management Individualized Management Board Remuneration SUMITOMO MITSUI FINANCIAL GROUP, INC. Ticker: 8316 Security ID: J7771X109 Meeting Date: JUN 29, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 75 2 Amend Articles to Amend Business Lines For For Management 3.1 Elect Director Miyata, Koichi For For Management 3.2 Elect Director Ota, Jun For For Management 3.3 Elect Director Noda, Koichi For For Management 3.4 Elect Director Kubo, Tetsuya For For Management 3.5 Elect Director Yokoyama, Yoshinori For For Management 4.1 Appoint Statutory Auditor Teramoto, For For Management Toshiyuki 4.2 Appoint Statutory Auditor Tsuruta, For For Management Rokuro SVENSKA CELLULOSA AB (SCA) Ticker: SCA B Security ID: W90152120 Meeting Date: APR 14, 2016 Meeting Type: Annual Record Date: APR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting; Elect Chairman of Meeting For For Management 2 Prepare and Approve List of For For Management Shareholders 3 Designate Inspector(s) of Minutes of For For Management Meeting 4 Acknowledge Proper Convening of Meeting For For Management 5 Approve Agenda of Meeting For For Management 6 Receive Financial Statements and None None Management Statutory Reports 7 Receive President's Report None None Management 8a Accept Financial Statements and For For Management Statutory Reports 8b Approve Allocation of Income and For For Management Dividends of SEK 5.75 Per Share 8c Approve Discharge of Board and For For Management President 9 Determine Number of Directors (9) and For For Management Deputy Directors (0) of Board 10 Determine Number of Auditors (1) and For For Management Deputy Auditors (0) 11 Approve Remuneration of Directors in For For Management the Amount of SEK 2.1 Million for Chairman and SEK 700,000 for Other Directors; Approve Remuneration for Committee Work; Approve Remuneration of Auditors 12a Reelect Par Boman as Director For For Management 12b Reelect Annemarie Gardshol as Director For For Management 12c Reelect Magnus Groth as Director For For Management 12d Reelect Louise Svanberg as Director For For Management 12e Reelect Bert Nordberg as Director For For Management 12f Reelect Barbara Thoralfsson as Director For For Management 12g Elect Ewa Bjorling as New Director For For Management 12h Elect Maija-Liisa Friman as New For For Management Director 12i Elect Johan Malmquist as New Director For For Management 13 Elect Par Boman as Board Chairman For For Management 14 Ratify Ernst & Young as Auditors For For Management 15 Authorize Chairman of Board and For For Management Representatives of Four of Company's Largest Shareholders to Serve on Nominating Committee 16 Approve Remuneration Policy And Other For Against Management Terms of Employment For Executive Management 17 Close Meeting None None Management TELECOM ITALIA SPA Ticker: TIT Security ID: T92778108 Meeting Date: DEC 15, 2015 Meeting Type: Special Record Date: DEC 04, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Conversion of Saving Shares For For Management into Ordinary Shares 2.1 Change Board Size from 13 to 17 None Against Shareholder 2.2 Elect Four Directors (Bundled) None Against Shareholder 2.3 Fix Board Remuneration None Against Shareholder 2.4 Authorize New Directors to Assume None Against Shareholder Positions in Competing Companies TESCO PLC Ticker: TSCO Security ID: G87621101 Meeting Date: SEP 30, 2015 Meeting Type: Special Record Date: SEP 28, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Disposal of the Homeplus Group For For Management TEVA- PHARMACEUTICAL INDUSTRIES LTD Ticker: TEVA Security ID: 881624209 Meeting Date: SEP 03, 2015 Meeting Type: Annual Record Date: AUG 04, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Reelect Roger Abravanel as Director For For Management For a Three Year Term 1b Elect Rosemary A. Crane as Director For For Management For a Three Year Term 1c Elect Gerald M. Lieberman as Director For For Management For a Three Year Term 1d Reelect Galia Maor as Director For a For For Management Three Year Term 2 Elect Gabrielle Greene-Sulzberger as For For Management External Director For a Three Year Term and Approve her Compensation 3a Amend Compensation Policy for the For For Management Directors and Officers of the Company, In Respect To Directors' Compensation 3a.1 Vote FOR if you have a personal None Against Management interest in item 3a; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager. 3b Approve Compensation of Company's For For Management Directors, Excluding Chairman 3c Approve Compensation of Yitzhak For For Management Peterburg, Chairman 4a Amend Employment Terms of Erez For For Management Vigodman, President and CEO 4b Approve Special Cash Bonus to Erez For For Management Vigodman, President and CEO 5 Approve 2015 Equity Compensation Plan For For Management 6 Reappoint Kesselman & Kesselman as For For Management Auditors 7 Discuss Financial Statements and the None None Management Report of the Board for 2014 TEVA- PHARMACEUTICAL INDUSTRIES LTD Ticker: TEVA Security ID: 881624209 Meeting Date: NOV 05, 2015 Meeting Type: Special Record Date: OCT 06, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize New Class of Mandatory For For Management Convertible Preferred Shares TEVA- PHARMACEUTICAL INDUSTRIES LTD Ticker: TEVA Security ID: 881624209 Meeting Date: APR 18, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Reelect Yitzhak Peterburg as Director For For Management Until the 2019 Annual Meeting of Shareholders 1b Reelect Arie Belldegrun as Director For For Management Until the 2019 Annual Meeting of Shareholders 1c Reelect Amir Elstein as Director Until For For Management the 2019 Annual Meeting of Shareholders 2 Amend Compensation Policy for the For For Management Directors and Officers of the Company 2a Vote FOR if you are a controlling None Against Management shareholder or have a personal interest in Item 2; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager 3a Approve an Increase to the Fees For For Management Payable to Erez Vigodman, CEO 3b Approve Amendment to Annual Cash Bonus For For Management Objectives and Payout Terms for Erez Vigodman, CEO 3c Approve Amendment to Annual Equity For For Management Awards for Erez Vigodman, CEO 4 Approve Amendment to the 2015 For For Management Long-Term Equity-Based Incentive Plan to Increase the Number of Shares Available for Issuance Thereunder 5 Reappoint Kesselman & Kesselman as For For Management Auditors and Authorize Board to Fix Their Remuneration THALES Ticker: HO Security ID: F9156M108 Meeting Date: MAY 18, 2016 Meeting Type: Annual/Special Record Date: MAY 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Consolidated Financial For For Management Statements and Statutory Reports 2 Approve Financial Statements and For For Management Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 1.36 per Share 4 Ratify Appointment of Thierry Aulagnon For Against Management as Director 5 Ratify Appointment of Martin Vial as For Against Management Director 6 Advisory Vote on Compensation of For For Management Patrice Caine, Chairman and CEO 7 Reelect Laurent Collet-Billon as For Against Management Director 8 Reelect Martin Vial as Director For Against Management 9 Reelect Yannick d Escatha as Director For For Management 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 11 Amend Article 10.1.1 of Bylaws Re: For For Management Board Composition 12 Amend Articles 10.1.2 and 10.4 of For For Management Bylaws Re: Employee Directors 13 Authorize up to 1 Percent of Issued For Against Management Capital for Use in Restricted Stock Plans 14 Authorize Issuance of Equity or For Against Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 180 Million 15 Authorize Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 60 Million 16 Approve Issuance of Equity or For Against Management Equity-Linked Securities for up to EUR 60 Million for Private Placements 17 Authorize Board to Increase Capital in For Against Management the Event of Additional Demand Related to Delegations Submitted to Shareholder Vote Above 18 Authorize Capital Increase of up to 10 For Against Management Percent of Issued Capital for Contributions in Kind 19 Set Total Limit for Capital Increase For For Management to Result from All Issuance Requests Above at EUR 180 Million; Set Total Limit for Capital Increase to Result from Issuance Requests under Items 15-17 at EUR 60 Million 20 Authorize Capital Issuances for Use in For For Management Employee Stock Purchase Plans 21 Authorize Filing of Required For For Management Documents/Other Formalities TOSOH CORP. Ticker: 4042 Security ID: J90096116 Meeting Date: JUN 29, 2016 Meeting Type: Annual Record Date: MAR 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Yamamoto, Toshinori For For Management 1.2 Elect Director Ito, Sukehiro For For Management 1.3 Elect Director Uchikura, Masaki For For Management 1.4 Elect Director Nishizawa, Keiichiro For For Management 1.5 Elect Director Tashiro, Katsushi For For Management 1.6 Elect Director Kawamoto, Koji For For Management 1.7 Elect Director Abe, Tsutomu For For Management 1.8 Elect Director Ogawa, Kenji For For Management 2.1 Appoint Alternate Statutory Auditor For For Management Tanaka, Yasuhiko 2.2 Appoint Alternate Statutory Auditor For For Management Nagao, Kenta UNILEVER PLC Ticker: ULVR Security ID: G92087165 Meeting Date: APR 20, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Re-elect Nils Andersen as Director For For Management 4 Re-elect Laura Cha as Director For For Management 5 Re-elect Vittorio Colao as Director For For Management 6 Re-elect Louise Fresco as Director For For Management 7 Re-elect Ann Fudge as Director For For Management 8 Re-elect Dr Judith Hartmann as Director For For Management 9 Re-elect Mary Ma as Director For For Management 10 Re-elect Paul Polman as Director For For Management 11 Re-elect John Rishton as Director For For Management 12 Re-elect Feike Sijbesma as Director For For Management 13 Elect Dr Marijn Dekkers as Director For For Management 14 Elect Strive Masiyiwa as Director For For Management 15 Elect Youngme Moon as Director For For Management 16 Elect Graeme Pitkethly as Director For For Management 17 Reappoint KPMG LLP as Auditors For For Management 18 Authorise Board to Fix Remuneration of For For Management Auditors 19 Authorise EU Political Donations and For For Management Expenditure 20 Authorise Issue of Equity with For For Management Pre-emptive Rights 21 Authorise Issue of Equity without For For Management Pre-emptive Rights 22 Authorise Market Purchase of Ordinary For For Management Shares 23 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice WHITBREAD PLC Ticker: WTB Security ID: G9606P197 Meeting Date: JUN 21, 2016 Meeting Type: Annual Record Date: JUN 17, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Elect Alison Brittain as Director For For Management 5 Elect Chris Kennedy as Director For For Management 6 Re-elect Richard Baker as Director For For Management 7 Re-elect Wendy Becker as Director For For Management 8 Re-elect Nicholas Cadbury as Director For For Management 9 Re-elect Sir Ian Cheshire as Director For For Management 10 Re-elect Simon Melliss as Director For For Management 11 Re-elect Louise Smalley as Director For For Management 12 Re-elect Susan Martin as Director For For Management 13 Re-elect Stephen Williams as Director For For Management 14 Reappoint Deloitte LLP as Auditors For For Management 15 Authorise Board to Fix Remuneration of For For Management Auditors 16 Authorise Issue of Equity with For For Management Pre-emptive Rights 17 Authorise Issue of Equity without For For Management Pre-emptive Rights 18 Authorise Market Purchase of Ordinary For For Management Shares 19 Authorise the Company to Call General For For Management Meeting with Two Weeks' Notice WOLSELEY PLC Ticker: WOS Security ID: G9736L124 Meeting Date: DEC 01, 2015 Meeting Type: Annual Record Date: NOV 29, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Remuneration Policy For For Management 4 Approve Final Dividend For For Management 5 Re-elect Tessa Bamford as Director For For Management 6 Re-elect John Daly as Director For For Management 7 Re-elect Gareth Davis as Director For For Management 8 Re-elect Pilar Lopez as Director For For Management 9 Re-elect John Martin as Director For For Management 10 Re-elect Ian Meakins as Director For For Management 11 Re-elect Alan Murray as Director For For Management 12 Re-elect Frank Roach as Director For For Management 13 Re-elect Darren Shapland as Director For For Management 14 Re-elect Jacqueline Simmonds as For For Management Director 15 Appoint Deloitte LLP as Auditors For For Management 16 Authorise Board to Fix Remuneration of For For Management Auditors 17 Authorise EU Political Donations and For For Management Expenditure 18 Authorise Issue of Equity with For For Management Pre-emptive Rights 19 Authorise Issue of Equity without For For Management Pre-emptive Rights 20 Authorise Market Purchase of Ordinary For For Management Shares 21 Approve Long Term Incentive Plan For For Management WOODSIDE PETROLEUM LTD. Ticker: WPL Security ID: 980228100 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: APR 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 2a Elect Frank Cooper as Director For For Management 2b Elect Sarah Ryan as Director For For Management 2c Elect Ann Pickard as Director For For Management 3 Approve the Remuneration Report For Against Management WPP PLC Ticker: WPP Security ID: G9788D103 Meeting Date: JUN 08, 2016 Meeting Type: Annual Record Date: JUN 06, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Approve Remuneration Report For For Management 4 Approve Sustainability Report For For Management 5 Re-elect Roberto Quarta as Director For For Management 6 Re-elect Dr Jacques Aigrain as Director For For Management 7 Re-elect Ruigang Li as Director For For Management 8 Re-elect Paul Richardson as Director For For Management 9 Re-elect Hugo Shong as Director For For Management 10 Re-elect Timothy Shriver as Director For For Management 11 Re-elect Sir Martin Sorrell as Director For For Management 12 Re-elect Sally Susman as Director For For Management 13 Re-elect Solomon Trujillo as Director For For Management 14 Re-elect Sir John Hood as Director For For Management 15 Re-elect Charlene Begley as Director For For Management 16 Re-elect Nicole Seligman as Director For For Management 17 Re-elect Daniela Riccardi as Director For For Management 18 Reappoint Deloitte LLP as Auditors and For For Management Authorise Their Remuneration 19 Authorise Issue of Equity with For For Management Pre-emptive Rights 20 Authorise Market Purchase of Ordinary For For Management Shares 21 Authorise Issue of Equity without For For Management Pre-emptive Rights DVIF Opportunistic Small Cap Portfolio ALTRA INDUSTRIAL MOTION CORP. Ticker: AIMC Security ID: 02208R106 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: MAR 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edmund M. Carpenter For For Management 1.2 Elect Director Carl R. Christenson For For Management 1.3 Elect Director Lyle G. Ganske For For Management 1.4 Elect Director Michael S. Lipscomb For For Management 1.5 Elect Director Larry McPherson For For Management 1.6 Elect Director Thomas W. Swidarski For For Management 1.7 Elect Director James H. Woodward, Jr. For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation AMERIS BANCORP Ticker: ABCB Security ID: 03076K108 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edwin W. Hortman, Jr. For For Management 1.2 Elect Director Daniel B. Jeter For For Management 1.3 Elect Director William H. Stern For For Management 2 Ratify Crowe Horwath LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation APPLIED MICRO CIRCUITS CORPORATION Ticker: AMCC Security ID: 03822W406 Meeting Date: AUG 04, 2015 Meeting Type: Annual Record Date: JUN 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Cesar Cesaratto For For Management 1b Elect Director Paramesh Gopi For For Management 1c Elect Director Paul R. Gray For For Management 1d Elect Director Fred Shlapak For For Management 1e Elect Director Robert F. Sproull For For Management 1f Elect Director Duston Williams For For Management 1g Elect Director Christopher Zepf For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation ARCBEST CORPORATION Ticker: ARCB Security ID: 03937C105 Meeting Date: APR 26, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Alden For For Management 1.2 Elect Director Fred A. Allardyce For For Management 1.3 Elect Director Stephen E. Gorman For For Management 1.4 Elect Director William M. Legg For For Management 1.5 Elect Director Kathleen D. McElligott For For Management 1.6 Elect Director Judy R. McReynolds For For Management 1.7 Elect Director John H. Morris For For Management 1.8 Elect Director Craig E. Philip For For Management 1.9 Elect Director Steven L. Spinner For For Management 1.10 Elect Director Janice E. Stipp For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management BOFI HOLDING, INC. Ticker: BOFI Security ID: 05566U108 Meeting Date: OCT 22, 2015 Meeting Type: Annual Record Date: AUG 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory Garrabrants For For Management 1.2 Elect Director Paul J. Grinberg For For Management 1.3 Elect Director Uzair Dada For For Management 2 Increase Authorized Common Stock For For Management 3 Ratify BDO USA, LLP as Auditors For For Management BROOKDALE SENIOR LIVING INC. Ticker: BKD Security ID: 112463104 Meeting Date: JUN 13, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Jackie M. Clegg For For Management 1B Elect Director William G. Petty, Jr. For For Management 1C Elect Director James R. Seward For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CIENA CORPORATION Ticker: CIEN Security ID: 171779309 Meeting Date: MAR 24, 2016 Meeting Type: Annual Record Date: JAN 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lawton W. Fitt For For Management 1b Elect Director Patrick H. Nettles For For Management 1c Elect Director Michael J. Rowny For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CLARCOR INC. Ticker: CLC Security ID: 179895107 Meeting Date: MAR 29, 2016 Meeting Type: Annual Record Date: FEB 05, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Burgstahler For For Management 1.2 Elect Director Christopher L. Conway For For Management 1.3 Elect Director Paul Donovan For Withhold Management 1.4 Elect Director Thomas W. Giacomini For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Report on Sustainability, Including Against Against Shareholder GHG Goals 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors COLUMBIA BANKING SYSTEM, INC. Ticker: COLB Security ID: 197236102 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David A. Dietzler For For Management 1b Elect Director Melanie J. Dressel For For Management 1c Elect Director Craig D. Eerkes For For Management 1d Elect Director Ford Elsaesser For For Management 1e Elect Director Mark A. Finkelstein For For Management 1f Elect Director John P. Folsom For For Management 1g Elect Director Thomas M. Hulbert For For Management 1h Elect Director Michelle M. Lantow For For Management 1i Elect Director S. Mae Fujita Numata For For Management 1j Elect Director Elizabeth Seaton For For Management 1k Elect Director William T. Weyerhaeuser For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors CORELOGIC, INC. Ticker: CLGX Security ID: 21871D103 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: MAR 01, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. David Chatham For For Management 1.2 Elect Director Douglas C. Curling For For Management 1.3 Elect Director John C. Dorman For For Management 1.4 Elect Director Paul F. Folino For For Management 1.5 Elect Director Anand Nallathambi For For Management 1.6 Elect Director Thomas C. O'Brien For For Management 1.7 Elect Director Jaynie Miller Studenmund For For Management 1.8 Elect Director David F. Walker For For Management 1.9 Elect Director Mary Lee Widener For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors DIANA SHIPPING INC. Ticker: DSX Security ID: Y2066G104 Meeting Date: FEB 23, 2016 Meeting Type: Annual Record Date: JAN 04, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William (Bill) Lawes For Withhold Management 1.2 Elect Director Konstantinos Psaltis For Withhold Management 1.3 Elect Director Kyriacos Riris For Withhold Management 2 Ratify Ernst & Young (Hellas) For For Management Certified Auditors Accountants S.A. as Auditors EMERGENT BIOSOLUTIONS INC. Ticker: EBS Security ID: 29089Q105 Meeting Date: MAY 19, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Fuad El-Hibri For For Management 1.2 Elect Director Ronald B. Richard For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Increase Authorized Common Stock For For Management ENCORE WIRE CORPORATION Ticker: WIRE Security ID: 292562105 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald E. Courtney For For Management 1.2 Elect Director Gregory J. Fisher For For Management 1.3 Elect Director Daniel L. Jones For For Management 1.4 Elect Director William R. Thomas, III For For Management 1.5 Elect Director Scott D. Weaver For For Management 1.6 Elect Director John H. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management FCB FINANCIAL HOLDINGS, INC. Ticker: FCB Security ID: 30255G103 Meeting Date: MAY 16, 2016 Meeting Type: Annual Record Date: MAR 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan S. Bernikow For Withhold Management 1.2 Elect Director Thomas E. Constance For For Management 1.3 Elect Director William L. Mack For For Management 1.4 Elect Director Frederic Salerno For Withhold Management 2 Ratify Grant Thornton LLP as Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Management FEI COMPANY Ticker: FEIC Security ID: 30241L109 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 07, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Homa Bahrami For For Management 1.2 Elect Director Arie Huijser For For Management 1.3 Elect Director Don R. Kania For For Management 1.4 Elect Director Thomas F. Kelly For For Management 1.5 Elect Director Jan C. Lobbezoo For For Management 1.6 Elect Director Jami K. Nachtsheim For For Management 1.7 Elect Director James T. Richardson For For Management 1.8 Elect Director Richard H. Wills For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify KPMG LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation FIDELITY NATIONAL FINANCIAL, INC. Ticker: FNF Security ID: 31620R402 Meeting Date: JUN 15, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard N. Massey For For Management 1.2 Elect Director Janet Kerr For For Management 1.3 Elect Director Daniel D. (Ron) Lane For For Management 1.4 Elect Director Cary H. Thompson For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Adopt Majority Voting for Uncontested For For Management Election of Directors 6 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation FIRST BUSEY CORPORATION Ticker: BUSE Security ID: 319383204 Meeting Date: MAR 29, 2016 Meeting Type: Special Record Date: JAN 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement and Issuance For For Management of Shares in Connection with Merger 2 Adjourn Meeting For For Management FIRST BUSEY CORPORATION Ticker: BUSE Security ID: 319383204 Meeting Date: MAY 24, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph M. Ambrose For For Management 1.2 Elect Director David J. Downey For For Management 1.3 Elect Director Van A. Dukeman For For Management 1.4 Elect Director Stephen V. King For For Management 1.5 Elect Director E. Phillips Knox For For Management 1.6 Elect Director V. B. Leister, Jr. For For Management 1.7 Elect Director Gregory B. Lykins For For Management 1.8 Elect Director August C. Meyer, Jr. For For Management 1.9 Elect Director George T. Shapland For For Management 1.10 Elect Director Thomas G. Sloan For For Management 1.11 Elect Director Jon D. Stewart For For Management 1.12 Elect Director Phyllis M. Wise For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify RSM US LLP as Auditors For For Management FIRST INTERSTATE BANCSYSTEM, INC. Ticker: FIBK Security ID: 32055Y201 Meeting Date: MAY 25, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David H. Crum For For Management 1.2 Elect Director William B. Ebzery For For Management 1.3 Elect Director James R. Scott, Jr. For Against Management 1.4 Elect Director Jonathan R. Scott For Against Management 1.5 Elect Director Theodore H. Williams For For Management 2 Ratify RSM US, LLP as Auditors For For Management FLEXION THERAPEUTICS, INC. Ticker: FLXN Security ID: 33938J106 Meeting Date: JUN 15, 2016 Meeting Type: Annual Record Date: APR 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Scott A. Canute For For Management 1b Elect Director Samuel D. Colella For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors FOGO DE CHAO, INC. Ticker: FOGO Security ID: 344177100 Meeting Date: MAY 09, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Todd M. Abbrecht For For Management 1.2 Elect Director Lawrence J. Johnson For For Management 1.3 Elect Director Neil Moses For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors GW PHARMACEUTICALS PLC Ticker: GWP Security ID: 36197T103 Meeting Date: MAR 23, 2016 Meeting Type: Annual Record Date: FEB 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Re-elect Adam George as Director For For Management 4 Re-elect James Noble as Director For For Management 5 Re-elect Christopher Tovey as Director For For Management 6 Re-elect Julian Gangolli as Director For For Management 7 Reappoint Deloitte LLP Auditors For For Management 8 Authorize Board to Fix Remuneration of For For Management Auditors 9 Approve Increase in the Aggregate For For Management Limits of Directors' Fee 10 Authorise Issue of Equity without For Against Management Pre-emptive Rights HERMAN MILLER, INC. Ticker: MLHR Security ID: 600544100 Meeting Date: OCT 12, 2015 Meeting Type: Annual Record Date: AUG 14, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Brandon For For Management 1.2 Elect Director Douglas D. French For For Management 1.3 Elect Director John R. Hoke III For For Management 1.4 Elect Director Heidi J. Manheimer For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HNI CORPORATION Ticker: HNI Security ID: 404251100 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mary K.W. Jones For For Management 1b Elect Director Abbie J. Smith For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HOUGHTON MIFFLIN HARCOURT COMPANY Ticker: HMHC Security ID: 44157R109 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director L. Gordon Crovitz For For Management 1.2 Elect Director Lawrence K. Fish For For Management 1.3 Elect Director Jill A. Greenthal For For Management 1.4 Elect Director John F. Killian For For Management 1.5 Elect Director John R. McKernan, Jr. For For Management 1.6 Elect Director E. Rogers Novak, Jr. For For Management 1.7 Elect Director Linda K. Zecher For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors HURON CONSULTING GROUP INC. Ticker: HURN Security ID: 447462102 Meeting Date: MAY 06, 2016 Meeting Type: Annual Record Date: MAR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James D. Edwards For For Management 1.2 Elect Director John McCartney For For Management 1.3 Elect Director James H. Roth For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors INFOBLOX INC. Ticker: BLOX Security ID: 45672H104 Meeting Date: DEC 18, 2015 Meeting Type: Annual Record Date: OCT 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jesper Andersen For For Management 1.2 Elect Director Laura C. Conigliaro For For Management 1.3 Elect Director Fred M. Gerson For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation INTERFACE, INC. Ticker: TILE Security ID: 458665304 Meeting Date: MAY 17, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John P. Burke For Withhold Management 1.2 Elect Director Andrew B. Cogan For Withhold Management 1.3 Elect Director Carl I. Gable For Withhold Management 1.4 Elect Director Jay D. Gould For Withhold Management 1.5 Elect Director Daniel T. Hendrix For Withhold Management 1.6 Elect Director Christopher G. Kennedy For Withhold Management 1.7 Elect Director K. David Kohler For Withhold Management 1.8 Elect Director James B. Miller, Jr. For Withhold Management 1.9 Elect Director Sheryl D. Palmer For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify BDO USA, LLP as Auditors For For Management INVESTMENT TECHNOLOGY GROUP, INC. Ticker: ITG Security ID: 46145F105 Meeting Date: JUN 09, 2016 Meeting Type: Annual Record Date: APR 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian G. Cartwright For For Management 1.2 Elect Director Minder Cheng For For Management 1.3 Elect Director Timothy L. Jones For For Management 1.4 Elect Director R. Jarrett Lilien For For Management 1.5 Elect Director Kevin J. Lynch For For Management 1.6 Elect Director T. Kelley Millet For For Management 1.7 Elect Director Lee M. Shavel For For Management 1.8 Elect Director Francis J. Troise For For Management 1.9 Elect Director Steven S. Wood For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation JABIL CIRCUIT, INC. Ticker: JBL Security ID: 466313103 Meeting Date: JAN 21, 2016 Meeting Type: Annual Record Date: NOV 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anousheh Ansari For For Management 1.2 Elect Director Martha F. Brooks For For Management 1.3 Elect Director Timothy L. Main For For Management 1.4 Elect Director Mark T. Mondello For For Management 1.5 Elect Director Frank A. Newman For For Management 1.6 Elect Director John C. Plant For For Management 1.7 Elect Director Steven A. Raymund For For Management 1.8 Elect Director Thomas A. Sansone For Withhold Management 1.9 Elect Director David M. Stout For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management KEYSIGHT TECHNOLOGIES, INC. Ticker: KEYS Security ID: 49338L103 Meeting Date: MAR 17, 2016 Meeting Type: Annual Record Date: JAN 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James G. Cullen For For Management 1.2 Elect Director Jean M. Halloran For For Management 1.3 Elect Director Mark B. Templeton For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation KNIGHT TRANSPORTATION, INC. Ticker: KNX Security ID: 499064103 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin P. Knight For For Management 1.2 Elect Director Michael Garnreiter For For Management 1.3 Elect Director David A. Jackson For For Management 1.4 Elect Director Robert E. Synowicki, Jr. For For Management 2 Elect Director Roberta "Sissie" For For Management Roberts Shank 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Grant Thornton LLP as Auditors For For Management 5 Provide Proxy Access Right For For Management 6 Proxy Access Against Against Shareholder KNOLL, INC. Ticker: KNL Security ID: 498904200 Meeting Date: MAY 04, 2016 Meeting Type: Annual Record Date: MAR 15, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Maypole For For Management 1.2 Elect Director Jeffrey A. Harris For Withhold Management 1.3 Elect Director Kathleen G. Bradley For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation KORN/FERRY INTERNATIONAL Ticker: KFY Security ID: 500643200 Meeting Date: SEP 24, 2015 Meeting Type: Annual Record Date: AUG 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Doyle N. Beneby For For Management 1.2 Elect Director Gary D. Burnison For For Management 1.3 Elect Director William R. Floyd For For Management 1.4 Elect Director Christina A. Gold For For Management 1.5 Elect Director Jerry P. Leamon For For Management 1.6 Elect Director Debra J. Perry For For Management 1.7 Elect Director George T. Shaheen For For Management 1.8 Elect Director Harry L. You For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management LITHIA MOTORS, INC. Ticker: LAD Security ID: 536797103 Meeting Date: APR 22, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sidney B. DeBoer For For Management 1.2 Elect Director Thomas R. Becker For For Management 1.3 Elect Director Susan O. Cain For For Management 1.4 Elect Director Bryan B. DeBoer For For Management 1.5 Elect Director Shau-wai Lam For For Management 1.6 Elect Director Kenneth E. Roberts For For Management 1.7 Elect Director David J. Robino For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management MEDIA GENERAL, INC. Ticker: MEG Security ID: 58441K100 Meeting Date: JUN 08, 2016 Meeting Type: Special Record Date: MAY 05, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For Against Management 3 Adjourn Meeting For For Management MELLANOX TECHNOLOGIES, LTD. Ticker: MLNX Security ID: M51363113 Meeting Date: MAY 09, 2016 Meeting Type: Annual Record Date: APR 05, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eyal Waldman For For Management 1.2 Elect Director Irwin Federman For For Management 1.3 Elect Director Dov Baharav For For Management 1.4 Elect Director Glenda Dorchak For For Management 1.5 Elect Director Thomas Weatherford For For Management 1.6 Elect Director Shai Cohen For For Management 2A Elect Director Amal Johnson For For Management 2B Elect Director Thomas Riordan For For Management 2C If you do have a Personal Interest in None Against Management 2A and 2B Please Select "FOR". If you do not have a Personal Interest in 2A and 2B Please Select "AGAINST". 3A Approve Salary Increase, Contributions For For Management to Severance, Pensions and Education Funds, and Cash Bonus to Eyal Waldman 3B If you do have a Personal Interest in None Against Management 3A Please Select "FOR". If you do not have a Personal Interest in 3A Please Select "AGAINST". 4A Approve the Grant of Restricted Shares For Against Management to Eyal Waldman 4B If you do have a Personal Interest in None Against Management 4A Please Select "FOR". If you do not have a Personal Interest in 4A Please Select "AGAINST". 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 6 Amend Omnibus Stock Plan For For Management 7 Amend Qualified Employee Stock For For Management Purchase Plan 8A Amend Director/Officer Liability and For For Management Indemnification Insurance 8B If you do have a Personal Interest in None Against Management 8A Please Select "FOR". If you do not have a Personal Interest in 8A Please Select "AGAINST". 9A Approve Compensation Policy for the For For Management Directors and Officers of the Company 9B If you do have a Personal Interest in None Against Management 9A Please Select "FOR". If you do not have a Personal Interest in 9A Please Select "AGAINST". 10 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration METHANEX CORPORATION Ticker: MX Security ID: 59151K108 Meeting Date: APR 28, 2016 Meeting Type: Annual Record Date: FEB 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce Aitken For For Management 1.2 Elect Director Howard Balloch For For Management 1.3 Elect Director Phillip Cook For For Management 1.4 Elect Director John Floren For For Management 1.5 Elect Director Thomas Hamilton For For Management 1.6 Elect Director Robert Kostelnik For For Management 1.7 Elect Director Douglas Mahaffy For For Management 1.8 Elect Director A. Terence (Terry) Poole For For Management 1.9 Elect Director Janice Rennie For For Management 1.10 Elect Director Margaret Walker For For Management 1.11 Elect Director Benita Warmbold For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach MICROSEMI CORPORATION Ticker: MSCC Security ID: 595137100 Meeting Date: FEB 09, 2016 Meeting Type: Annual Record Date: DEC 14, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James J. Peterson For For Management 1.2 Elect Director Dennis R. Leibel For For Management 1.3 Elect Director Thomas R. Anderson For For Management 1.4 Elect Director William E. Bendush For For Management 1.5 Elect Director Paul F. Folino For For Management 1.6 Elect Director William L. Healey For For Management 1.7 Elect Director Matthew E. Massengill For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors NEW GOLD INC. Ticker: NGD Security ID: 644535106 Meeting Date: APR 27, 2016 Meeting Type: Annual Record Date: MAR 03, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Nine For For Management 2.1 Elect Director David Emerson For For Management 2.2 Elect Director James Estey For For Management 2.3 Elect Director Robert Gallagher For For Management 2.4 Elect Director Vahan Kololian For For Management 2.5 Elect Director Martyn Konig For For Management 2.6 Elect Director Randall Oliphant For For Management 2.7 Elect Director Ian Pearce For For Management 2.8 Elect Director Kay Priestly For For Management 2.9 Elect Director Raymond Threlkeld For For Management 3 Approve Deloitte LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 4 Advisory Vote on Executive For For Management Compensation Approach NEXSTAR BROADCASTING GROUP, INC. Ticker: NXST Security ID: 65336K103 Meeting Date: JUN 08, 2016 Meeting Type: Annual Record Date: MAY 05, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with Merger For For Management 2 Adjourn Meeting For For Management 3.1 Elect Director Lisbeth McNabb For For Management 3.2 Elect Director C. Thomas McMillen For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors OMNOVA SOLUTIONS INC. Ticker: OMN Security ID: 682129101 Meeting Date: MAR 17, 2016 Meeting Type: Annual Record Date: JAN 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David J. D'Antoni For Withhold Management 1.2 Elect Director Steven W. Percy For For Management 1.3 Elect Director Allan R. Rothwell For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Permit Board to Amend Bylaws Without For Against Management Shareholder Consent 6 Approve Nonqualified Employee Stock For For Management Purchase Plan PINNACLE FINANCIAL PARTNERS, INC. Ticker: PNFP Security ID: 72346Q104 Meeting Date: APR 19, 2016 Meeting Type: Annual Record Date: FEB 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Harold Gordon Bone For For Management 1b Elect Director Charles E. Brock For For Management 1c Elect Director Gregory L. Burns For For Management 1d Elect Director Renda J. Burkhart For For Management 1e Elect Director Colleen Conway-Welch For For Management 1f Elect Director Thomas C. Farnsworth, For For Management III 1g Elect Director Glenda Baskin Glover For For Management 1h Elect Director William F. Hagerty, IV For For Management 1i Elect Director Ed C. Loughry, Jr. For For Management 1j Elect Director M. Terry Turner For For Management 1k Elect Director Gary L. Scott For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Crowe Horwath LLP as Auditors For For Management POTBELLY CORPORATION Ticker: PBPB Security ID: 73754Y100 Meeting Date: MAY 12, 2016 Meeting Type: Annual Record Date: MAR 16, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ann-Marie Campbell For For Management 1.2 Elect Director Dan Ginsberg For For Management 1.3 Elect Director Harvey Kanter For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Amend Omnibus Stock Plan For For Management PRIMERICA, INC. Ticker: PRI Security ID: 74164M108 Meeting Date: MAY 20, 2016 Meeting Type: Annual Record Date: MAR 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John A. Addison, Jr. For For Management 1.2 Elect Director Joel M. Babbit For For Management 1.3 Elect Director P. George Benson For For Management 1.4 Elect Director Gary L. Crittenden For For Management 1.5 Elect Director Cynthia N. Day For For Management 1.6 Elect Director Mark Mason For For Management 1.7 Elect Director Robert F. McCullough For For Management 1.8 Elect Director Beatriz R. Perez For For Management 1.9 Elect Director D. Richard Williams For For Management 1.10 Elect Director Glenn J. Williams For For Management 1.11 Elect Director Barbara A. Yastine For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify KPMG LLP as Auditors For For Management RAYMOND JAMES FINANCIAL, INC. Ticker: RJF Security ID: 754730109 Meeting Date: FEB 18, 2016 Meeting Type: Annual Record Date: DEC 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles G. von For For Management Arentschildt 1.2 Elect Director Shelley G. Broader For For Management 1.3 Elect Director Jeffrey N. Edwards For For Management 1.4 Elect Director Benjamin C. Esty For For Management 1.5 Elect Director Francis S. Godbold For For Management 1.6 Elect Director Thomas A. James For For Management 1.7 Elect Director Gordon L. Johnson For For Management 1.8 Elect Director Roderick C. McGeary For For Management 1.9 Elect Director Paul C. Reilly For For Management 1.10 Elect Director Robert P. Saltzman For For Management 1.11 Elect Director Susan N. Story For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify KPMG LLP as Auditors For For Management REVANCE THERAPEUTICS, INC. Ticker: RVNC Security ID: 761330109 Meeting Date: MAY 05, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald W. Eastman For Withhold Management 1.2 Elect Director Mark A. Prygocki For Withhold Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors ROYAL GOLD, INC. Ticker: RGLD Security ID: 780287108 Meeting Date: NOV 11, 2015 Meeting Type: Annual Record Date: SEP 14, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gordon J. Bogden For For Management 1b Elect Director Tony A. Jensen For For Management 1c Elect Director Jamie C. Sokalsky For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management SANGAMO BIOSCIENCES, INC. Ticker: SGMO Security ID: 800677106 Meeting Date: JUN 14, 2016 Meeting Type: Annual Record Date: APR 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward O. Lanphier, II For For Management 1.2 Elect Director Robert F. Carey For For Management 1.3 Elect Director Paul B. Cleveland For For Management 1.4 Elect Director Stephen G. Dilly For For Management 1.5 Elect Director Steven J. Mento For Against Management 1.6 Elect Director H. Stewart Parker For Against Management 1.7 Elect Director Saira Ramasastry For For Management 1.8 Elect Director William R. Ringo For Against Management 2 Provide Directors May Be Removed With For For Management or Without Cause 3 Ratify Ernst & Young LLP as Auditors For For Management SCANSOURCE, INC. Ticker: SCSC Security ID: 806037107 Meeting Date: DEC 03, 2015 Meeting Type: Annual Record Date: OCT 08, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven R. Fischer For For Management 1.2 Elect Director Michael L. Baur For For Management 1.3 Elect Director Peter C. Browning For For Management 1.4 Elect Director Michael J. Grainger For For Management 1.5 Elect Director John P. Reilly For For Management 1.6 Elect Director Charles R. Whitchurch For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Grant Thornton LLP as Auditors For For Management SCORPIO BULKERS INC. Ticker: SALT Security ID: Y7546A106 Meeting Date: DEC 23, 2015 Meeting Type: Special Record Date: NOV 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reverse Stock Split For For Management 2 Reduce Authorized Common Stock For For Management SIERRA WIRELESS, INC. Ticker: SW Security ID: 826516106 Meeting Date: MAY 19, 2016 Meeting Type: Annual/Special Record Date: APR 13, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jason W. Cohenour For For Management 1.2 Elect Director Gregory D. Aasen For For Management 1.3 Elect Director Robin A. Abrams For For Management 1.4 Elect Director Paul G. Cataford For For Management 1.5 Elect Director Charles E. Levine For For Management 1.6 Elect Director Thomas Sieber For For Management 1.7 Elect Director Kent P. Thexton For For Management 2 Approve Ernst and Young LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Amend By-Law No. 1 For Against Management SIMMONS FIRST NATIONAL CORPORATION Ticker: SFNC Security ID: 828730200 Meeting Date: APR 19, 2016 Meeting Type: Annual Record Date: FEB 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at eleven For For Management 2.1 Elect Director Jay D. Burchfield For For Management 2.2 Elect Director William E. Clark, II For For Management 2.3 Elect Director Steven A. Cosse For For Management 2.4 Elect Director Mark C. Doramus For For Management 2.5 Elect Director Edward Drilling For For Management 2.6 Elect Director Eugene Hunt For For Management 2.7 Elect Director Christoher R. Kirkland For For Management 2.8 Elect Director George A. Makris, Jr. For For Management 2.9 Elect Director W. Scott McGeorge For For Management 2.10 Elect Director Joseph D. Porter For For Management 2.11 Elect Director Robert L. Shoptaw For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify BKD, LLP as Auditors For For Management SIMPSON MANUFACTURING CO., INC. Ticker: SSD Security ID: 829073105 Meeting Date: APR 20, 2016 Meeting Type: Annual Record Date: FEB 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter N. Louras, Jr. For Against Management 1b Elect Director James S. Andrasick For For Management 1c Elect Director Gary M. Cusumano For For Management 2 Amend Restricted Stock Plan For Against Management 3 Ratify Grant Thorton LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation SINCLAIR BROADCAST GROUP, INC. Ticker: SBGI Security ID: 829226109 Meeting Date: JUN 02, 2016 Meeting Type: Annual Record Date: MAR 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David D. Smith For For Management 1.2 Elect Director Frederick G. Smith For For Management 1.3 Elect Director J. Duncan Smith For For Management 1.4 Elect Director Robert E. Smith For For Management 1.5 Elect Director Howard E. Friedman For For Management 1.6 Elect Director Lawrence E. McCanna For For Management 1.7 Elect Director Daniel C. Keith For For Management 1.8 Elect Director Martin R. Leader For For Management 2 Ratify PricewaterhouseCoopers, LLP as For For Management Auditors 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Amend Charter For For Management 5 Report on Sustainability, Including Against Against Shareholder Workplace Diversity SLM CORPORATION Ticker: SLM Security ID: 78442P106 Meeting Date: JUN 23, 2016 Meeting Type: Annual Record Date: APR 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paul G. Child For For Management 1b Elect Director Carter Warren Franke For For Management 1c Elect Director Earl A. Goode For For Management 1d Elect Director Ronald F. Hunt For For Management 1e Elect Director Marianne M. Keler For For Management 1f Elect Director Jim Matheson For For Management 1g Elect Director Jed H. Pitcher For For Management 1h Elect Director Frank C. Puleo For For Management 1i Elect Director Raymond J. Quinlan For For Management 1j Elect Director Vivian C. Schneck-Last For For Management 1k Elect Director William N. Shiebler For For Management 1l Elect Director Robert S. Strong For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management SOUTH STATE CORPORATION Ticker: SSB Security ID: 840441109 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: FEB 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jimmy E. Addison For For Management 1.2 Elect Director Robert H. Demere, Jr. For For Management 1.3 Elect Director Robert R. Horger For For Management 1.4 Elect Director James W. Roquemore For For Management 1.5 Elect Director Richard W. Salmons, Jr. For For Management 1.6 Elect Director B. Ed Shelley, Jr. For For Management 1.7 Elect Director John W. Williamson, III For For Management 2 Ratify Dixon Hughes Goodman LLP as For For Management Auditors STEELCASE INC. Ticker: SCS Security ID: 858155203 Meeting Date: JUL 15, 2015 Meeting Type: Annual Record Date: MAY 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence J. Blanford For For Management 1.2 Elect Director William P. Crawford For For Management 1.3 Elect Director Connie K. Duckworth For For Management 1.4 Elect Director R. David Hoover For For Management 1.5 Elect Director David W. Joos For For Management 1.6 Elect Director James P. Keane For For Management 1.7 Elect Director Robert C. Pew, III For For Management 1.8 Elect Director Cathy D. Ross For For Management 1.9 Elect Director Peter M. Wege, II For For Management 1.10 Elect Director P. Craig Welch, Jr. For For Management 1.11 Elect Director Kate Pew Wolters For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors SVB FINANCIAL GROUP Ticker: SIVB Security ID: 78486Q101 Meeting Date: APR 21, 2016 Meeting Type: Annual Record Date: FEB 23, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Greg W. Becker For For Management 1.2 Elect Director Eric A. Benhamou For For Management 1.3 Elect Director David M. Clapper For For Management 1.4 Elect Director Roger F. Dunbar For For Management 1.5 Elect Director Joel P. Friedman For For Management 1.6 Elect Director Lata Krishnan For For Management 1.7 Elect Director Jeffrey N. Maggioncalda For For Management 1.8 Elect Director Mary J. Miller For For Management 1.9 Elect Director Kate D. Mitchell For For Management 1.10 Elect Director John F. Robinson For For Management 1.11 Elect Director Garen K. Staglin For For Management 2 Amend Employee Stock Purchase Plan For For Management 3 Ratify KPMG LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TECH DATA CORPORATION Ticker: TECD Security ID: 878237106 Meeting Date: JUN 01, 2016 Meeting Type: Annual Record Date: MAR 24, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charles E. Adair For For Management 1b Elect Director Robert M. Dutkowsky For For Management 1c Elect Director Harry J. Harczak, Jr. For For Management 1d Elect Director Kathleen Misunas For For Management 1e Elect Director Thomas I. Morgan For For Management 1f Elect Director Steven A. Raymund For For Management 1g Elect Director Patrick G. Sayer For Against Management 1h Elect Director Savio W. Tung For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation THERAPEUTICSMD, INC. Ticker: TXMD Security ID: 88338N107 Meeting Date: JUN 16, 2016 Meeting Type: Annual Record Date: APR 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tommy G. Thompson For For Management 1.2 Elect Director Robert G. Finizio For For Management 1.3 Elect Director John C.K. Milligan, IV For Withhold Management 1.4 Elect Director Brian Bernick For Withhold Management 1.5 Elect Director J. Martin Carroll For For Management 1.6 Elect Director Cooper C. Collins For For Management 1.7 Elect Director Robert V. LaPenta, Jr. For For Management 1.8 Elect Director Jules A. Musing For For Management 1.9 Elect Director Angus C. Russell For For Management 1.10 Elect Director Nicholas Segal For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Grant Thornton LLP as Auditors For For Management THERMON GROUP HOLDINGS, INC. Ticker: THR Security ID: 88362T103 Meeting Date: JUL 30, 2015 Meeting Type: Annual Record Date: JUN 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney L. Bingham For For Management 1.2 Elect Director Marcus J. George For For Management 1.3 Elect Director Richard E. Goodrich For For Management 1.4 Elect Director Kevin J. McGinty For For Management 1.5 Elect Director John T. Nesser, III For For Management 1.6 Elect Director Michael W. Press For For Management 1.7 Elect Director Stephen A. Snider For For Management 1.8 Elect Director Charles A. Sorrentino For For Management 2 Ratify KPMG LLP As Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TRUEBLUE, INC. Ticker: TBI Security ID: 89785X101 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Colleen B. Brown For For Management 1b Elect Director Steven C. Cooper For For Management 1c Elect Director William C. Goings For For Management 1d Elect Director Stephen M. Robb For For Management 1e Elect Director Jeffrey B. Sakaguchi For For Management 1f Elect Director Joseph P. Sambataro, Jr. For For Management 1g Elect Director Bonnie W. Soodik For For Management 1h Elect Director William W. Steele For For Management 2 Amend Articles of Incorporation to For For Management Remove Board Classification Provisions 3 Amend Articles of Incorporation to For For Management Remove Restrictions on Increases in the Size of the Board 4 Amend Articles of Incorporation to For For Management Update the Indemnification Provisions 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 6 Approve Omnibus Stock Plan For For Management 7 Ratify Deloitte & Touche LLP as For For Management Auditors UNIVERSAL DISPLAY CORPORATION Ticker: OLED Security ID: 91347P105 Meeting Date: JUN 16, 2016 Meeting Type: Annual Record Date: APR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Steven V. Abramson For For Management 1b Elect Director Leonard Becker For Against Management 1c Elect Director Richard C. Elias For For Management 1d Elect Director Elizabeth H. Gemmill For Against Management 1e Elect Director Rosemarie B. Greco For Against Management 1f Elect Director C. Keith Hartley For For Management 1g Elect Director Lawrence Lacerte For Against Management 1h Elect Director Sidney D. Rosenblatt For Against Management 1i Elect Director Sherwin I. Seligsohn For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management VEECO INSTRUMENTS INC. Ticker: VECO Security ID: 922417100 Meeting Date: MAY 05, 2016 Meeting Type: Annual Record Date: MAR 08, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John R. Peeler For For Management 1.2 Elect Director Thomas St. Dennis For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 6 Ratify KPMG LLP as Auditors For For Management VIAVI SOLUTIONS INC. Ticker: VIAV Security ID: 925550105 Meeting Date: NOV 17, 2015 Meeting Type: Annual Record Date: OCT 05, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard E. Belluzzo For For Management 1.2 Elect Director Keith Barnes For For Management 1.3 Elect Director Tor Braham For For Management 1.4 Elect Director Timothy Campos For For Management 1.5 Elect Director Donald Colvin For For Management 1.6 Elect Director Masood A. Jabbar For For Management 1.7 Elect Director Pamela Strayer For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation VITAMIN SHOPPE, INC. Ticker: VSI Security ID: 92849E101 Meeting Date: JUN 07, 2016 Meeting Type: Annual Record Date: APR 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Provide Directors May Be Removed With For For Management or Without Cause 2.1 Elect Director B. Michael Becker For For Management 2.2 Elect Director John D. Bowlin For For Management 2.3 Elect Director Catherine E. Buggeln For For Management 2.4 Elect Director Deborah M. Derby For For Management 2.5 Elect Director David H. Edwab For For Management 2.6 Elect Director Richard L. Markee For For Management 2.7 Elect Director Guillermo G. Marmol For For Management 2.8 Elect Director Beth M. Pritchard For For Management 2.9 Elect Director Timothy J. Theriault For For Management 2.10 Elect Director Colin Watts For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Deloitte & Touche LLP as For For Management Auditors WCI COMMUNITIES, INC. Ticker: WCIC Security ID: 92923C807 Meeting Date: MAY 11, 2016 Meeting Type: Annual Record Date: MAR 22, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Patrick J. Bartels, Jr. For Withhold Management 1.2 Elect Director Keith E. Bass For For Management 1.3 Elect Director Michelle MacKay For For Management 1.4 Elect Director Darius G. Nevin For For Management 1.5 Elect Director Stephen D. Plavin For Withhold Management 1.6 Elect Director Charles C. Reardon For For Management 1.7 Elect Director Christopher E. Wilson For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management WERNER ENTERPRISES, INC. Ticker: WERN Security ID: 950755108 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: MAR 21, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth M. Bird For For Management 1.2 Elect Director Dwaine J. Peetz, Jr. For For Management 2 Ratify KPMG LLP as Auditors For For Management WINNEBAGO INDUSTRIES, INC. Ticker: WGO Security ID: 974637100 Meeting Date: DEC 15, 2015 Meeting Type: Annual Record Date: OCT 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christopher J. Braun For For Management 1.2 Elect Director David W. Miles For For Management 1.3 Elect Director Martha T. Rodamaker For For Management 1.4 Elect Director William C. Fisher For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors YAMANA GOLD INC. Ticker: YRI Security ID: 98462Y100 Meeting Date: MAY 05, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Begeman For For Management 1.2 Elect Director Christiane Bergevin For For Management 1.3 Elect Director Alexander Davidson For For Management 1.4 Elect Director Richard Graff For For Management 1.5 Elect Director Nigel Lees For For Management 1.6 Elect Director Peter Marrone For For Management 1.7 Elect Director Patrick J. Mars For For Management 1.8 Elect Director Carl Renzoni For For Management 1.9 Elect Director Jane Sadowsky For For Management 1.10 Elect Director Dino Titaro For For Management 2 Ratify Deloitte LLP as Auditors For For Management 3 Advisory Vote on Executive For Against Management Compensation Approach SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Variable Investment Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 18, 2016
